Exhibit 10.15

EXECUTION VERSION

AMENDMENT NO. 1

TO

TERM LOAN CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of March 17, 2017 (this “Amendment”) to the Term Loan
Credit Agreement, dated as of November 30, 2016 (the “Credit Agreement”), by and
among Vertiv Group Corporation (formerly named Cortes NP Acquisition
Corporation) (the “Borrower”), the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent (the
“Administrative Agent”) and the other persons party thereto. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 13.12 of the Credit Agreement provides that the relevant Credit
Parties and the Required Lenders may amend the Credit Agreement and the other
Credit Documents for certain purposes, including to permit additional extensions
of credit to be included in the Credit Agreement;

WHEREAS, (i) each Amendment No. 1 Consenting Lender (as defined in Exhibit A
hereto) has agreed, on the terms and subject to the conditions set forth herein,
to consent to the amendments to the Credit Agreement as provided in Section 1
below, (ii) each Amendment No. 1 Consenting Lender that has indicated on its
signature page hereto that it is consenting to convert its Initial Term Loan
into a Term B Loan (as defined in Exhibit A hereto) on the Amendment No. 1
Effective Date (as defined below) will have all of its outstanding Initial Term
Loan (or such lesser amount as may be notified to such Amendment No. 1
Consenting Lender by the Administrative Agent), converted into a like principal
amount of Term B Loan effective as of the Amendment No. 1 Effective Date and
(iii) JPMCB (in the capacity described in this clause (iii), the “Additional
Term B Lender”) has agreed to make a Term B Loan pursuant to the Additional Term
B Loan Commitment (as defined in Exhibit A hereto) in a principal amount equal
to $2,245,000,000 minus the principal amount of Term B Loans resulting from
Converted Initial Term Loans (as defined in Exhibit A hereto), the proceeds of
which shall be applied to repay in full all Initial Term Loans that are not
Converted Initial Term Loans;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 1 Effective Date, hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (the “Amended Credit Agreement”).



--------------------------------------------------------------------------------

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 1 Effective Date,
immediately after giving effect to the amendments set forth in this Amendment,
(i) no Default or Event of Default exists and is continuing and (ii) all
representations and warranties contained in the Amended Credit Agreement are
true and correct in all material respects on and as of Amendment No. 1 Effective
Date, as though made on and as of the Amendment No. 1 Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date.

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied or waived:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders, the Additional Term
B Lender and each Credit Party;

(ii) Fees. The Administrative Agent shall have received, for the account of the
Administrative Agent and the applicable Lead Arrangers entitled thereto, all
fees required to be paid, and all expenses required to be paid or reimbursed for
which invoices have been presented at least three (3) Business Days prior to the
Amendment No. 1 Effective Date, under the Engagement Letter, dated as of
March 7, 2017, by and among, the Borrower, JPMorgan Chase Bank, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and the other persons party thereto;

(iii) Legal Opinion. The Administrative Agent hall have received a customary
written opinion of Willkie Farr & Gallagher LLP, special New York counsel to the
Credit Parties, in form satisfactory to the Administrative Agent;

(iv) Secretary’s Certificates. The Administrative Agent shall have received a
customary secretary’s certificate for each Credit Party (including a good
standing certificate for each Credit Party, dated as of a recent date) in form
satisfactory to the Administrative Agent;

(v) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 1
Effective Date certifying as to the accuracy of the representation and warranty
set forth in Section 2; and

(vi) Notice of Borrowing and Prepayment. The Administrative Agent shall have
received from the Borrower a Notice of Borrowing with respect to the Term B
Loans and a notice of prepayment of the Initial Term Loans that are not
Converted Initial Term Loans.

 

-2-



--------------------------------------------------------------------------------

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law; Waiver of Jury Trial, Etc..

THE PROVISIONS OF SECTION 13.08 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS
AMENDMENT MUTATIS MUTANDIS.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Credit Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Credit Document or be construed as a novation thereof.
Each and every term, condition, obligation, covenant and agreement contained in
the Credit Agreement as amended hereby, or any other Credit Document as amended
hereby, is hereby ratified and re-affirmed in all respects and shall continue in
full force and effect. This Amendment shall constitute a Credit Document for
purposes of the Credit Agreement and from and after the Amendment No. 1
Effective Date, all references to the Credit Agreement in any Credit Document
and all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.

Section 8. Reaffirmation. Each of the Credit Parties hereby consents to the
amendment of the Credit Agreement described in Section 1 of this Amendment and
hereby confirms its respective guarantees, pledges, grants of security
interests, subordinations and other obligations, as applicable, under and
subject to the terms of each of the Credit Documents to which it is party, and
confirms, agrees and acknowledges that, notwithstanding the consummation of this
Amendment, such guarantees, pledges, grants of security interests,
subordinations and other obligations, and the terms of each of the Credit
Documents to which it is a party, except as expressly modified by this
Amendment, are not affected or impaired in any manner whatsoever and shall
continue to be in full force and effect and shall also guarantee and secure all
obligations as amended and reaffirmed pursuant to the Credit Agreement and this
Amendment. Each of the Credit Parties confirms, acknowledges and agrees that the
Lenders and the Additional Term B Lender providing Term B Loans are “Lenders”
and “Secured Creditors” for all purposes under the Credit Documents. For the
avoidance of doubt, each Credit Party hereby agrees that all references in the
Subsidiary Guaranty and the Security Agreement to the “Obligations” shall
include the Term B Loans.

 

-3-



--------------------------------------------------------------------------------

Section 9. Fungibility. The parties hereto intend to treat all of the Term B
Loans (including the Term B Loans funded pursuant to the Additional Term B Loan
Commitment and the Term B Loans converted from Initial Term Loans) as fungible
for U.S. federal income tax purposes.

[Remainder of page left intentionally blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Borrower: VERTIV GROUP CORPORATION, By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Vice President and Treasurer Guarantors: ASCO
POWER GP, LLC ASCO POWER TECHNOLOGIES, L.P.   By: its general partner, ASCO
Power GP, LLC

VERTIV INTERMEDIATE HOLDING II

            CORPORATION

By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title:   President and Treasurer

[Signature Page to Amendment No. 1]

 

-5-



--------------------------------------------------------------------------------

ALBER CORP. ASCO SERVICES, INC. AVOCENT CORPORATION AVOCENT FREMONT, LLC AVOCENT
HUNTSVILLE, LLC AVOCENT REDMOND CORP. AVOCENT TEXAS CORP. ELECTRICAL RELIABILITY
SERVICES, INC.

EMERSON NETWORK POWER SOLUTIONS,

    INC.

EMERSON NETWORK POWER, ENERGY SYSTEMS, NORTH AMERICA, INC. EMERSON NETWORK
POWER, LIEBERT SERVICES, INC. HIGH VOLTAGE MAINTENANCE     CORPORATION LIEBERT
COPORATION LIEBERTY FIELD SERVICES, INC. LIEBERT NORTH AMERICA, INC. LIEBERT
PROPERTY HOLDINGS, L.L.C. NORTHERN TECHNOLOGIES, INC. U P SYSTEMS, INCORPORATED
VERTIV CO. HOLDING, LLC By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   President and Treasurer

[Signature Page to Amendment No. 1]

 

-6-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent and the Additional

    Term B Lender

By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title: Executive Director

[Signature Page to Vertiv Group Corporation Amendment No. 1]



--------------------------------------------------------------------------------

[Term Consents on file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT A

TERM LOAN CREDIT AGREEMENT

among

CORTES NPVERTIV INTERMEDIATE HOLDING II CORPORATION,

CORTES NP ACQUISITIONVERTIV GROUP CORPORATION, as the BORROWER,

VARIOUS LENDERS

and

JPMORGAN CHASE BANK, N.A.,

as ADMINISTRATIVE AGENT

 

 

Dated as of November 30, 2016,

and amended by Amendment No. 1, dated as of March 17, 2017,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as JOINT LEAD ARRANGERS AND BOOKRUNNERS FOR THE INITIAL TERM LOANS AND THE TERM
B LOANS

BMO CAPITAL MARKETS CORP.,

CREDIT SUISSE SECURITIES (USA) LLC

and

HSBC SECURITIES (USA) INC.,

as CO-DOCUMENTATION AGENTS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

   Defined Terms      1  

1.02

   Terms Generally and Certain Interpretive Provisions      42  

1.03

   Limited Condition Transactions      4142  

SECTION 2.

   AMOUNT AND TERMS OF CREDIT      4243  

2.01

   The Commitments      4243  

2.02

   Minimum Amount of Each Borrowing      44  

2.03

   Notice of Borrowing      4344  

2.04

   Disbursement of Funds      4344  

2.05

   Notes      45  

2.06

   Interest Rate Conversions      4445  

2.07

   Pro Rata Borrowings      4446  

2.08

   Interest      46  

2.09

   Interest Periods      4547  

2.10

   Increased Costs, Illegality, etc.      4647  

2.11

   Compensation      49  

2.12

   Change of Lending Office      4849  

2.13

   Replacement of Lenders      4849  

2.14

   Extended Term Loans      50  

2.15

   Incremental Term Loan Commitments      5052  

2.16

   [Reserved]      5254  

2.17

   [Reserved]      5254  

2.18

   Refinancing Term Loans      54  

2.19

   Reverse Dutch Auction Repurchases      5455  

2.20

   Open Market Purchases      5556  

2.21

   Sponsor and Affiliate Term Loan Purchases      5557  

SECTION 3.

   [RESERVED]      5658  

SECTION 4.

   FEES; REDUCTIONS OF COMMITMENT      58  

4.01

   Fees      58  

4.02

   Mandatory Reduction of Commitments      5758  

SECTION 5.

   PREPAYMENTS; PAYMENTS; TAXES      5759  

5.01

   Voluntary Prepayments      5759  

5.02

   Mandatory Repayments      5859  

5.03

   Method and Place of Payment      6162  

5.04

   Net Payments      6162  

SECTION 6.

   CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE      6364  

6.01

   Term Loan Credit Agreement      6364  

6.02

   [Reserved]      6364  

6.03

   Opinions of Counsel      6364  

6.04

   Corporate Documents; Proceedings, etc.      6365  

6.05

   Acquisition; Equity Financing; Refinancing      6365  

 

-i-



--------------------------------------------------------------------------------

          Page  

6.06

   [Reserved]      6465  

6.07

   Intercreditor Agreement      6465  

6.08

   [Reserved]      6465  

6.09

   Security Agreements      6466  

6.10

   Subsidiaries Guaranty      6566  

6.11

   Financial Statements; Pro Forma Balance Sheets; Projections      6566  

6.12

   Solvency Certificate      6567  

6.13

   Fees, etc.      6567  

6.14

   Representation and Warranties      6567  

6.15

   Patriot Act      6567  

6.16

   Borrowing Notice      6567  

6.17

   Officer’s Certificate      6567  

6.18

   [Reserved]      6567  

6.19

   Material Adverse Effect      6667  

6.20

   Flood Documentation      6667  

SECTION 7.

   CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE      6667  

SECTION 8.

   REPRESENTATIONS, WARRANTIES AND AGREEMENTS      6667  

8.01

   Organizational Status      6667  

8.02

   Power and Authority      6668  

8.03

   No Violation      6668  

8.04

   Approvals      6668  

8.05

   Financial Statements; Financial Condition; Projections      6768  

8.06

   Litigation      6769  

8.07

   True and Complete Disclosure      69  

8.08

   Use of Proceeds; Margin Regulations      69  

8.09

   Tax Returns and Payments      6869  

8.10

   ERISA      6870  

8.11

   The Security Documents      6971  

8.12

   Properties      71  

8.13

   Capitalization      7071  

8.14

   Subsidiaries      7071  

8.15

   Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA     
7072  

8.16

   Investment Company Act      7072  

8.17

   [Reserved]      7072  

8.18

   Environmental Matters      72  

8.19

   Labor Relations      7172  

8.20

   Intellectual Property      7172  

SECTION 9.

   AFFIRMATIVE COVENANTS      7173  

9.01

   Information Covenants      7173  

9.02

   Books, Records and Inspections; Conference Calls      7476  

9.03

   Maintenance of Property; Insurance      7576  

9.04

   Existence; Franchises      77  

9.05

   Compliance with Statutes, etc.      7677  

9.06

   Compliance with Environmental Laws      7677  

9.07

   ERISA      78  

9.08

   End of Fiscal Years; Fiscal Quarters      7778  

9.09

   [Reserved]      7778  

9.10

   Payment of Taxes      7778  

9.11

   Use of Proceeds      7779  

 

-ii-



--------------------------------------------------------------------------------

          Page  

9.12

   Additional Security; Further Assurances; etc.      7779  

9.13

   Post-Closing Actions      80  

9.14

   Permitted Acquisitions      80  

9.15

   Credit Ratings      7980  

9.16

   Designation of Subsidiaries      7980  

SECTION 10.

   NEGATIVE COVENANTS      81  

10.01

   Liens      8081  

10.02

   Consolidation, Merger, or Sale of Assets, etc.      8385  

10.03

   Dividends      8688  

10.04

   Indebtedness      91  

10.05

   Advances, Investments and Loans      9294  

10.06

   Transactions with Affiliates      9597  

10.07

   Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc.      9798  

10.08

   Limitation on Certain Restrictions on Subsidiaries      99  

10.09

   Business      99100  

10.10

   Negative Pledges      99101  

SECTION 11.

   EVENTS OF DEFAULT      100102  

11.01

   Payments      100102  

11.02

   Representations, etc.      102  

11.03

   Covenants      101102  

11.04

   Default Under Other Agreements      101102  

11.05

   Bankruptcy, etc.      101103  

11.06

   ERISA      103  

11.07

   Security Documents      102103  

11.08

   Guaranties      102103  

11.09

   Judgments      102104  

11.10

   Change of Control      102104  

SECTION 12.

   THE ADMINISTRATIVE AGENT      102104  

12.01

   Appointment and Authorization      102104  

12.02

   Delegation of Duties      103105  

12.03

   Exculpatory Provisions      103105  

12.04

   Reliance by Administrative Agent      104106  

12.05

   No Other Duties, Etc.      104106  

12.06

   Non-reliance on Administrative Agent and Other Lenders      104106  

12.07

   Indemnification by the Lenders      104106  

12.08

   Rights as a Lender      106  

12.09

   Administrative Agent May File Proofs of Claim; Credit Bidding      105107  

12.10

   Resignation of the Agents      106108  

12.11

   Collateral Matters and Guaranty Matters      106108  

12.12

   Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements      107109  

12.13

   Withholding Taxes      107109  

SECTION 13.

   MISCELLANEOUS      109  

13.01

   Payment of Expenses, etc.      109  

13.02

   Right of Setoff      109110  

13.03

   Notices      111  

 

-iii-



--------------------------------------------------------------------------------

          Page  

13.04

   Benefit of Agreement; Assignments; Participations, etc.      110112  

13.05

   No Waiver; Remedies Cumulative      115  

13.06

   Payments Pro Rata      114115  

13.07

   Calculations; Computations      114116  

13.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
115116  

13.09

   Counterparts      116117  

13.10

   [Reserved]      116117  

13.11

   Headings Descriptive      116117  

13.12

   Amendment or Waiver; etc.      116117  

13.13

   Survival      118120  

13.14

   [Reserved]      118120  

13.15

   Confidentiality      118120  

13.16

   USA Patriot Act Notice      119121  

13.17

   [Reserved]      119121  

13.18

   Waiver of Sovereign Immunity      119121  

13.19

   [Reserved]      119121  

13.20

   INTERCREDITOR AGREEMENT      121  

13.21

   Absence of Fiduciary Relationship      120121  

13.22

   Electronic Execution of Assignments and Certain Other Documents      120122  

13.23

   Entire Agreement      120122  

13.24

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
120122  

SECTION 14.

   CREDIT AGREEMENT PARTY GUARANTY      121122  

14.01

   The Guaranty      121122  

14.02

   Bankruptcy      121123  

14.03

   Nature of Liability      123  

14.04

   Independent Obligation      122123  

14.05

   Authorization      122123  

14.06

   Reliance      124  

14.07

   Subordination      123124  

14.08

   Waiver      123125  

14.09

   Maximum Liability      123125  

14.10

   Payments      125  

14.11

   Keepwell      125  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE 1.01    Unrestricted Subsidiaries SCHEDULE 2.01    Commitments SCHEDULE
2.19(a)    Reverse Dutch Auction Procedures SCHEDULE 8.12    Real Property
SCHEDULE 8.14    Subsidiaries SCHEDULE 8.19    Labor Matters SCHEDULE 9.13   
Post-Closing Actions SCHEDULE 10.01(iii)    Existing Liens SCHEDULE 10.04   
Existing Indebtedness SCHEDULE 10.05(iii)    Existing Investments SCHEDULE
10.06(viii)    Affiliate Transactions EXHIBIT A-1    Form of Notice of Borrowing
EXHIBIT A-2    Form of Notice of Conversion/Continuation EXHIBIT B    Form of
Term Note EXHIBIT C    Form of U.S. Tax Compliance Certificate EXHIBIT D   
[Reserved] EXHIBIT E    Form of Officers’ Certificate EXHIBIT F    [Reserved]
EXHIBIT G    Form of Security Agreement EXHIBIT H    Form of Subsidiaries
Guaranty EXHIBIT I    Form of Solvency Certificate EXHIBIT J    Form of
Compliance Certificate EXHIBIT K    Form of Assignment and Assumption EXHIBIT L
   Form of Incremental Term Loan Commitment Agreement EXHIBIT M    Form of
Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

THIS TERM LOAN CREDIT AGREEMENT, dated as of November 30, 2016 and as amended on
March 17, 2017, among CORTES NPVERTIV INTERMEDIATE HOLDING II CORPORATION
(formerly named Cortes NP Intermediate Holding II Corporation) (“Holdings”),
CORTES NP ACQUISITIONVERTIV GROUP CORPORATION (formerly named Cortes NP
Acquisition Corporation) (the “Borrower”), the Lenders party hereto from time to
time and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as the Administrative Agent. All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to the Acquisition Agreement, (1) Cortes NP Holdings LLC, a
Delaware limited liability company (“Topco”), directly or through a subsidiary,
will purchase or otherwise acquire from Emerson Electric Co., a Missouri
corporation (the “Seller”) and/or its subsidiaries all of the limited
partnership interests of ASCO Power Technologies, L.P., a Delaware limited
partnership (“ASCO Power”), (2) the Borrower will purchase or otherwise acquire
from the Seller and/or its subsidiaries, directly or indirectly, (a) all of the
outstanding shares of capital stock of, or other equity interests in, the
Transferred Domestic Subsidiaries (as defined in the Acquisition Agreement),
other than the equity interests of ASCO Power, listed on Schedule IV of the
Acquisition Agreement, (b) all of the outstanding shares of capital stock of, or
other equity interests in, the Transferred Foreign Subsidiaries (as defined in
the Acquisition Agreement) listed on Schedule V of the Acquisition Agreement and
(c) the Transferred Assets (as defined in the Acquisition Agreement), (3) ASCO
Power GP LLC, a Delaware limited liability company (“ASCO”), will purchase from
the Seller and/or its subsidiaries or otherwise acquire all of the general
partnership interests of ASCO Power and (4) Topco (or its applicable purchasing
subsidiary) will transfer the equity interests of ASCO to the Borrower (the
transactions described in clauses (1), (2), (3) and (4), the “Acquisition”).

WHEREAS, the Borrower has requested that the Lenders make Initial Term Loans
under this Agreement, substantially simultaneously with the Acquisition, in the
amount of $2,320,000,000, and the Borrower will use the proceeds of such
borrowings to fund a portion of the Acquisition.

WHEREAS, the Lenders have indicated their willingness to lend such Initial Term
Loans on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Section 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABL Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“ABL Credit Agreement” shall mean (i) that certain asset-based revolving credit
agreement, as in effect on the Closing Date and as the same may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time in accordance with the terms hereof (including by reference to the
Intercreditor Agreement) and thereof, among Holdings, the Borrower, the other
borrowers party thereto, certain lenders party thereto and JPMCB, as the
administrative agent, and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred to refinance (subject to the limitations
set forth herein (including by reference to the Intercreditor Agreement)) in
whole or in part the Indebtedness and other obligations outstanding under
(x) the credit agreement referred to in clause (i) or (y) any subsequent ABL
Credit Agreement, unless such agreement or instrument expressly provides that it
is not intended to be and is not an ABL Credit Agreement hereunder. Any
reference to the ABL Credit Agreement hereunder shall be deemed a reference to
any ABL Credit Agreement then in existence.

 

-1-



--------------------------------------------------------------------------------

“Acquired Business” shall mean all of the outstanding Equity Interests in, the
entities comprising the “Network Power” division of the Seller, and all or
substantially all of the assets used in the “Network Power” division of the
Seller.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Borrower, which assets
shall, as a result of the respective acquisition, become assets of the Borrower
or a Restricted Subsidiary of the Borrower (or assets of a Person who shall be
merged with and into the Borrower or a Restricted Subsidiary of the Borrower) or
(y) a majority of the Equity Interests of any such Person, which Person shall,
as a result of the respective acquisition, become a Restricted Subsidiary of the
Borrower (or shall be merged with and into the Borrower or a Restricted
Subsidiary of the Borrower).

“Acquisition” shall have the meaning provided in the recitals hereto.

“Acquisition Agreement” shall mean that certain Transaction Agreement (including
the schedules, exhibits and disclosure letters thereto), dated as of July 29,
2016, by and among Cortes NP JV Holdings LLC, a Delaware limited liability
company, Topco, the Borrower, ASCO and the Seller.

“Acquisition Agreement Refinancing Indebtedness” shall mean the Transferred
Subsidiary Intercompany Debt (as defined in the Acquisition Agreement).

“Acquisition Agreement Representations” shall mean the representations made by
the Seller relating to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Agents and their Affiliates that are Lenders on
the Closing Date, but only to the extent that the Borrower and its Affiliates
have the right (taking into account any applicable cure periods) to terminate
their obligations (or refuse to consummate the Acquisition) under the
Acquisition Agreement or not to close thereunder as a result of the failure of
such representations to be true and correct.

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Collateral Agent and one or more Junior Representatives for holders of
Permitted Junior Debt providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be senior to such Liens in favor of the Junior Representatives (for the benefit
of the holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and reasonably satisfactory to the
Administrative Agent and the Borrower.

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Additional Term B Loan Commitment” shall mean, with respect to the Additional
Term B Lender, its commitment to make a Term B Loan on the Amendment No. 1
Effective Date in an amount equal to $2,245,000,000 minus the aggregate
principal amount of all Converted Initial Term Loans.

“Additional Term B Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as such.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean JPMCB, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.10.

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Advisory Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of November 30, 2016 by and among the Borrower and the
Sponsor, as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Borrower or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents, the Lead Arrangers and Co-Documentation Agents.

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of the
Amendment No. 1 Effective Date, by and among the Credit Parties, the
Administrative Agent, the Additional Term B Lender and the Amendment No. 1
Consenting Lenders.

“Amendment No. 1 Consenting Lender” shall mean each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender on or prior to the Amendment No. 1 Effective Date.

“Amendment No. 1 Effective Date” shall mean March 17, 2017.

“Agreement” shall mean this Term Loan Credit Agreement, as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Increased Term Loan Spread” shall mean, with respect to any then
outstanding Initial Term B Loans at the time of the provision of any new Tranche
of Incremental Term Loans pursuant to Section 2.15 which new Tranche is subject
to an Effective Yield that is greater than the Effective Yield applicable to
such Initial Term B Loans by more than 0.50%, the margin per annum (expressed as
a percentage) mutually determined by the Administrative Agent and the Borrower
in good faith (and notified by the Administrative Agent to the Lenders) as the
margin per annum required to cause the Effective Yield applicable to such then
existing Initial Term B Loans to equal (i) the Effective Yield applicable to
such new Tranche of Incremental Term Loans minus (ii) 0.50%. Each mutual
determination of the “Applicable Increased Term Loan Spread” by the
Administrative Agent and the Borrower shall be conclusive and binding on all
Lenders absent manifest error.

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Initial Term B Loans maintained as (a) Base Rate Term Loans, 4.003.00% and
(b) LIBO Rate Term Loans, 5.004.00%.

The Applicable Margins for any Tranche of Incremental Term Loans shall be (i) in
the case of Incremental Term Loans added to an existing Tranche, the same as the
Applicable Margins for such existing Tranche, and (ii) otherwise, as specified
in the applicable Incremental Term Loan Commitment Agreement; provided that on
and after the date of such incurrence of any Tranche of Incremental Term Loans
which gives rise to a determination of a new Applicable Increased Term Loan
Spread, the Applicable Margins for the Initial Term B Loans shall be the higher
of (x) the Applicable Increased Term Loan Spread for such Type of Initial Term B
Loans and (y) the Applicable Margin for such Type of Initial Term B Loans as
otherwise determined above in the absence of this clause (x). The Applicable
Margins for any Tranche of Refinancing Term Loans shall be as specified in the
applicable Refinancing Term Loan Amendment. The Applicable Margins for any
Tranche of Extended Term Loans shall be as specified in the applicable Extension
Amendment.

 

-3-



--------------------------------------------------------------------------------

“Applicable Prepayment Percentage” shall mean, at any time, 75%; provided that,
if at any time the Consolidated First Lien Net Leverage Ratio as of the last day
of the fiscal year for which the Applicable Prepayment Percentage is calculated
(as set forth in an officer’s certificate delivered pursuant to Section 9.01(e)
for such fiscal year) is (i) less than or equal to 2.75:1.00 but greater than
2.25:1.00, the Applicable Prepayment Percentage shall instead be 50%, (ii) less
than or equal to 2.25:1.00 but greater than 1.75:1.00, the Applicable Prepayment
Percentage shall instead be 25% and (iii) less than or equal to 1.75:1.00, the
Applicable Prepayment Percentage shall instead be 0%.

“Approved Fund” meansshall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an existing Lender, (b) an Affiliate of an
existing Lender or (c) an entity or an Affiliate of an entity that administers
or manages an existing Lender.

“ASCO” shall have the meaning provided in the recitals hereto.

“ASCO Power” shall have the meaning provided in the recitals hereto.

“Asset Sale” shall mean any sale, transfer or other disposition of all or any
part of the property or assets of by the Borrower or any of its Restricted
Subsidiaries, or entry into any Sale-Leaseback Transaction by the Borrower or
any of its Restricted Subsidiaries, in each case, pursuant to Sections
10.02(ii), (x) or (xii)(b).

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the Administrative Agent and the Borrower (such
approval by the Borrower not to be unreasonably withheld, delayed or
conditioned).

“Auction” shall have the meaning set forth in Section 2.19(a).

“Auction Manager” shall have the meaning set forth in Section 2.19(a).

“Audited Financial Statements” shall have the meaning provided in Section 6.11.

“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:

(a) the sum of, without duplication:

(i) (A) $75,000,000 plus (B) 50% of the Consolidated Net Income (excluding any
gain on Investments made in reliance on the Available Amount), if positive, of
the Borrower for the period (taken as one accounting period) from October 1,
2016 to the end of the Borrower’s most recently ended fiscal quarter for which
Section 9.01 Financials are available on the Determination Date (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus

(ii) 100% of the aggregate net cash proceeds and the fair market value of
property other than cash received by the Borrower since the Closing Date as a
contribution to its common equity capital or from the issue or sale of the
Equity Interests of the Borrower or any direct or indirect Parent Company
(excluding, without duplication, Qualified Preferred Stock, Equity Interests
sold to a Restricted Subsidiary of the Borrower or to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement of the Borrower or a Restricted Subsidiary of the Borrower or to the
extent applied to any other basket or exception under this Agreement), or from
the issue or sale of Qualified Preferred Stock of the Borrower or debt
securities of the Borrower, in each case that have been converted into or
exchanged for Equity Interests of the Borrower or any direct or indirect Parent
Company (other than Qualified Preferred Stock and convertible or exchangeable
Equity Interests or debt securities sold to a Restricted Subsidiary of the
Borrower); plus

 

-4-



--------------------------------------------------------------------------------

(iii) 100% of the aggregate amount of cash proceeds and the fair market value of
property other than cash received by the Borrower or a Restricted Subsidiary of
the Borrower from (A) the sale or disposition (other than to the Borrower or a
Restricted Subsidiary of the Borrower) of Investments made after the Closing
Date the permissibility of which was contingent upon the utilization of the
Available Amount and from repayments, repurchases and redemptions of such
Investments from the Borrower and its Restricted Subsidiaries by any Person
(other than the Borrower or its Restricted Subsidiaries); (B) a return, profit,
distribution or similar amounts from an Investment made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of the Borrower for such period, (C) the sale (other
than to the Borrower or any of its Restricted Subsidiaries) of the Equity
Interests of an Unrestricted Subsidiary; (D) a distribution or dividend from an
Unrestricted Subsidiary, to the extent that such amounts were not otherwise
included in the Consolidated Net Income of the Borrower for such period; and
(E) any Investment that was made after the Closing Date in a Person that is not
a subsidiary at such time that subsequently becomes a Restricted Subsidiary of
the Borrower; plus

(iv) in the event that any Unrestricted Subsidiary of the Borrower designated as
such after the Closing Date is redesignated as a Restricted Subsidiary or has
been merged or consolidated with or into or transfers or conveys its assets to,
or is liquidated into, the Borrower or a Restricted Subsidiary of the Borrower,
in each case after Closing Date, the fair market value of the Borrower’s
Investment in such Subsidiary as of the date of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), after
deducting any Indebtedness associated with the Unrestricted Subsidiary so
designated or combined or any Indebtedness associated with the assets so
transferred or conveyed (other than in each case to the extent that the
designation of such Subsidiary as an Unrestricted Subsidiary constituted an
Investment not made in reliance on the Available Amount); plus

(v) the amount of Declined Proceeds;

minus (b) the sum of:

(i) the aggregate amount of the consideration paid by the Borrower and its
Restricted Subsidiaries in reliance upon the Available Amount under
Section 9.14(a) in connection with Permitted Acquisitions consummated on or
after the Closing Date and on or prior to the Determination Date;

(ii) the aggregate amount of all Dividends made by the Borrower and its
Restricted Subsidiaries pursuant to Section 10.03(xiii) on or after the Closing
Date and on or prior to the Determination Date;

(iii) the aggregate amount of all Investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 10.05(xviii) on or after the Closing
Date and on or prior to the Determination Date; and

(iv) the aggregate amount of repayments, repurchases, redemptions or defeasances
of Indebtedness pursuant to Section 10.07(a)(i) on or after the Closing Date and
on or prior to the Determination Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

-5-



--------------------------------------------------------------------------------

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Bankruptcy Proceedings” shall have the meaning provided in Section 13.04(f).

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1%, (c) the LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, the LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such day and (d) 2.00%. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.

“Base Rate Term Loan” shall mean each Term Loan which is designated or deemed
designated as a Term Loan bearing interest at the Base Rate by the Borrower at
the time of the incurrence thereof or conversion thereto.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrower from all the Lenders having Commitments with
respect to such Tranche on a given date (or resulting from a conversion or
conversions on such date), having, in the case of LIBO Rate Term Loans, the same
Interest Period; provided that any Incremental Term Loans incurred pursuant to
Section 2.01(b) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of,
Section 2.15(c).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Term
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord,
(iv) expenditures to the extent that they are actually paid for by any Person
other than a Credit Party or any of its Restricted Subsidiaries and for which no
Credit Party or any of its Restricted Subsidiaries has provided or is required
to provide or incur, directly or indirectly, any consideration or monetary
obligation to such third party or any other Person (whether before, during or
after such period) and (v) property, plant and equipment taken in settlement of
accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Equivalents” shall mean:

(i) U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;

(ii) readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;

 

-6-



--------------------------------------------------------------------------------

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition;

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and

(ix) Indebtedness or preferred stock issued by Person having a credit rating of
at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing within
twenty-four months after the date of acquisition.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change in Law” shall mean the occurrence after the Closing Date or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.10(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after such applicable date; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” shall be deemed to occur if:

(a) at any time prior to an Initial Public Offering, any combination of
Permitted Holders shall fail to own beneficially (within the meaning of Rules
13d-3 and 13d-5 of the Exchange Act as in effect on the Closing Date), directly
or indirectly, in the aggregate Equity Interests representing at least a
majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings;

 

-7-



--------------------------------------------------------------------------------

(b) at any time on and after an Initial Public Offering, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), but excluding (x) any employee benefit plan of such person
and its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan, (y) any combination
of Permitted Holders and (z) any one or more direct or indirect parent companies
of Holdings in which the Sponsor, directly or indirectly, owns the largest
percentage of such parent company’s voting Equity Interests and in which no
other person or “group” directly or indirectly owns or controls (by ownership,
control or otherwise) more voting Equity Interests of such parent company than
the Sponsor, shall have, directly or indirectly, acquired beneficial ownership
of Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company and the Permitted Holders shall own, directly or indirectly, less
than such person or “group” of the aggregate voting power represented by the
issued and outstanding Equity Interests of the Relevant Public Company;

(c) a “change of control” (or similar event) shall occur under (I) the ABL
Credit Agreement, (II) the Senior Notes Indenture and (III) the definitive
agreements pursuant to which any Refinancing Notes or Indebtedness permitted
under Section 10.04(xxvii) or (xxix) was issued or incurred, in each case of
this subclause (III) with an aggregate outstanding principal amount in respect
of such series of Refinancing Notes or other Indebtedness in excess of the
Threshold Amount; or

(d) Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Borrower (other than in connection with or after an Initial
Public Offering).

“Claim” shall have the meaning provided in Section 13.04(g).

“Closing Date” shall mean November 30, 2016.

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Acquisition Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” shall mean, collectively, each Person identified on
the cover of this Agreement as such, in its capacity as such.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all “Collateral” as described in the
Security Agreement and all Mortgaged Properties.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Commitment” shall mean any of the commitments of any Lender, whether an Initial
Term Loan Commitment, Additional Term B Loan Commitment, Refinancing Term Loan
Commitment or an Incremental Term Loan Commitment of such Lender.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Restricted Subsidiaries at such time (other than
cash and Cash Equivalents, amounts related to current or deferred Taxes based on
income or profits, assets held for sale, loans to third parties that are
permitted under this Agreement, pension assets, deferred bank fees and
derivative financial instruments).

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Restricted Subsidiaries at such time
(other than the current portion of any Indebtedness under this Agreement, the
current portion of any other long-term Indebtedness which would otherwise be
included therein, accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), accruals for current or deferred Taxes based on income or
profits, accruals of any costs or expenses related to restructuring reserves to
the extent permitted to be included in the calculation of Consolidated EBITDA
and the current portion of pension liabilities).

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including,
without limitation, amortization of turnaround costs, goodwill and
organizational costs) (excluding any such adjustment to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such adjustment is subsequently reversed), in each case of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication):

(i) provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(ii) Consolidated Depreciation and Amortization Expense of such Person and its
Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

(iii) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(iv) any other consolidated non-cash charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such consolidated non-cash
charges were included in computing such Consolidated Net Income; provided that
if any such non-cash charge represents an accrual or reserve for anticipated
cash charges in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period;
plus

(v) any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(vi) (a) the Specified Permitted Adjustment and (b) any other cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, costs and expenses incurred after the
Closing Date related to employment of terminated employees incurred by such
Person during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income) and, in the case of this clause (b), subject
to the “Cost Savings Cap” (as defined in the definition of “Pro Forma Cost
Savings”); plus

 

-9-



--------------------------------------------------------------------------------

(vii) losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

(viii) the amount of fees and expenses incurred by such Person pursuant (a) to
the Advisory Agreement as in effect on the Closing Date during such period or
pursuant to any amendment, modification or supplement thereto or replacement
thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder; plus

(ix) any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; plus

(x) any fees and expenses related to a Qualified Securitization Transaction (as
defined in the Senior Notes Indenture), to the extent such fees and expenses are
included in computing Consolidated Net Income; plus

(xi) the amount of loss on sales of receivables and related assets to a
Securitization Entity (as defined in the Senior Notes Indenture) in connection
with a Qualified Securitization Transaction (as defined in the Senior Notes
Indenture), to the extent included in computing Consolidated Net Income; minus

(xii) the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus

(xiii) any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

(xiv) non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,

in each case, on a consolidated basis and determined in accordance with U.S.
GAAP.

“Consolidated First Lien Net Leverage Ratio” shall mean, at any time, the ratio
of (i) Consolidated First Lien Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended for which Section 9.01
Financials were required to have been delivered. If the Consolidated First Lien
Net Leverage Ratio is being determined for a given Test Period, Consolidated
First Lien Secured Debt shall be measured on the last day of such Test Period,
with Consolidated EBITDA being determined for such period.

“Consolidated First Lien Secured Debt” shall mean, at any time, (i) the sum of
all Consolidated Indebtedness at such time that is secured by a Lien on any
assets of the Borrower or any of its Restricted Subsidiaries, less (ii) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries at such time that is secured solely by a Lien on the assets of the
Borrower and its Restricted Subsidiaries that is junior to the Lien securing the
Obligations (provided that, other than for purposes of determining the
Applicable Prepayment Percentage, any Indebtedness being incurred under
Section 10.04(xxvii) and all previously incurred Indebtedness outstanding
pursuant to Section 10.04(xxvii) shall be deemed to be secured by a Lien on the
assets of the Borrower and its Restricted Subsidiaries that is pari passu to the
Lien securing the Obligations for purposes of this definition), less (iii) the
aggregate amount of (a) unrestricted cash and Cash Equivalents and (b) cash and
Cash

 

-10-



--------------------------------------------------------------------------------

Equivalents restricted solely in favor of or pursuant to the ABL Credit
Agreement and the credit documents related thereto, any Credit Document, any
Permitted Pari Passu Notes Documents, any Refinancing Note Documents or
Refinancing Term Loan Amendment in respect of Refinancing Notes or Refinancing
Term Loans that rank pari passu with the Term Loans and any Permitted Junior
Debt Documents (to the extent such cash and Cash Equivalents also secure the
Indebtedness hereunder on a senior priority basis), in each case, calculated on
a Pro Forma Basis.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of the Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of the Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in the preceding clauses (i) and (ii), in each case, determined
on a consolidated basis in accordance with U.S. GAAP and calculated on a Pro
Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Senior Notes, Refinancing Notes or Permitted
Notes that have been defeased or satisfied and discharged in accordance with the
applicable indenture or with respect to which the required deposit has been made
in connection with a call for repurchase or redemption to occur within the time
period set forth in the applicable indenture, in each case to the extent such
transactions are permitted by Section 10.07(a).

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i) any after-tax effect of all extraordinary, nonrecurring or unusual gains or
losses or income or expenses (including related to the Transaction) or any
restructuring charges or reserves, including, without limitation, any expenses
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses, retention, severance, system establishment cost,
contract termination costs, costs to consolidate facilities and relocate
employees, advisor fees and other out of pocket costs and non-cash charges to
assess and execute operational improvement plans and restructuring programs,
will be excluded;

(ii) any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;

(iii) the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded;
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

(iv) the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v) solely for the purpose of determining the amount available under clause
(a)(i)(B) of the definition of Available Amount, the net income (but not loss)
of any Restricted Subsidiary (other than any Guarantor) will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that net income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or

 

-11-



--------------------------------------------------------------------------------

governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restrictions with respect to the payment of dividends
or similar distributions have been legally waived; provided that the
Consolidated Net Income of such Person will be increased by the amount of
dividends or distributions or other payments actually paid in cash (or converted
to cash) by any such Restricted Subsidiary to such Person in respect of such
period, to the extent not already included therein;

(vi) the cumulative effect of any change in accounting principles will be
excluded;

(vii) (a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and
(b) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of the Borrower or a Restricted
Subsidiary of the Borrower, will be excluded;

(viii) the effect of any non-cash impairment charges or write-ups, write-downs
or write-offs of assets or liabilities resulting from the application of U.S.
GAAP and the amortization of intangibles arising from the application of U.S.
GAAP, including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

(ix) any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(x) any increase in amortization or depreciation, or effect of any adjustments
to inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transaction or
any other acquisition prior to or following the Closing Date will be excluded;

(xi) an amount equal to the tax distributions actually made to the holders of
the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(vi) will be
included as though such amounts had been paid as income taxes directly by such
Person for such period;

(xii) unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;

(xiii) any net gain or loss in connection with the early extinguishment of
Indebtedness or obligations under Interest Rate Protection Agreements or Other
Hedging Agreements (including of ASC 815, Derivatives and Hedging) will be
excluded;

(xiv) the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;
and

 

 

-12-



--------------------------------------------------------------------------------

(xv) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP will be excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time, less the aggregate amount of
(a) unrestricted cash and Cash Equivalents and (b) cash and Cash Equivalents
restricted solely in favor of or pursuant to the ABL Credit Agreement and the
credit documents related thereto, any Credit Document, any Permitted Pari Passu
Notes Documents, any Refinancing Note Documents or Refinancing Term Loan
Amendment in respect of Refinancing Notes or Refinancing Term Loans that rank
pari passu with the Term Loans and any Permitted Junior Debt Documents (to the
extent such cash and Cash Equivalents also secure the Indebtedness hereunder on
a senior priority basis) to (y) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the Test Period then most recently ended for which
Section 9.01 Financials were required to have been delivered. If the
Consolidated Total Net Leverage Ratio is being determined for a given Test
Period, Consolidated Indebtedness shall be measured on the last day of such Test
Period, with Consolidated EBITDA being determined for such Test Period.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.

“Contract Consideration” shall have the meaning provided to such term in the
definition of “Excess Cash Flow.”

“Converted Initial Term Loan” shall mean, with respect to any Amendment No. 1
Consenting Lender that has consented to its Initial Term Loan being converted to
a Term B Loan, the entire outstanding Initial Term Loan held by such Amendment
No. 1 Consenting Lender (or such lesser amount notified to such Amendment No. 1
Consenting Lender by the Administrative Agent) immediately prior to the
effectiveness of Amendment No. 1 on the Amendment No. 1 Effective Date.

“Cost Savings Cap” shall have the meaning provided to such term in the
definition of “Pro Forma Cost Savings.”

“Credit Agreement Party Guaranty” shall mean the guaranty of Holdings pursuant
to Section 14.

“Credit Documents” shall mean this Agreement, Amendment No. 1 and, after the
execution and delivery thereof pursuant to the terms of this Agreement, each
Note, each Subsidiaries Guaranty, each Security Document, the Intercreditor
Agreement, any Additional Intercreditor Agreement, any Pari Passu Intercreditor
Agreement, each Incremental Term Loan Commitment Agreement, each Refinancing
Term Loan Amendment and each Extension Amendment.

 

-13-



--------------------------------------------------------------------------------

“Credit Event” shall mean the making of any Term Loan.

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

“Debt Fund Affiliate” shall mean any Affiliate of the Sponsor (other than
Holdings, the Borrower and its Restricted Subsidiaries) that invests in
commercial bank loans in the ordinary course of business at the time of the
relevant sale or assignment thereto pursuant to Section 2.21 and so long as the
individuals who are employees, officers or directors of the Sponsor and who are
primarily responsible for the advisement or management of such Affiliate do not
include any individual who is primarily responsible for the advisement or
management of Holdings or the Borrower and its Restricted Subsidiaries, and the
individuals who are employees, officers or directors of the Sponsor and who are
primarily responsible for the advisement and management of Holdings or the
Borrower and its Restricted Subsidiaries do not have the right to direct the
credit decisions of such Affiliate.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 5.02(k).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of (A) a
proceeding under any Debtor Relief Law (other than via an Undisclosed
Administration) or (B) a Bail-In Action, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

 

-14-



--------------------------------------------------------------------------------

“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement and Other Hedging Agreements entered into by the Borrower
or any of its Restricted Subsidiaries with a Guaranteed Creditor secured by the
Security Documents. It is hereby understood that an Interest Rate Protection
Agreement may not be a Designated Interest Rate Protection Agreement to the
extent it is similarly treated as such under the ABL Credit Agreement.
Notwithstanding the foregoing, in no event shall any agreement evidencing any
Excluded Swap Obligation with respect to a Subsidiary Guarantor constitute a
Designated Interest Rate Protection Agreement with respect to such Subsidiary
Guarantor.

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration.

“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by the Borrower or any of its Restricted Subsidiaries
with a Guaranteed Creditor secured by the Security Documents. It is hereby
understood that a Treasury Services Agreement may not be a Designated Treasury
Services Agreement to the extent it is similarly treated as such under the ABL
Credit Agreement.

“Determination Date” shall have the meaning provided in the definition of the
term “Available Amount”.

“Disqualified Lender” shall mean (a) competitors of the Acquired Business and
its subsidiaries, and any person controlling any such competitor, in each case
identified in writing by the Borrower to the Administrative Agent at any time
(at any time when JPMCB is serving as Administrative Agent, by e-mail to
JPMDQ_Contact@jpmorgan.com), (b) institutions previously designated in writing
by the Borrower to the Administrative Agent on or prior to July 29, 2016, as
supplemented on September 15, 2016 by notice to the Administrative Agent and
(c) any affiliates of any such competitors, controlling persons or institutions
reasonably identifiable as affiliates solely on the basis of their names (other
than bona fide fixed income investors or debt funds that are affiliates of
competitors described in clause (a) above but not of institutions described in
clause (b) above) or identified by the Borrower in writing to the Administrative
Agent at any time (at any time when JPMCB is serving as Administrative Agent, by
e-mail to JPMDQ_Contact@jpmorgan.com) (it being understood that any update
pursuant to clause (a) or clause (c) above shall not become effective until the
third business day following the Administrative Agent’s receipt of such notice,
and, in any event, shall not apply retroactively or to any entity that is party
to a pending trade as of the date of such notice).

“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or authorized or made any other payment or delivery of
property (other than common equity of such Person) to its stockholders, partners
or members as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any partnership or membership interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its Equity Interests).

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-15-



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Term Loan or other Indebtedness, the
effective yield on such Term Loan or other Indebtedness as mutually determined
by the Administrative Agent and the Borrower in good faith, taking into account
the applicable interest rate margins, any interest rate floors or similar
devices and all fees, including upfront or similar fees or original issue
discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Term Loan or other Indebtedness and (y) the four years
following the date of incurrence thereof) payable generally to lenders providing
such Term Loan or other Indebtedness, but excluding any arrangement,
structuring, commitment, underwriting or other fees payable in connection
therewith that are not generally shared with the relevant lenders and customary
consent fees paid generally to consenting lenders. Each mutual determination of
the “Effective Yield” by the Administrative Agent and the Borrower shall be
conclusive and binding on all Lenders absent manifest error.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person, (ii) any Disqualified Lender and (iii) except
to the extent provided in Sections 2.19, 2.20, 2.21 and 13.04(d) and (g), the
Sponsor, Holdings, the Borrower and their respective Subsidiaries and Affiliates
(other than Debt Fund Affiliates).

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials.

“Equity Financing” shall have the meaning set forth in Section 6.05(b).

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding, for the avoidance of doubt, any
Indebtedness convertible into or exchangeable for the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Restricted Subsidiary of the Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code and solely with respect to Section 412 of the Code,
Section 414(b), (c), (m) or (o) of the Code.

 

-16-



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan,
(c) the incurrence by the Borrower, a Restricted Subsidiary of the Borrower, or
an ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal (including under
Section 4062(e) of ERISA) of any of the Borrower, a Restricted Subsidiary of the
Borrower, or an ERISA Affiliate from any Plan or Multiemployer Plan, (d) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (e) the receipt by the
Borrower, a Restricted Subsidiary of the Borrower, or an ERISA Affiliate from
the PBGC or a plan administrator of any notice of intent to terminate any Plan
or Multiemployer Plan or to appoint a trustee to administer any Plan, (f) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to the Code, ERISA or other applicable law, (g) the receipt by the
Borrower, a Restricted Subsidiary of the Borrower, or an ERISA Affiliate of any
written notice concerning statutory liability arising from the withdrawal or
partial withdrawal of the Borrower, a Restricted Subsidiary of the Borrower, or
an ERISA Affiliate from a Multiemployer Plan or a written determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (h) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to which the Borrower or any Restricted
Subsidiary is a “disqualified person” (within the meaning of Section 4975 of the
Code) or with respect to which the Borrower or any Restricted Subsidiary could
reasonably be expected to have liability, (i) the occurrence of any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of any Plan or the appointment of a trustee to administer any Plan,
(j) the filing of any request for or receipt of a minimum funding waiver under
Section 412(c) of the Code with respect to any Plan or Multiemployer Plan, (k) a
determination that any Plan is in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (l) the receipt by
the Borrower, a Restricted Subsidiary of the Borrower or any ERISA Affiliate of
any notice, that a Multiemployer Plan is, or is expected to be, in endangered or
critical status under Section 305 of ERISA, or (m) any other extraordinary event
or condition with respect to a Plan or Multiemployer Plan which could reasonably
be expected to result in a Lien or any acceleration of any statutory requirement
to fund all or a substantial portion of the unfunded accrued benefit liabilities
of such plan.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by the Borrower and/or the Restricted Subsidiaries
during such period), minus (b) the sum of, without duplication, (i) the
aggregate amount of all Capital Expenditures made by the Borrower and its
Restricted Subsidiaries during such period to the extent financed with
Internally Generated Cash, (ii) without duplication of amounts deducted pursuant
to clause (iii) below, the aggregate amount of all cash payments made in respect
of all Permitted Acquisitions and other Investments (excluding Investments in
Cash Equivalents or in the Borrower or a Person that, prior to and immediately
following the making of such Investment, was and remains a Restricted
Subsidiary) permitted under Section 10.05 made by the Borrower and its
Restricted Subsidiaries during such period, in each case to the extent financed
with Internally Generated Cash, (iii) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions, Investments or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such period; provided that
to the extent the aggregate amount of Internally Generated Cash actually
utilized to finance such Permitted Acquisitions, Investments or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (iv) Dividends made in cash during such fiscal year to the
extent otherwise permitted by

 

-17-



--------------------------------------------------------------------------------

Section 10.03(iii), (vii), (viii), (ix) or (x), to the extent paid for with
Internally Generated Cash, (v) (A) the aggregate amount of Scheduled Repayments
and other permanent principal payments of Indebtedness of the Borrower and its
Restricted Subsidiaries during such period (other than (x) voluntary prepayments
of Term Loans, Refinancing Notes and Indebtedness incurred pursuant to
Section 10.04(xxvii) that rank pari passu with the Term Loans, (y) prepayments
of revolving loans under the ABL Credit Agreement or any other revolving credit
facility secured by a Lien on the Collateral ranking pari passu with the Lien on
the Collateral securing the ABL Credit Agreement or senior or pari passu with
the Lien on the Collateral securing the Indebtedness hereunder and
(z) prepayments of any other revolving credit facility except to the extent
accompanied by a permanent reduction in commitments therefor) in each case to
the extent paid for with Internally Generated Cash and (B) prepayments and
repayments of Term Loans pursuant to Sections 5.02(d) or 5.02(f) to the extent
the Asset Sale or Recovery Event giving rise to such prepayment or repayment
resulted in an increase to Consolidated Net Income (but not in excess of the
amount of such increase), (vi) the portion of Transaction Costs and other
transaction costs and expenses related to items (i)-(v) above paid in cash
during such fiscal year not deducted in determining Consolidated Net Income,
(vii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period (but excluding any such increase in
Adjusted Consolidated Working Capital arising from a Permitted Acquisition or
disposition of any Person by the Borrower and/or the Restricted Subsidiaries
during such period), (viii) cash payments in respect of non-current liabilities
(other than Indebtedness) to the extent made with Internally Generated Cash,
(ix) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries with Internally Generated Cash during such period
(including expenditures for the payment of financing fees, taxes, rent and
pension and other retirement benefits) to the extent such expenditures are not
expensed during such period, (x) the aggregate amount of any premium, make-whole
or penalty payments actually paid with Internally Generated Cash during such
period that are required to be made in connection with any prepayment of
Indebtedness, (xi) Dividends made pursuant to clause (vi), (xiii) or, to the
extent used to service Indebtedness of any Parent Company, clause (xv) of
Section 10.03, and (xii) all non-cash gains to the extent included in
Consolidated Net Income for such period (excluding any non-cash gains to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period).

“Excess Cash Flow Payment Date” shall mean the date occurring 10 Business Days
after the date on which the Borrower’s annual audited financial statements are
required to be delivered pursuant to Section 9.01(b) (commencing with respect to
the fiscal year ending September 30, 2018).

“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Borrower.

“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Excluded Subsidiary” shall mean any Subsidiary of the Borrower that is (a) a
Foreign Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) not a
Wholly-Owned Subsidiary of the Borrower or one or more of its Wholly-Owned
Restricted Subsidiaries, (e) an Immaterial Subsidiary, (f) established or
created pursuant to Section 10.05(xi) and meeting the requirements of the
proviso thereto; provided that such Subsidiary shall only be an Excluded
Subsidiary for the period prior to such acquisition, (g) prohibited by
applicable law, rule or regulation from guaranteeing the facilities under this
Agreement, or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee, in each case, unless
such consent, approval, license or authorization has been received (but without
obligation to seek the same), (h) prohibited from guaranteeing the Obligations
by any contractual obligation in existence (x) on the Closing Date or (y) at the
time of the acquisition of such Subsidiary after the Closing Date (to the extent
such prohibition was not entered into in contemplation of such acquisition),
(i) a Subsidiary with respect to which a guarantee by it of the Obligations
would result in a material adverse tax consequence to Holdings, the Borrower and
the Restricted Subsidiaries, as reasonably determined in good faith by the
Borrower, (j) a not-for-profit Subsidiary or a Subsidiary regulated as an
insurance company, (k) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse tax
consequences) of guaranteeing the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, and (l) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary;
provided that, notwithstanding the above, the Borrower may designate any
Subsidiary that would otherwise constitute an “Excluded Subsidiary” hereunder as
a “Subsidiary Guarantor” and cause such Subsidiary to execute the Subsidiaries
Guaranty as a “Subsidiary Guarantor” (and from and after the execution of

 

-18-



--------------------------------------------------------------------------------

the Subsidiaries Guaranty, such Subsidiary shall no longer constitute an
“Excluded Subsidiary” unless released from its obligations under the
Subsidiaries Guaranty as a “Subsidiary Guarantor” in accordance with the terms
hereof and thereof) so long as, to the extent such Subsidiary is organized in a
jurisdiction other than the U.S., such jurisdiction shall be reasonably
acceptable to the Administrative Agent and such Subsidiary shall grant a
perfected lien on substantially all of its assets to the Collateral Agent for
the benefit of the Secured Creditors, pursuant to arrangements reasonably agreed
between the Administrative Agent and the Borrower and subject to customary
limitations in such jurisdiction to be reasonably agreed to between the
Administrative Agent and the Borrower.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Term Loan or Credit Document), (b) any
branch profits Taxes under Section 884(a) of the Code or any similar Tax imposed
by any jurisdiction described in clause (a) above, (c) in the case of a Lender
(other than an assignee pursuant to a request by a Borrower under Section 2.13),
any U.S. federal withholding Tax that (i) is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding tax pursuant to Section 5.04(a) or (ii) is attributable to
such recipient’s failure to comply with Section 5.04(b) or Section 5.04(c),
(d) any Taxes imposed under FATCA and (e) U.S. federal backup withholding Taxes
pursuant to Code Section 3406.

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.14(a).

“Extended Term Loan Maturity Date” shall mean, with respect to any Tranche of
Extended Term Loans, the date specified as such in the applicable Extension
Amendment.

“Extended Term Loans” shall have the meaning provided in Section 2.14(a).

“Extending Term Loan Lender” shall have the meaning provided in Section 2.14(c).

“Extension” shall mean any establishment of Extended Term Loans pursuant to
Section 2.14 and the applicable Extension Amendment.

“Extension Amendment” shall have the meaning provided in Section 2.14(d).

 

-19-



--------------------------------------------------------------------------------

“Extension Election” shall have the meaning provided in Section 2.14(c).

“Extension Request” shall have the meaning provided in Section 2.14(a).

“Extension Series” shall have the meaning provided in Section 2.14(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Financial Statements Date” shall have the meaning provided in Section 6.11.

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income, including, without
limitation, amortization of original issue discount, the interest component of
all payments associated with Capitalized Lease Obligations, and the net of the
effect of all payments made or received pursuant to Interest Rate Protection
Agreements (but excluding any non-cash interest expense attributable to the
mark-to-market valuation of Interest Rate Protection Agreements or other
derivatives pursuant to U.S. GAAP) and excluding amortization or write-off of
deferred financing fees and expensing of any other financing fees, including any
expensing of bridge or commitment fees and the non-cash portion of interest
expense resulting from the reduction in the carrying value under purchase
accounting of the Borrower’s outstanding Indebtedness and commissions,
discounts, yield and other fees and charges (including any interest expense)
relating to any Securitization Transaction (as defined in the Senior Notes
Indenture); provided that, for purposes of calculating consolidated interest
expense, no effect will be given to the discount and/or premium resulting from
the bifurcation of derivatives under ASC 815, Derivatives and Hedging, as a
result of the terms of the Indebtedness to which such consolidated interest
expense applies; plus

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3) all cash dividends, whether paid or accrued, on any series of preferred
stock or any series of Disqualified Stock of such Person or any of its
Restricted Subsidiaries, excluding items eliminated in consolidation, in each
case, determined on a consolidated basis in accordance with U.S. GAAP; minus

(4) the consolidated interest income of such Person and its Restricted
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining Consolidated Net Income.

 

-20-



--------------------------------------------------------------------------------

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (iv) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of the Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).

“Foreign Subsidiaries” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“FSHCO” shall mean any Domestic Subsidiary that is a disregarded entity that has
no material assets other than Equity Interests in one or more Foreign
Subsidiaries.

“Governmental Authority” shall mean the government of the United States of
America, any other, supranational authority or nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Lender Creditors
and (y) any Person that was the Administrative Agent, any Lender and any
Affiliate of the Administrative Agent or any Lender (even if the Administrative
Agent or such Lender subsequently ceases to be the Administrative Agent or a
Lender under this Agreement for any reason) at the time of entry into a
particular Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement.

“Guaranteed Obligations” shall have the meaning provided in Section 14.01.

“Guarantor” shall mean and include Holdings and each Subsidiary Guarantor.

“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance regulated under any Environmental Law.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Borrower
that, as of the date of the most recent financial statements required to be
delivered pursuant to Section 9.01(a) or (b), does not have, when taken together
with all other Immaterial Subsidiaries, (a) assets in excess of 2.0% of
Consolidated Total Assets; or (b) revenues for the period of four consecutive
fiscal quarters ending on such date in excess of 2.0% of the combined revenues
of the Borrower and the Restricted Subsidiaries for such period.

 

-21-



--------------------------------------------------------------------------------

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).

“Incremental Term Loan Borrowing Date” shall mean, with respect to each
Incremental Term Loan, each date on which Incremental Term Loans are incurred
pursuant to Section 2.01(b), which date shall be the date of the effectiveness
of the respective Incremental Term Loan Commitment Agreement pursuant to which
such Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.15
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the Incremental Term Loan Commitment Agreement delivered pursuant
to Section 2.15, as the same may be terminated pursuant to Sections 4.02 and/or
11.

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit L (appropriately completed and
with such modifications (not inconsistent with Section 2.15 or the other
relevant provisions of this Agreement) as may be reasonably satisfactory to the
Borrower and the Administrative Agent) executed in accordance with Section 2.15.

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions:
(a) no Event of Default then exists or would result therefrom (provided, that
with respect to any Incremental Term Loan Commitment requested with respect to
any Limited Condition Acquisition, such requirement shall be limited to the
absence of an Event of Default pursuant to Section 11.01 or Section 11.05 (it
being understood that the Lenders providing such Incremental Term Loan
Commitment may impose as a condition to funding any Incremental Term Loan
Commitment the absence of any additional Events of Default, which may be waived
at the discretion of such Lenders providing such Incremental Term Loan
Commitment); (b) all representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the Incremental Term Loan Borrowing Date (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date) (provided, that with respect to any
Incremental Term Loan Commitment requested with respect to any Limited Condition
Acquisition, such requirement shall be limited to the making and truth and
correctness of the Specified Representations (it being understood that the
Lenders providing such Incremental Term Loan Commitment may impose as a
condition to funding any Incremental Term Loan Commitment the making and truth
and correctness of additional representations and warranties contained herein
and in the other Credit Documents, which may be waived at the discretion of such
Lenders providing such Incremental Term Loan Commitment); (c) the delivery by
the relevant Credit Parties of such technical amendments, modifications and/or
supplements to the respective Security Documents as are reasonably requested by
the Administrative Agent to ensure that the additional Obligations to be
incurred pursuant to the Incremental Term Loan Commitments are secured by, and
entitled to the benefits of, the relevant Security Documents, and each of the
Lenders hereby agrees to, and authorizes the Collateral Agent to enter into, any
such technical amendments, modifications or supplements and (d) the delivery by
the Borrower to the Administrative Agent of an officer’s certificate executed by
a Responsible Officer certifying as to compliance with preceding clauses (a) and
(b).

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,

 

-22-



--------------------------------------------------------------------------------

bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person,
(vi) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement, any Treasury Services Agreement or under any similar type of
agreement and (vii) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include (a) trade payables
and accrued expenses incurred by any Person in accordance with customary
practices and in the ordinary course of business of such Person or (b) earn-outs
and contingent payments in respect of acquisitions except to the extent that the
liability on account of any such earn-outs or contingent payment becomes fixed
and is required by U.S. GAAP to be reflected as a liability on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

“Independent Assets or Operations” meansshall mean, with respect to any Parent
Company, that such Parent Company’s total assets, revenues, income from
continuing operations before income taxes and cash flows from operating
activities (excluding in each case amounts related to its investment in the
Borrower and the Restricted Subsidiaries), determined in accordance with GAAP
and as shown on the most recent balance sheet of such Parent Company, is more
than 3.0% of such Parent Company’s corresponding consolidated amount.

“Initial Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the Incremental Term Loan Commitment Agreement
relating thereto; provided that the initial final maturity date for all
Incremental Term Loans of a given Tranche shall be the same date.

“Initial Maturity Date for Initial Term Loans” shall mean the date that is seven
years after the Closing Date, or if such date is not a Business Day, the next
preceding Business Day.

“Initial Public Offering” shall mean the issuance by any Parent Company of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended.

“Initial Term Loan” shall mean the Term Loans made on the Closing Date pursuant
to Section 2.01(a).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11.

“Initial Tranche” shall have the meaning provided in the definition of the term
“Tranche”.

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit M, dated as of the Closing Date, by and among the Collateral
Agent and JPMCB, as collateral agent under the ABL Credit Agreement, as may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms thereof.

“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.

 

-23-



--------------------------------------------------------------------------------

“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of the Borrower and its Restricted Subsidiaries in respect
of Indebtedness determined on a consolidated basis in accordance with U.S. GAAP,
including amortization or original issue discount on any Indebtedness and
amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without limitation, the interest portion of any
deferred payment obligation and the interest component of any Capitalized Lease
Obligations, and, to the extent not included in such interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities.

“Interest Payment Date” shall mean (a) with respect to any Base Rate Term Loan,
the last day of each March, June, September and December and, (b) with respect
to any LIBO Rate Term Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to all
Initial Term Loans (including Converted Initial Term Loans), the Amendment No. 1
Effective Date.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Internally Generated Cash” shall mean cash generated from the Borrower and its
Restricted Subsidiaries’ operations or borrowings under the ABL Credit Agreement
and not representing (i) a reinvestment by the Borrower or any Restricted
Subsidiaries of the Net Sale Proceeds of any Asset Sale or Net Insurance
Proceeds of any Recovery Event, (ii) the proceeds of any issuance of any Equity
Interests or any Indebtedness of the Borrower or any Restricted Subsidiary or
(iii) any credit received by the Borrower or any Restricted Subsidiary with
respect to any trade-in of property for substantially similar property or any
“like kind exchange” of assets.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investments” shall have the meaning provided in Section 10.05.

“JPMCB” shall have the meaning provided in the first paragraph of this
Agreement.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Latest Maturity Date” shall mean, at any time, the latest Maturity Date
applicable to any Term Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, Refinancing Term Loan or Extended
Term Loan, in each case as extended in accordance with this Agreement from time
to time.

“LCT Election” shall have the meaning provided in Section 1.03.

“LCT Test Date” shall have the meaning provided in Section 1.03.

 

-24-



--------------------------------------------------------------------------------

“Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Citigroup Global Markets Inc., Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and Morgan Stanley Senior Funding, Inc., in their
capacities as joint lead arrangers and bookrunners for this Agreementthe Initial
Term Loans and Term B Loans.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18 or 13.04(b).

“Lender Creditor” shall have the meaning provided in Section 14.01.

“LIBO Rate” shall mean, with respect to any LIBO Rate Term Loan for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than 1.00% per
annum, such rate shall be deemed to be 1.00% per annum for the purposes of this
Agreement; provided, further, that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the LIBO Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than 1.00% per annum, such rate shall be deemed
to be 1.00% per annum for purposes of this Agreement.

“LIBO Rate Term Loan” shall mean each Term Loan which is designated as a Term
Loan bearing interest at the LIBO Rate by the Borrower at the time of the
incurrence thereof or conversion thereto.

“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Limited Condition Acquisition” shall mean any acquisition (including by way of
merger) or similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, financing.

“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend and/or the making of any voluntary or
optional payment or prepayment on or redemption or acquisition for value of any
Indebtedness subject to Section 10.07(a).

“Loans” meansshall mean the loans made by the Lenders to the Borrower pursuant
to this Agreement.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Margin Stock” shall have the meaning provided in Regulation U.

 

-25-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries, taken as a whole, (ii) a material and adverse
effect on the rights and remedies of the Administrative Agent and Lenders, taken
as a whole, under the Credit Documents or (iii) a material and adverse effect on
the ability of the Credit Parties, taken as a whole, to perform their payment
obligations under the Credit Documents.

“Material Real Property” shall mean each parcel of Real Property that is
acquired after the Closing Date and owned in fee by any Credit Party that
(together with any other parcels constituting a single site or operating
property) has a fair market value (as determined by the Borrower in good faith)
of at least $15,000,000.

“Maturity Date” shall mean (a) with respect to any Initial Term B Loans that
have not been extended pursuant to Section 2.14, the InitialTerm B Maturity Date
for Initial Term Loans, (b) with respect to any Incremental Term Loans that have
not been extended pursuant to Section 2.14, the Initial Incremental Term Loan
Maturity Date applicable thereto and (c) with respect to any Tranche of Extended
Term Loans, the Extended Term Loan Maturity Date applicable thereto. For the
avoidance of doubt, the parties understand that no waiver of any Default, Event
of Default or mandatory prepayment shall constitute an extension of the Maturity
Date.

“Minimum Borrowing Amount” shall mean $1,000,000.

“Minimum Equity Percentage” shall have the meaning assigned to such term in
Section 6.05(b).

“Minimum Purchase Condition” shall have the meaning assigned to such term in
Section 2.19(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors, as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time.

“Mortgaged Property” shall mean any Material Real Property of the Borrower or
any of its Restricted Subsidiaries which is required to be encumbered by a
Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Borrower or a Restricted Subsidiary of the Borrower has any obligation or
liability, including on account of an ERISA Affiliate.

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, an amount in cash equal to the gross cash proceeds received
by the respective Person from such incurrence, net of underwriting discounts,
commissions, fees and other costs of, and expenses associated with, such
incurrence.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the gross cash proceeds received by the respective
Person in connection with such Recovery Event, net of (i) costs of, and expenses
associated with, such Recovery Event (including any costs incurred by the
Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of the Borrower or such
Restricted Subsidiary in respect thereof), (ii) any taxes paid or payable as a
result of such Recovery Event (including the Borrower’s good faith estimate of
any incremental income taxes that will be payable as a result of such Recovery
Event, including pursuant to tax sharing arrangements or any tax distributions),
(iii) required payments of any Indebtedness or other obligations (other than the
Loans and Indebtedness secured on a pari passu or junior basis to the Loans)
which are secured by the assets which were the subject of such Recovery Event or
would be in default under the terms thereof as a result of such theft, loss,
physical destruction, damage, taking or similar event underlying such Recovery
Event and (iv) to the extent such Recovery Event involves any theft, loss,
physical destruction, damage, taking or similar event with respect to
Investments made after the Closing Date the permissibility of which was
contingent upon the utilization of the Available Amount, the portion of the
Available Amount so utilized in connection with such initial Investment.

 

-26-



--------------------------------------------------------------------------------

“Net Sale Proceeds” shall mean, with respect to any Asset Sale (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(i) costs of, and expenses associated with, such Asset Sale (including fees and
commissions), (ii) any taxes paid or payable as a result of such Asset Sale
(including the Borrower’s good faith estimate of any incremental income taxes
that will be payable as a result of such Asset Sale, including pursuant to tax
sharing arrangements or any tax distributions), (iii) payments of unassumed
liabilities relating to the assets sold and required payments of any
Indebtedness or other obligations (other than the Loans and Indebtedness secured
on a pari passu or junior basis to the Loans) which are secured by the assets
which were sold or would be in default under the terms thereof as a result of
such Asset Sale), (iv) amounts provided as a reserve in accordance with U.S.
GAAP against any liabilities under any indemnification obligation or purchase
price adjustment associated with such Asset Sale (provided that to the extent
and at the time any such amounts are released from such reserve to the Borrower
or any of its Restricted Subsidiaries, such amounts shall constitute Net Sale
Proceeds), (v) cash escrows from the sale price for such Asset Sale (provided
that to the extent and at the time any such amounts are released from escrow to
the Borrower or any of its Restricted Subsidiaries, such amounts shall
constitute Net Sale Proceeds) and (vi) to the extent such Asset Sale involves
any disposition of Investments made after the Closing Date the permissibility of
which was contingent upon the utilization of the Available Amount, the portion
of the Available Amount so utilized in connection with such initial Investment.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06(a).

“Notice Office” shall mean JPMorgan Loan Services, 500 Stanton Christiana Road,
Ops 2, 3rd Floor Newark, DE 19713, Attention of Loan and Agency Services Group
(Fax No. 1 (302) 634-3301).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” meansshall mean the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest (including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) on the Term
Loans, and to pay interest, fees, costs, charges, expenses, professional fees,
and all sums chargeable to any Credit Party or for which any Credit Party is
liable as indemnitor under the Credit Documents, whether or not evidenced by any
note or other instrument and (y) liabilities and indebtedness of the Borrower or
any of its Restricted Subsidiaries owing under any Designated Interest Rate
Protection Agreement or Designated Treasury Services Agreement (with respect to
any Subsidiary Guarantor, other than any Excluded Swap Obligation of such
Subsidiary Guarantor) entered into by the Borrower or

 

-27-



--------------------------------------------------------------------------------

any of its Restricted Subsidiaries, whether now in existence or hereafter
arising. Notwithstanding anything to the contrary contained above,
(x) obligations of any Credit Party under any Designated Interest Rate
Protection Agreement or Designated Treasury Services Agreement shall be secured
and guaranteed pursuant to the Credit Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (y) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Designated Interest Rate Protection Agreement or Designated Treasury Services
Agreement.

“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Open Market Purchase” shall have the meaning provided in Section 2.20(a).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.13) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Term Loan or Credit Document).

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight LIBO Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent Company” shall mean any direct or indirect parent company of the
Borrower (other than the Sponsor).

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Pari Passu
Representatives for holders of Permitted Pari Passu Notes (or Permitted
Refinancing Indebtedness in respect thereof) providing that, inter alia, the
Liens on the Collateral in favor of the Collateral Agent (for the benefit of the
Secured Creditors) shall be pari passu with such Liens in favor of the Pari
Passu Representatives (for the benefit of the holders of Permitted Pari Passu
Notes (or Permitted Refinancing Indebtedness in respect thereof)), as such
intercreditor agreement may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. The Pari Passu Intercreditor Agreement shall be in a form
customary at such time for transactions of the type contemplated thereby and
otherwise reasonably satisfactory to the Administrative Agent and the Borrower.

 

-28-



--------------------------------------------------------------------------------

“Pari Passu Representative” shall mean, with respect to any series of Permitted
Pari Passu Notes (or Permitted Refinancing Indebtedness in respect thereof), the
trustee, collateral agent, security agent or similar agent under the indenture
or other agreement pursuant to which such Permitted Pari Passu Notes (or
Permitted Refinancing Indebtedness in respect thereof) are issued and each of
their successors in such capacities.

“Participant” shall have the meaning provided in Section 13.04(c).

“Participant Register” shall have the meaning provided in Section 13.04(c).

“Patriot Act” shall have the meaning provided in Section 13.16.

“Payment Office” shall mean the office of the Administrative Agent located at
500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE 19713, Attention of
Loan and Agency Services Group, or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall have the meaning provided in the Security
Agreement.

“Permitted Acquisition” shall mean the acquisition by the Borrower or any of its
Restricted Subsidiaries of an Acquired Entity or Business; provided that (i) the
Acquired Entity or Business acquired is in a business permitted by Section 10.09
and (ii) all applicable requirements of Section 9.14 are satisfied.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean (i) the Sponsor, (ii) any Related Party of the
Sponsor and (iii) any “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group”, such
Persons specified in clauses (i) or (ii) above, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Borrower or any of its direct or indirect parent
entities held by such “group”.

“Permitted Investment” shall have the meaning provided in Section 10.05.

“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.

“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
(i) except as provided in clause (v) below, no such Indebtedness, to the extent
incurred by any Credit Party, shall be secured by any asset of the Borrower or
any of its Subsidiaries, (ii) no such Indebtedness, to the extent incurred by
any Credit Party, shall be guaranteed by any Person other than Holdings, the
Borrower or a Subsidiary Guarantor, (iii) no such Indebtedness shall be subject
to scheduled amortization or have a final maturity (excluding for this purpose,
customary interim loan financings that provide for automatic rollover, subject
to customary conditions, to Indebtedness otherwise meeting the maturity
requirements of this clause), in either case prior to the date occurring
ninety-one (91) days following the Latest Maturity Date as of the date such
Indebtedness was incurred, (iv) any “asset sale” mandatory prepayment provision
included in the

 

-29-



--------------------------------------------------------------------------------

agreement governing such Indebtedness, to the extent incurred by any Credit
Party, shall provide that the Borrower or the respective Subsidiary shall be
permitted to repay obligations, and terminate commitments, under this Agreement
before prepaying or offering to prepay such Indebtedness, (v) in the case of any
such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured only by assets comprising Collateral on a junior-lien
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of the Borrower or any
of its Subsidiaries other than the Collateral, (b) the security agreements
relating to such Indebtedness are substantially the same as the Security
Documents (with such differences as are necessary to reflect the differing lien
priorities and otherwise reasonably satisfactory to the Administrative Agent)
and (c) a Junior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Additional Intercreditor Agreement;
provided that if such Indebtedness is the initial incurrence of Permitted Junior
Debt that is secured by assets of the Borrower or any other Credit Party, then
Holdings, the Borrower, the Subsidiary Guarantors, the Administrative Agent, the
Collateral Agent and the Junior Representative for such Indebtedness shall have
executed and delivered the Additional Intercreditor Agreement and (vi) to the
extent incurred by any Credit Party, the covenants and events of default, taken
as a whole, shall be no more onerous in any material respect than the related
provisions contained in this Agreement; provided that (w) any such terms may be
more onerous to the extent they take effect after the Latest Maturity Date as of
the date such Indebtedness was incurred, and (x) in the event that any agreement
evidencing such Indebtedness contains financial maintenance covenants, the
Borrower shall have offered in good faith to enter into an amendment to this
Agreement to add any such financial covenants as are not then contained in this
Agreement (provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (vi), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

“Permitted Junior Notes” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that (i) except as provided in clause
(vii) below, no such Indebtedness, to the extent incurred by any Credit Party,
shall be secured by any asset of the Borrower or any of its Subsidiaries,
(ii) no such Indebtedness, to the extent incurred by any Credit Party, shall be
guaranteed by any Person other than Holdings, the Borrower or any Subsidiary
Guarantor, (iii) no such Indebtedness shall be subject to scheduled amortization
or have a final maturity, in either case prior to the date occurring ninety-one
(91) days following the Latest Maturity Date as of the date such Indebtedness
was incurred, (iv) any “asset sale” offer to purchase covenant included in the
indenture governing such Indebtedness, to the extent incurred by any Credit
Party, shall provide that the Borrower or the respective Subsidiary shall be
permitted to repay obligations, and terminate commitments, under this Agreement
before offering to purchase such Indebtedness, (v) the indenture governing such
Indebtedness shall not include any financial maintenance covenants, (vi) the
“default to other indebtedness” event of default contained in the indenture
governing such Indebtedness shall provide for a “cross-acceleration” or a
“cross-acceleration” and “cross-payment default” rather than a “cross-default,”
(vii) in the case of any such Indebtedness incurred by a Credit Party that is
secured (a) such Indebtedness is secured only by assets comprising Collateral on
a junior-lien basis relative to the Liens on such Collateral securing the
Obligations of the Credit Parties, and not secured by any property or assets of
the Borrower or any of its Subsidiaries other than the Collateral, (b) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are necessary to reflect the
differing lien priorities and otherwise as are reasonably satisfactory to the
Administrative Agent) and (c) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of the Borrower or
any other Credit Party, then the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the Junior Representative for
such Indebtedness shall have executed and delivered the Additional Intercreditor
Agreement, and (viii) to the extent incurred by any Credit Party, the negative
covenants and events of default, taken as a whole, contained in the indenture
governing such Indebtedness shall not be more onerous in any material respect
than those contained in the corresponding provisions in the Senior Notes
Indenture, except, in the case of any such Indebtedness that is secured as
provided in preceding clause (vii), with respect to covenants and events of
defaults relating to the Collateral; provided that any such terms may be more
onerous to the extent they take effect after the Latest Maturity Date as of the
date such Indebtedness was incurred (provided that a certificate of a

 

-30-



--------------------------------------------------------------------------------

Responsible Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement set out in the foregoing clause (viii), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Borrower of an objection during such
five Business Day period (including a reasonable description of the basis upon
which it objects)).

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Notes” shall mean and include (i) any Permitted Junior Notes and
(ii) any Permitted Pari Passu Notes.

“Permitted Pari Passu Notes” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that, (i) no such Indebtedness shall be
guaranteed by any Person other than Holdings, the Borrower or any Subsidiary
Guarantor, (ii) no such Indebtedness shall be subject to scheduled amortization
or have a final maturity, in either case prior to the Latest Maturity Date as of
the date such Indebtedness was incurred, (iii) any “asset sale” offer to
purchase covenant included in the indenture governing such Indebtedness, to the
extent incurred by any Credit Party, shall provide that the Borrower or the
respective Subsidiary shall be permitted to repay obligations, and terminate
commitments, under this Agreement on a pro rata or greater basis with such
Indebtedness from asset sale proceeds, (iv) the indenture governing such
Indebtedness shall not include any financial maintenance covenants, (v) the
“default to other indebtedness” event of default contained in the indenture
governing such Indebtedness shall provide for a “cross-acceleration” or a
“cross-acceleration” and “cross-payment default” rather than a “cross-default,”
(vi) (a) such Indebtedness is secured only by assets comprising Collateral on a
pari passu basis relative to the Liens on such Collateral securing the
Obligations of the Credit Parties, and not secured by any property or assets of
the Borrower or any of its Subsidiaries other than the Collateral, (b) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (c) a Pari Passu Representative acting on behalf
of the holders of such Indebtedness shall have become party to the Pari Passu
Intercreditor Agreement; provided that if such Indebtedness is the initial issue
of Permitted Pari Passu Notes by the Borrower, then the Borrower, the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Pari Passu
Representative for such Indebtedness shall have executed and delivered the Pari
Passu Intercreditor Agreement, and (vii) the negative covenants and events of
defaults, taken as a whole, contained in the indenture governing such
Indebtedness shall not be more onerous in any material respect than those
contained in the corresponding provisions in this Agreement; provided that any
such terms may be more onerous to the extent they take effect after the Latest
Maturity Date as of the date such Indebtedness was incurred (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in the foregoing
clause (vii), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Borrower of an objection during such five Business Day period (including a
reasonable description of the basis upon which it objects)).

“Permitted Pari Passu Notes Documents” shall mean, after the execution and
delivery thereof, each Permitted Pari Passu Notes Indenture and the Permitted
Pari Passu Notes, in each case as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.

 

-31-



--------------------------------------------------------------------------------

“Permitted Pari Passu Notes Indenture” shall mean any indenture or similar
agreement entered into in connection with the issuance of Permitted Pari Passu
Notes, as the same may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time in accordance with the terms hereof and
thereof.

“Permitted Refinancing Indebtedness” shall mean (x) Indebtedness incurred by the
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness, including any
previously issued Permitted Refinancing Indebtedness, so long as:

(1) the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest on such Refinanced Debt, plus (c) the amount
of any tender or redemption premium paid thereon or any penalty or premium
required to be paid under the terms of the instrument or documents governing
such Refinanced Debt and any costs, fees and expenses incurred in connection
with the issuance of such new Indebtedness and the Refinancing of such
Refinanced Debt;

(2) such Permitted Refinancing Indebtedness has a:

(a) Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

(b) final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);

(3) to the extent such Permitted Refinancing Indebtedness Refinances
(a) Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and

(4) subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of the Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Borrower that is not a Subsidiary
Guarantor that refinances Indebtedness of the Borrower or a Subsidiary
Guarantor, (b) clause (2) of this definition will not apply to any Refinancing
of any Indebtedness under clause (iii) or (v) of Section 10.04.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

 

-32-



--------------------------------------------------------------------------------

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) the
Borrower or a Restricted Subsidiary of the Borrower or with respect to which the
Borrower or a Restricted Subsidiary of the Borrower has, or may have, any
liability, including, for greater certainty, liability arising from an ERISA
Affiliate.

“Pledged Collateral” shall have the meaning provided in the Security Agreement.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated First Lien Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio and the calculation of Consolidated Total Assets, of any Person
and its Restricted Subsidiaries, as of any date, that pro forma effect will be
given to the Transaction, any acquisition, merger, consolidation, Investment,
any issuance, incurrence, assumption or repayment or redemption of Indebtedness
(including Indebtedness issued, incurred or assumed or repaid or redeemed as a
result of, or to finance, any relevant transaction and for which any such test,
financial ratio, basket or covenant is being calculated) (but excluding the
identifiable proceeds of any Indebtedness being incurred substantially
simultaneously therewith or as part of the same transaction or series of related
transactions for purposes of netting cash to calculate the applicable ratio),
any issuance or redemption of preferred stock, all sales, transfers and other
dispositions or discontinuance of any Subsidiary, line of business, division,
segment or operating unit, any operational change (including the entry into any
material contract or arrangement) or any designation of a Restricted Subsidiary
to an Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of such Person being used to calculate such test, financial
ratio, basket or covenant (the “Reference Period”), or subsequent to the end of
the Reference Period but prior to such date or prior to or simultaneously with
the event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary of the
subject Person or was merged or consolidated with or into the subject Person or
any other Restricted Subsidiary of the subject Person after the commencement of
the Reference Period), as if each such event occurred on the first day of the
Reference Period.

For purposes of making any computation referred to above:

(1) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Interest Rate Protection Agreements or Other Hedging Agreements applicable to
such Indebtedness if such Interest Rate Protection Agreements or Other Hedging
Agreements has a remaining term in excess of 12 months);

(2) interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with U.S. GAAP;

(3) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, an eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Borrower may designate; and

(4) interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

 

-33-



--------------------------------------------------------------------------------

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments, other than Specified Permitted Adjustments, that
consist of reductions in costs and other operating improvements or synergies
(whether added pursuant to this definition, the definition of “Pro Forma Cost
Savings” or otherwise added to Consolidated Net Income or Consolidated EBITDA)
shall be calculated in accordance with, and satisfy the requirements specified
in, the definition of “Pro Forma Cost Savings.”

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by the Borrower (or any
successor thereto) or any Restricted Subsidiary within 12 months of, the date of
such pro forma calculation, net of the amount of actual benefits realized or
expected to be realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such action; provided that (a) such cost
savings, operating expense reductions, operating improvements and synergies are
factually supportable and reasonably identifiable (as determined in good faith
by a responsible financial or accounting officer, in his or her capacity as such
and not in his or her personal capacity, of the Borrower (or any successor
thereto) and are reasonably anticipated to be realized within 12 months after
the date of such pro forma calculation and (b) no cost savings, operating
expense reductions, operating improvements and synergies shall be added pursuant
to this definition to the extent duplicative of any expenses or charges
otherwise added to Consolidated Net Income or Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period; provided, further,
that, except for Specified Permitted Adjustments, (i) the aggregate amount added
in respect of the foregoing proviso (or otherwise added to Consolidated Net
Income or Consolidated EBITDA) shall not exceed with respect to any four quarter
period 15% of Consolidated EBITDA for such period (calculated prior to giving
effect to any such adjustments and after giving effect to the Specified
Permitted Adjustments, if applicable) (such limitation, the “Cost Savings Cap”)
and (ii) the aggregate amount added in respect of the foregoing proviso (or
otherwise added to Consolidated Net Income or Consolidated EBITDA) shall no
longer be permitted to be added back to the extent the cost savings, operating
expense reductions, operating improvements and synergies have not been achieved
within 12 months of the action or event giving rise to such cost savings,
operating expense reductions, operating improvements and synergies.

“Projections” shall mean the detailed projected consolidated financial
statements of the Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

“Public-Sider” shall mean a Lender whose representatives may trade in securities
of the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“Qualified ECP Guarantor” shall have the meaning provided in Section 14.11.

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or the Borrower so long as the terms of any such preferred capital stock (x) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision prior to the 91st day after the Latest Maturity Date as of the
date such Qualified Preferred Stock was issued other than (i) provisions
requiring payment solely (or with provisions permitting Holdings or the
Borrower, as applicable, to opt to make payment solely) in the form of common
Equity Interests or Qualified Preferred Stock of Holdings or the Borrower, as
applicable, or any Equity Interests of any direct or indirect Parent Company of
Holdings or the Borrower, as applicable, (ii) provisions requiring payment
solely as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
are subject to the payment in full of all Obligations in cash (other than
unasserted contingent indemnification obligations) or such payment is otherwise
permitted by this Agreement (including as a result of a waiver or amendment
hereunder) and (iii) with respect to preferred capital stock issued to any plan
for the benefit of employees of Holdings or the Borrower, as applicable, or its
Subsidiaries or by any such plan to such employees, provisions requiring the
repurchase thereof in order to satisfy applicable statutory or regulatory
obligations and (y) give Holdings or the Borrower the option to elect to pay
such dividends or distributions on a non-cash basis or otherwise do not require
the cash payment of dividends or distributions at any time that such cash
payment is not permitted under this Agreement or would result in an Event of
Default hereunder.

 

-34-



--------------------------------------------------------------------------------

“Ratio-Based Incremental Facility” shall have the meaning provided in
Section 2.15(a).

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Recovery Event” shall mean the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Restricted Subsidiaries (but not by reason of any loss of revenues or
interruption of business or operations caused thereby) and (ii) under any policy
of insurance required to be maintained under Section 9.03, in each case to the
extent such proceeds or awards do not constitute reimbursement or compensation
for amounts previously paid by the Borrower or any of its Restricted
Subsidiaries in respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis”.

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness”.

“Refinancing Effective Date” shall have the meaning specified in
Section 2.18(a).

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.

“Refinancing Notes” shall mean Permitted Junior Debt or Permitted Pari Passu
Notes (or Indebtedness that would constitute Permitted Junior Debt or Permitted
Pari Passu Notes except as a result of a failure to comply with any maturity or
amortization requirement applicable thereto), in each case, that constitute
Permitted Refinancing Indebtedness in respect of any Term Loans.

“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.

“Refinancing Term Loan Amendment” shall have the meaning specified in
Section 2.18(c).

“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to provide a new Tranche of Refinancing Term Loans or Refinancing Term Loans
under an existing Tranche of Term Loans.

“Refinancing Term Loan Lender” shall have the meaning specified in
Section 2.18(b).

“Refinancing Term Loan Series” shall have the meaning specified in
Section 2.18(b).

“Refinancing Term Loans” shall have the meaning specified in Section 2.18(a).

“Register” shall have the meaning provided in Section 13.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

-35-



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Rejection Notice” shall have the meaning assigned to such term in
Section 5.02(k).

“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); (b) with respect to any officer of the Borrower or
its Subsidiaries, (i) any spouse or lineal descendant (including by adoption and
stepchildren) of such officer and (ii) any trust, corporation or partnership or
other entity, in each case to the extent not an operating company, of which an
80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in clause
(b)(i) above or any combination of these identified relationships and (c) with
respect to any Agent, such Agent’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Agent and such Agent’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Material into, through
or upon the Environment or within, from or into any building, structure,
facility or fixture.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to an Initial Public Offering.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Repricing Transaction” shall mean (1) the incurrence by the Borrower or any of
its Restricted Subsidiaries of any Indebtedness in the form of term loans
(including, without limitation, any new or additional term loans under this
Agreement (including Refinancing Term Loans), whether incurred directly or by
way of the conversion of Initial Term B Loans into a new tranche of replacement
term loans under this Agreement) (i) having an Effective Yield that is less than
the Effective Yield for Initial Term B Loans, (ii) the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Initial Term B Loans or (2) any
effective reduction in the Applicable Margin for Initial Term B Loans (e.g., by
way of amendment, waiver or otherwise) (with such determination to be made in
the reasonable judgment of the Administrative Agent, consistent with generally
accepted financial practices), in each case, to the extent the primary purpose
of such incurrence or reduction is to reduce the Effective Yield applicable to
the Initial Term B Loans; provided that any prepayment, replacement or amendment
in connection with a Change of Control or acquisition or Investment not
permitted by this Agreement or permitted but with respect to which the Borrower
has determined in good faith that this Agreement will not provide sufficient
flexibility for the operation of the combined business following consummation
thereof shall not constitute a Repricing Transaction.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans as of any date of determination represents
greater than 50% of the sum of all outstanding principal of Term Loans of
Non-Defaulting Lenders at such time.

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, (i) the charter, articles or certificate of organization or
incorporation and bylaws or other organizational or governing documents of such
Person and (ii) any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

-36-



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given to Article II, any other officer or employee of the applicable
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party designated in or pursuant to an agreement between the applicable Credit
Party and the Administrative Agent; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Borrower, or any other officer of the
Borrower having substantially the same authority and responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of the Borrower other than
any Unrestricted Subsidiaries.

“Returns” shall have the meaning provided in Section 8.09.

“S&P” shall mean Standard & Poor’s Ratings Services LLC, a division of the
McGraw Hill Company, Inc., and any successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Borrower or any of its Restricted Subsidiaries
of real or personal property which has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to such Person or to any other Person
to whom funds have been or are to be advanced by such Person in connection
therewith.

“Sanctioned Country” shall mean a country, region or territory that at any time
is the subject or target of any comprehensive territorial Sanctions (as of the
Closing Date, the Crimea region of the Ukraine, Cuba, Iran, North Korea, Sudan
and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Scheduled Repayment” shall have the meaning provided in Section 5.02(a).

“Scheduled Repayment Date” shall have the meaning provided in Section 5.02(a).

“SEC” shall have the meaning provided in Section 9.01(g).

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

-37-



--------------------------------------------------------------------------------

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Document” shall mean and include each of the Security Agreement, each
Mortgage and, after the execution and delivery thereof, each Additional Security
Document.

“Seller” shall have the meaning provided in the recitals hereto.

“Senior Notes” shall mean the Borrower’s 9.250% senior notes due 2024 pursuant
to the Senior Notes Indenture.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes Indenture
and all other documents executed and delivered with respect to the Senior Notes
or Senior Notes Indenture, as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.

“Senior Notes Indenture” shall mean the Indenture dated as of October 17, 2016,
pursuant to which the Senior Notes were issued.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Borrower and its Restricted Subsidiaries
on the Closing Date (after giving effect to the Transaction) or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the present fair saleable value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis have, and will have,
adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting.

“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 14.11).

“Specified Permitted Adjustments” shall mean all adjustments identified in the
calculation of “Pro Forma Adjusted EBITDA” as set forth in the “Pro Forma
Adjusted EBITDA Reconcilliation” in the confidential information memorandum for
the Initial Term Loans to the extent such adjustments, without duplication,
continue to be applicable to the reference period (it being understood that such
adjustments shall be calculated net of the amount of actual benefits realized or
expected to be realized during such reference period that are otherwise included
in the calculation of Consolidated EBITDA).

 

-38-



--------------------------------------------------------------------------------

“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.02, 8.03(iii) (in the case of any Tranche
of Term Loans with respect to which such Specified Representations are made,
limited to the incurrence of such Tranche of Term Loans in the case of the
Borrower, the provision of the applicable Guaranty in the case of each Guarantor
and the grant of the Liens in the Collateral to the Collateral Agent for the
benefit of the Secured Creditors in the case of all Credit Parties), 8.05(b),
8.08(c) (in the case of any Tranche of Term Loans with respect to which such
Specified Representations are made, limited to the incurrence and use of
proceeds thereof), 8.08(d) (in the case of any Tranche of Term Loans with
respect to which such Specified Representations are made, limited to the
incurrence and use of proceeds thereof), 8.11, 8.15 (in the case of any Tranche
of Term Loans with respect to which such Specified Representations are made,
limited to the incurrence and use of proceeds thereof) and 8.16 (in the case of
any Tranche of Term Loans with respect to which such Specified Representations
are made, limited to the incurrence and use of proceeds thereof).

“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Guarantor” shall mean each Restricted Subsidiary of the Borrower in
existence on the Closing Date (after giving effect to the Transaction) other
than any Excluded Subsidiary, as well as each Restricted Subsidiary of the
Borrower established, created or acquired after the Closing Date which becomes a
party to the Subsidiaries Guaranty in accordance with the requirements of this
Agreement or the provisions of the Subsidiaries Guaranty.

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.”

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Tax Group” shall have the meaning provided in Section 10.03(vi)(B).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Term B Loan” shall mean a term loan funded pursuant to the Additional Term B
Loan Commitment or converted from a Converted Initial Term Loan, in each case,
pursuant to Section 2.01(c) on the Amendment No. 1 Effective Date.

 

-39-



--------------------------------------------------------------------------------

“Term B Maturity Date” shall mean November 30, 2023, or if such date is not a
Business Day, the next preceding Business Day.

“Term Loan Commitment” shall mean, for each Lender, its Initial Term Loan
Commitment, Additional Term B Loan Commitment, its Refinancing Term Loan
Commitment or its Incremental Term Loan Commitment.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

“Term Loans” shall mean the Initial Term Loans, the Term B Loans, each
Incremental Term Loan, each Refinancing Term Loan and each Extended Term Loan.

“Term Note” shall have the meaning provided in Section 2.05(a).

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower (in each case taken as one accounting period).

“Threshold Amount” shall mean $100,000,000.

“Topco” shall have the meaning provided in the recitals hereto.

“Total Commitment” shall mean, at any time, the sum of the Total Initial Term
Loan Commitment, the Additional Term B Loan Commitment, the Total Incremental
Term Loan Commitment and the Total Refinancing Term Loan Commitment.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Total Refinancing Term Loan Commitment” shall mean, at any time, the sum of the
Refinancing Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Tranche” shall mean the respective facilities and commitments utilized in
making Initial Term Loans, Term B Loans or Incremental Term Loans made pursuant
to one or more tranches designated pursuant to the respective Incremental Term
Loan Commitment Agreements in accordance with the relevant requirements
specified in Section 2.15 (collectively, the “Initial Tranches” and, each, an
“Initial Tranche”), and after giving effect to the Extension pursuant to
Section 2.14, shall include any group of Extended Term Loans, extended, directly
or indirectly, from the same Initial Tranche and having the same Maturity Date,
interest rate and fees and after giving effect to any Refinancing Term Loan
Amendment pursuant to Section 2.18, shall include any group of Refinancing Term
Loans refinancing, directly or indirectly, the same Initial Tranche having the
same Maturity Date, interest rate and fees; provided that only in the
circumstances contemplated by Section 2.18(b), Refinancing Term Loans may be
made part of a then existing Tranche of Term Loans; provided further that only
in the circumstances contemplated by Section 2.15(c), Incremental Term Loans may
be made part of a then existing Tranche of Term Loans.

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition
Agreement Refinancing Indebtedness and, at the election of the Borrower, the
repayment, replacement or refinancing of other Indebtedness of the Acquired
Business consisting of bank guarantees and letters of credit that are otherwise
permitted to survive the consummation of the Acquisition, (ii) the entering into
of the Credit Documents and the incurrence of Initial Term Loans on the Closing
Date, (iii) the consummation of the Acquisition pursuant to the terms of the
Acquisition Agreement, (iv) entering into the ABL Credit Agreement and the
initial borrowings thereunder (if any) on the Closing Date, (v) the Equity
Financing, (vi) entering into the Senior Notes Indenture and the issuance of the
Senior Notes thereunder and (vii) the payment of all Transaction Costs.

 

-40-



--------------------------------------------------------------------------------

“Transaction Costs” shall mean the fees, premiums, commissions and expenses
(including, without limitation, any escrow interest expense in connection with
the issuance of the Senior Notes) payable by Holdings, the Borrower and its
Subsidiaries in connection with the transactions described in clauses
(i) through (vi) of the definition of “Transaction.”

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Term Loan or a LIBO Rate
Term Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unaudited Financial Statements” shall have the meaning provided in
Section 6.11.

“Undisclosed Administration” shall mean, in relation to a Lender or its direct
or indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
the Borrower listed on Schedule 1.01 and (ii) any other Subsidiary of the
Borrower designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 9.16 subsequent to the Closing Date, in each
case, except to the extent redesignated as a Restricted Subsidiary in accordance
with such Section 9.16.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(c).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
Person.

 

-41-



--------------------------------------------------------------------------------

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02 Terms Generally and Certain Interpretive Provisions. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Articles, Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Articles, Sections, paragraphs, clauses and subclauses of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, amendments and
restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). For purposes of determining compliance at
any time with Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06 and 10.07(a), it
is understood and agreed that any Lien, sale, lease or other disposition of
assets, Dividend, Indebtedness, Investment, Affiliate transaction or prepayment
of Indebtedness need not be permitted solely by reference to one category of
permitted Lien, sale, lease or other disposition of assets, Dividend,
Indebtedness, Investment, Affiliate transaction or prepayment of Indebtedness
under Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06 and 10.07(a),
respectively, but may instead be permitted in part under any combination
thereof.

1.03 Limited Condition Transactions. Notwithstanding anything to the contrary in
this Agreement, in connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated First
Lien Net Leverage Ratio and Consolidated Total Net Leverage Ratio (and, for the
avoidance of doubt, any financial ratio set forth in Section 2.15(a)); or

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Assets); or

 

-42-



--------------------------------------------------------------------------------

(iii) determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be made (1) in the case of any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness in connection therewith), at the time of (or on the basis of the
Section 9.01 Financials for the most recently ended Test Period at the time of)
either (x) the execution of the definitive agreement with respect to such
acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Dividend, at the time of (or on the basis of
the Section 9.01 Financials for the most recently ended Test Period at the time
of) (x) the declaration of such Dividend or (y) the making of such Dividend and
(3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to
Section 10.07(a), at the time of (or on the basis of the Section 9.01 Financials
for the most recently ended Test Period at the time of) (x) delivery of
irrevocable (which may be conditional) notice with respect to such payment or
prepayment or redemption or acquisition of such Indebtedness or (y) the making
of such voluntary or optional payment or prepayment on or redemption or
acquisition for value of any Indebtedness (the “LCT Test Date”), and if, for the
Limited Condition Transaction (and the other transactions to be entered into in
connection therewith), the Borrower or any of its Restricted Subsidiaries would
have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCT Test Date would have failed to
have been complied with as a result of fluctuations in any such ratio, test or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Assets of the Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations. If the Borrower has made an
LCT Election for any Limited Condition Acquisition, then in connection with any
calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Dividends, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio, test or basket shall be required
to be satisfied on a Pro Forma Basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

Section 2. Amount and Terms of Credit.

2.01 The Commitments.

(a) Subject to and upon the terms and conditions set forth herein, each Lender
with an Initial Term Loan Commitment severally agrees to make an Initial Term
Loan or Initial Term Loans to the Borrower, which Initial Term Loans (i) shall
be incurred by the Borrower pursuant to a single drawing on the Closing Date,
(ii) shall be denominated in U.S. Dollars, (iii) shall except as hereinafter
provided, at the option of the Borrower, be incurred and maintained as, and/or
converted into, one or more Borrowings of Base Rate Term Loans or LIBO Rate Term
Loans; provided that all Initial Term Loans comprising the same Borrowing shall
at all times be of the same Type, and (iv) shall be made by each such Lender in
that aggregate principal amount which does not exceed the Initial Term Loan
Commitment of such Lender on the Closing Date (before giving effect to the
termination thereof pursuant to Section 4.02(a)). Once repaid, Initial Term
Loans may not be reborrowed.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment from time to time severally agrees to
make term loans (each, an “Incremental Term Loan” and, collectively, the
“Incremental Term Loans”) to the Borrower, which Incremental Term Loans
(i) shall be

 

-43-



--------------------------------------------------------------------------------

incurred pursuant to a single drawing on the applicable Incremental Term Loan
Borrowing Date, (ii) shall be denominated in U.S. Dollars, (iii) shall, except
as hereinafter provided, at the option of the Borrower, be incurred and
maintained as, and/or converted into one or more Borrowings of Base Rate Term
Loans or LIBO Rate Term Loans; provided that all Incremental Term Loans of a
given Tranche made as part of the same Borrowing shall at all times consist of
Incremental Term Loans of the same Type, and (iv) shall not exceed for any such
Incremental Term Loan Lender at any time of any incurrence thereof, the
Incremental Term Loan Commitment of such Incremental Term Loan Lender for such
Tranche (before giving effect to the termination thereof on such date pursuant
to Section 4.02(b)). Once repaid, Incremental Term Loans may not be reborrowed.

(c) Subject to and upon the terms and conditions set forth in Amendment No. 1,
(i) the Additional Term B Lender agrees to make a Term B Loan to the Borrower in
U.S. Dollars on the Amendment No. 1 Effective Date in an amount not to exceed
the amount of its Additional Term B Loan Commitment and (ii) each Converted
Initial Term Loan of each Amendment No. 1 Consenting Lender shall be converted
into a Term B Loan of such Lender effective as of the Amendment No. 1 Effective
Date in a principal amount equal to the principal amount of such Lender’s
Converted Initial Term Loan immediately prior to such conversion. Once repaid,
Term B Loans may not be reborrowed. The Term B Loans shall initially take the
form of two Borrowings as follows: (x) a LIBO Rate Borrowing in the aggregate
amount of $505,000,000 with an Interest Period expiring on May 2, 2017 for a
LIBO Rate of 1.00% per annum for such Interest Period and (y) a LIBO Rate
Borrowing in the aggregate amount of $1,740,000,000 with an Interest Period
expiring on May 2, 2017 for a LIBO Rate of 1.039% per annum for such Interest
Period.

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Term Loans under any Tranche shall not be less than the Minimum
Borrowing Amount. More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than eight (8) Borrowings of LIBO Rate Term
Loans in the aggregate for all Tranches of Term Loans.

2.03 Notice of Borrowing. Whenever the Borrower desires to make a Borrowing of
Term Loans hereunder, the Borrower shall give the Administrative Agent at its
Notice Office at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Base Rate Term Loans
to be made hereunder and at least three Business Days’ (or such shorter period
as the Administrative Agent shall agree in its sole and absolute discretion)
prior written notice (or telephonic notice promptly confirmed in writing) of
each LIBO Rate Term Loan to be made hereunder; provided that (in each case) any
such notice shall be deemed to have been given on a certain day only if given
before 12:00 Noon (New York City time) on such day (or such later time as the
Administrative Agent shall agree in it its sole and absolute discretion). Each
such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.11, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing by or on behalf of the Borrower, in the
form of Exhibit A-1 or such other form as may be approved by the Administrative
Agent including any form on an electronic platform or electronic transmission as
shall be approved by the Administrative Agent, appropriately completed by a
Responsible Officer of the Borrower to specify: (i) the aggregate principal
amount of the Term Loans to be made pursuant to such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) whether the respective
Borrowing shall consist of Initial Term Loans, Term B Loans, Incremental Term
Loans or Refinancing Term Loans, (iv) whether the Term Loans being made pursuant
to such Borrowing are to be initially maintained as Base Rate Term Loans or LIBO
Rate Term Loans and (v) in the case of LIBO Rate Term Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall promptly give
each Lender of the Tranche specified in the respective Notice of Borrowing,
notice of such proposed Borrowing, of such Lender’s proportionate share thereof
(determined in accordance with Section 2.07) and of the other matters required
by the immediately preceding sentence to be specified in the Notice of
Borrowing.

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing, each Lender with a Commitment of the
relevant Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in U.S. Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the Borrower at the Payment Office the aggregate of the
amounts so made available by the Lenders. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such

 

-44-



--------------------------------------------------------------------------------

Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the Borrower interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking rules on interbank compensation and (ii) if recovered from the Borrower,
the rate of interest applicable to the relevant Borrowing, as determined
pursuant to Section 2.08. Nothing in this Section 2.04 shall be deemed to
relieve any Lender from its obligation to make Term Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Term Loans hereunder.

2.05 Notes.

(a) Each Borrower’s obligation to pay the principal of, and interest on, the
Term Loans made by each Lender shall be evidenced in the Register maintained by
the Administrative Agent pursuant to Section 13.04 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Term Note”).

(b) Each Lender will note on its internal records the amount of each Term Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Term Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Term Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Term Loans to
the Borrower shall affect or in any manner impair the obligations of the
Borrower to pay the Term Loans (and all related Obligations) incurred by the
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender that does not have a Note evidencing its outstanding Term Loans shall in
no event be required to make the notations otherwise described in the preceding
clause (b). At any time when any Lender requests the delivery of a Note to
evidence any of its Term Loans, the Borrower shall promptly execute and deliver
to the respective Lender the requested Note in the appropriate amount or amounts
to evidence such Term Loans.

2.06 Interest Rate Conversions.

(a) The Borrower shall have the option to convert, on any Business Day, all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Term Loans of a given Tranche made pursuant to one or more
Borrowings of one or more Types of Term Loans, into a Borrowing (of the same
Tranche) of another Type of Term Loan; provided that (i) except as otherwise
provided in Section 2.11, (x) LIBO Rate Term Loans may be converted into Base
Rate Term Loans only on the last day of an Interest Period applicable to the
Term Loans being converted and no such partial conversion of LIBO Rate Term
Loans, as the case may be, shall reduce the outstanding principal amount of such
LIBO Rate Term Loans, made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) unless the Required Lenders otherwise agree, Base
Rate Term Loans may only be converted into LIBO Rate Term Loans if no Event of
Default is in existence on the date of the conversion, and (iii) no conversion
pursuant to this Section 2.06 shall result in a greater number of Borrowings of
LIBO Rate Term Loans than is permitted under Section 2.02. Such conversion shall
be effected by the Borrower by giving the Administrative Agent at the Notice
Office prior to 12:00 Noon (New York City time) at least three Business Days’
prior notice (in the case of any conversion to or continuation of LIBO Rate Term
Loans) or one Business Day’s

 

-45-



--------------------------------------------------------------------------------

notice (in the case of any conversion to Base Rate Term Loans) (each, a “Notice
of Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed
to specify the Term Loans of a given Tranche to be so converted, the Borrowing
or Borrowings pursuant to which such Term Loans were incurred and, if to be
converted into LIBO Rate Term Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Term Loans.

2.07 Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement,
subject to Section 2.10(d), shall be incurred from the Lenders pro rata on the
basis of such Lenders’ Commitments as the case may be. No Lender shall be
responsible for any default by any other Lender of its obligation to make Term
Loans hereunder, and each Lender shall be obligated to make the Term Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Term Loans hereunder.

2.08 Interest.

(a) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Term Loan (including with respect to any LIBO Rate Term
Loan converted into a Base Rate Term Loan pursuant to Section 2.06 or 2.09) made
to the Borrower hereunder from the date of Borrowing thereof (or, in the
circumstances described in the immediately preceding parenthetical, from the
date of conversion of the respective LIBO Rate Term Loan into a Base Rate Term
Loan) until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Base Rate Term Loan to a LIBO Rate
Term Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum
which shall be equal to the sum of the Applicable Margin plus the Base Rate, as
in effect from time to time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBO Rate Term Loan made to the Borrower from the date of
Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such LIBO Rate Term Loan
to a Base Rate Term Loan pursuant to Section 2.06 or 2.09, as applicable, at a
rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the Applicable Margin plus the applicable LIBO Rate for such
Interest Period.

(c) Upon the occurrence and during the continuance of any Event of Default under
Section 11.01 (x) overdue principal and, to the extent permitted by law, overdue
interest in respect of each Term Loan shall bear interest at a rate per annum
equal to (i) for Base Rate Term Loans and associated interest, 2.00% per annum
in excess of the Applicable Margin for Base Rate Term Loans plus the Base Rate,
(ii) for LIBO Rate Term Loans and associated interest, 2.00% per annum in excess
of the Applicable Margin for LIBO Rate Term Loans plus the LIBO Rate and
(y) overdue amounts with respect to fees shall bear interest at a rate per annum
equal to 2.00% per annum in excess of the Applicable Margin for Base Rate Term
Loans plus the Base Rate, each as in effect from time to time, in each case with
such interest to be payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) on each Interest Payment Date and (ii) on (w) the date of any
conversion of a LIBO Rate Term Loan to a Base Rate Term Loan (on the amount so
converted) prior to the last day of the Interest Period applicable thereto,
(x) the date of any prepayment or repayment thereof (on the amount prepaid or
repaid), (y) at maturity (whether by acceleration or otherwise) and (z) after
such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Term Loans and shall promptly notify the Borrower and the Lenders
thereof. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

-46-



--------------------------------------------------------------------------------

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBO Rate Term Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
LIBO Rate Term Loan (in the case of any subsequent Interest Period), the
Borrower shall have the right to elect the interest period (each, an “Interest
Period”) applicable to such LIBO Rate Term Loan, which Interest Period shall, at
the option of the Borrower be (x) a one, two, three or six month period, or, if
agreed to by all Lenders, a twelve month period, or, (y) if agreed to by the
Administrative Agent, a period less than one month or (z) solely in the case of
the initial Interest Period with respect to the Term B Loans, the period set
forth therefor in Section 2.01(c); provided that (in each case):

(i) all LIBO Rate Term Loans comprising a Borrowing shall at all times have the
same Interest Period;

(ii) the initial Interest Period for any LIBO Rate Term Loan shall commence on
the date of Borrowing of such LIBO Rate Term Loan (including, in the case of
LIBO Rate Term Loans, the date of any conversion thereto from a Borrowing of
Base Rate Term Loans) and each Interest Period occurring thereafter in respect
of such LIBO Rate Term Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a LIBO Rate Term Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a LIBO Rate Term Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBO Rate Term Loan would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period for a LIBO
Rate Term Loan may be selected at any time when an Event of Default is then in
existence; and

(vi) no Interest Period in respect of any Borrowing of any Tranche of Term Loans
shall be selected which extends beyond the Maturity Date therefor.

With respect to any LIBO Rate Term Loans, at the end of any Interest Period
applicable to a Borrowing thereof, the Borrower may elect to split the
respective Borrowing of a single Type under a single Tranche into two or more
Borrowings of different Types under such Tranche or combine two or more
Borrowings under a single Tranche into a single Borrowing of the same Type under
such Tranche, in each case, by having the Borrower give notice thereof together
with its election of one or more Interest Periods, in each case so long as each
resulting Borrowing (x) has an Interest Period which complies with the foregoing
requirements of this Section 2.09, (y) has a principal amount which is not less
than the Minimum Borrowing Amount applicable to Borrowings of the respective
Type and Tranche, and (z) does not cause a violation of the requirements of
Section 2.02. If by 12:00 Noon (New York City time) on the third Business Day
prior to the expiration of any Interest Period applicable to a Borrowing of LIBO
Rate Term Loans, the Borrower has failed to elect, or is not permitted to elect,
a new Interest Period to be applicable to such LIBO Rate, the Borrower shall be
deemed to have elected in the case of LIBO Rate Term Loans, to convert such LIBO
Rate Term Loans into Base Rate Term Loans with such conversion to be effective
as of the expiration date of such current Interest Period.

2.10 Increased Costs, Illegality, etc.

(a) In the event:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) on any Interest Determination Date that, by
reason of any changes arising after the date of this Agreement affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBO Rate; or

 

-47-



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of a LIBO Rate Term Loan shall be
ineffective and (ii) if any Borrowing Request requests a Borrowing of a LIBO
Rate Term Loan, such Borrowing shall be made as a Borrowing of a Base Rate Term
Loan.

(b) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Lender or the Administrative Agent to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes or (C) Other Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Term Loan (or of maintaining its obligation to make any such
Term Loan) or to reduce the amount of any sum received or receivable by such
Lender or the Administrative Agent hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

(c) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(d) If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Rate Term
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue LIBO
Rate Term Loans or to convert Base Rate Term Loans to LIBO Rate Term Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Term Loans of such Lender to Base Rate Term Loans, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBO Rate Term Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBO Rate Term Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

-48-



--------------------------------------------------------------------------------

(e) A certificate of a Lender or the Administrative Agent setting forth the
amount or amounts necessary to compensate such Lender or the Administrative
Agent or its holding company, as the case may be, as specified in clause (b) or
(c) of this Section, and certifying that it is the general practice and policy
of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances at such time to the extent it is legally permitted to do
so, shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Administrative Agent, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(f) Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Administrative Agent’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.11 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBO Rate Term Loans but excluding loss of anticipated profits (and without
giving effect to the minimum “LIBO Rate”)) which such Lender may sustain: (i) if
for any reason (other than a default by such Lender or the Administrative Agent)
a Borrowing of, or conversion from or into, LIBO Rate Term Loans does not occur
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Term Loans pursuant to Section 11) or
conversion of any of its LIBO Rate Term Loans occurs on a date which is not the
last day of an Interest Period with respect thereto; (iii) if any prepayment of
any LIBO Rate Term Loans is not made on any date specified in a notice of
prepayment given by the Borrower; or (iv) as a consequence of any other default
by the Borrower to repay LIBO Rate Term Loans when required by the terms of this
Agreement or any Note held by such Lender. Each Amendment No. 1 Consenting
Lender waives the provisions of this Section 2.11 with respect to the prepayment
and/or conversion of its Initial Term Loans on the Amendment No. 1 Effective
Date.

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(b), (c) or (d) or
Section 5.04 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Term Loans affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 2.10
and 5.04.

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 2.10(b), (c) or (d) or Section 5.04 with respect to such Lender or
(z) in the case of a refusal by a Lender to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrower shall have the right to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 2.13, the Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to Section 13.04(b)
(and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among the Borrower, the Replacement Lender and the Replaced Lender)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding

 

-49-



--------------------------------------------------------------------------------

Term Loans of, the Replaced Lender and, in connection therewith, shall pay to
(x) the Replaced Lender in respect thereof an amount equal to the sum of (I) an
amount equal to the principal of, and all accrued interest on, all outstanding
Term Loans of the respective Replaced Lender under each Tranche with respect to
which such Replaced Lender is being replaced and (II) an amount equal to all
accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant to
Section 4.01 and (ii) all obligations of the Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 2.13, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 2.13 and
Section 13.04. Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.04 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, (x) the Replacement Lender shall become
a Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 5.04, 12.07 and
13.01), which shall survive as to such Replaced Lender with respect to actions
or occurences prior to it ceasing to be a Lender hereunder.

2.14 Extended Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.14, the Borrower may at any time and from time to time
request that all or a portion of any Tranche of Term Loans (each, an “Existing
Term Loan Tranche”), be converted to extend the scheduled maturity date(s) of
any payment of principal with respect to all or any portion of the principal
amount of such Term Loans (any such Term Loans which have been so converted,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.14. In order to establish any Extended Term Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, an “Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which shall (x) be identical as offered to each
Lender under the relevant Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable) and (y) be identical to the Term Loans
under the relevant Existing Term Loan Tranche from which such Extended Term
Loans are to be converted, except that: (i) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Tranche to the extent provided in the
applicable Extension Amendment; (ii) the Effective Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield
for the Term Loans of such Existing Term Loan Tranche to the extent provided in
the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the applicable
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); (iv) Extended Term Loans may have mandatory prepayment terms which
provide for the application of proceeds from mandatory prepayment events to be
made first to prepay the Term Loans under the Existing Term Loan Tranche from
which such Extended Term Loans have been converted before applying any such
proceeds to prepay such Extended Term Loans; and (v) Extended Term Loans may
have optional prepayment terms (including call protection and terms which allow
Term Loans under the relevant Existing Term Loan Tranche from which such
Extended Term Loans have been converted to be optionally prepaid prior to the
prepayment of such Extended Term Loans) as may be agreed by the Borrower and the
Lenders thereof. Any Extended Term Loans converted pursuant to any Extension
Request shall be designated a series (each, an “Extension Series”) of Extended
Term Loans for all purposes of this Agreement; provided that, subject to the
requirements set forth above any Extended Term Loans converted from an Existing
Term Loan Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Tranche of
Term Loans.

(b) [Reserved].

 

-50-



--------------------------------------------------------------------------------

(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as to which the Administrative Agent
may consent) prior to the date on which Lenders under the Existing Term Loan
Tranche are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.14. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Tranche converted into Extended Term Loans pursuant to any Extension
Request. Any Lender (each, an “Extending Term Loan Lender”) wishing to have all
or a portion of its Term Loans under the Existing Term Loan Tranche subject to
such Extension Request converted into Extended Term Loans shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements imposed by
the Administrative Agent). Any Lender that does not respond to the Extension
Request on or prior to the date specified therein shall be deemed to have
rejected such Extension Request. In the event that the aggregate principal
amount of Term Loans under the applicable Existing Term Loan Tranche exceeds the
amount of Extended Term Loans requested pursuant to such Extension Request, Term
Loans of such Existing Term Loan Tranche, subject to such Extension Elections
shall either (i) be converted to Extended Term Loans of such Existing Term Loan
Tranche on a pro rata basis based on the aggregate principal amount of Term
Loans of such Existing Term Loan Tranche included in such Extension Elections,
subject to such rounding requirements as may be established by the
Administrative Agent or (ii) to the extent such option is expressly set forth in
the applicable Extension Request, be converted to Extended Term Loans upon an
increase in the amount of Extended Term Loans so that such excess does not
exist.

(d) Extended Term Loans shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrower, the Administrative
Agent and each Extending Term Loan Lender providing an Extended Term Loan
thereunder, which shall be consistent with the provisions set forth in
Section 2.14(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment. After giving effect to the
Extension, the Term Loans so extended shall cease to be a part of the Tranche
they were a part of immediately prior to the Extension.

(e) Extensions consummated by the Borrower pursuant to this Section 2.14 shall
not constitute voluntary or mandatory payments or prepayments for purposes of
this Agreement. The Administrative Agent and the Lenders hereby consent to each
Extension and the other transactions contemplated by this Section 2.14
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
applicable Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 5.01, 5.02, 5.03,
13.02 or 13.06) or any other Credit Document that may otherwise prohibit any
Extension or any other transaction contemplated by this Section 2.14; provided
that such consent shall not be deemed to be an acceptance of any Extension
Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) reasonably
necessary to (i) reflect the existence and terms of any Extended Term Loans
incurred pursuant thereto, (ii) modify the scheduled repayments set forth in
Section 5.02(a) with respect to any Existing Term Loan Tranche subject to an
Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans converted pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 5.02(a)), (iii) make such other changes to this
Agreement and the other Credit Documents consistent with the provisions and
intent of Section 13.12(d), (iv) establish new Tranches in respect of Term Loans
so extended and such technical amendments as may be necessary in connection with
the establishment of such new Tranches, in each case, on terms consistent with
this Section 2.14 and (v) effect such other amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14, and each Lender hereby expressly authorizes the
Administrative Agent to enter into any such Extension Amendment. In connection
with any Extension, the Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date (or such later date as may be advised by
local counsel to the Administrative Agent), to the extent required pursuant to
applicable local law.

 

-51-



--------------------------------------------------------------------------------

2.15 Incremental Term Loan Commitments.

(a) The Borrower shall have the right, in consultation and coordination with the
Administrative Agent as to all of the matters set forth below in this
Section 2.15, but without requiring the consent of any of the Lenders, to
request at any time and from time to time that one or more Lenders (and/or one
or more other Persons which are Eligible Transferees and which will become
Lenders) provide Incremental Term Loan Commitments to the Borrower and, subject
to the terms and conditions contained in this Agreement and in the relevant
Incremental Term Loan Commitment Agreement, make Incremental Term Loans pursuant
thereto; it being understood and agreed, however, that (i) no Lender shall be
obligated to provide an Incremental Term Loan Commitment as a result of any such
request by the Borrower, (ii) any Lender (including any Eligible Transferee who
will become a Lender) may so provide an Incremental Term Loan Commitment without
the consent of any other Lender, (iii) each Tranche of Incremental Term Loan
Commitments shall be denominated in U.S. Dollars, (iv) the amount of Incremental
Term Loan Commitments made available pursuant to a given Incremental Term Loan
Commitment Agreement shall be in a minimum aggregate amount for all Lenders
which provide an Incremental Term Loan Commitment thereunder (including Eligible
Transferees who will become Lenders) of at least $25,000,000, (v) the aggregate
amount of all Incremental Term Loan Commitments provided pursuant to this
Section 2.15 after the Closing Date and all Indebtedness incurred pursuant to
Section 10.04(xxvii)(A) shall not exceed the sum of (x) $325,000,000 plus
(y) the sum of all voluntary prepayments of Term Loans, Refinancing Notes and
Indebtedness incurred pursuant to Section 10.04(xxvii) that ranks pari passu
with the Term Loans (limited, in the case of any voluntary prepayment in
accordance with the provisions of Section 2.19 or Section 2.20 or similar
provisions in the definitive documentation with respect to such Refinancing
Notes or other Indebtedness, to the cash payment made by any Credit Party or
Restricted Subsidiary therefor) (in each case other than with the proceeds of
long-term Indebtedness (other than Indebtedness under the ABL Credit Agreement))
in each case prior to the date of incurrence of any such Incremental Term Loan
Commitments plus (z) an unlimited amount (a “Ratio-Based Incremental Facility”)
so long as the Consolidated First Lien Net Leverage Ratio, determined on a Pro
Forma Basis as of such date would not exceed 3.05 to 1.00 (it being understood
that the Borrower may utilize amounts under clause (z) prior to amounts under
clause (x) and that amounts under both clauses may be used in a single
transaction), (vi) the proceeds of all Incremental Term Loans incurred by the
Borrower may be used for any purpose not prohibited under this Agreement,
(vii) each Incremental Term Loan Commitment Agreement shall specifically
designate, with the approval of the Administrative Agent, the Tranche of the
Incremental Term Loan Commitments being provided thereunder (which Tranche shall
be a new Tranche i.e., not the same as any existing Tranche of Incremental Term
Loans, Incremental Term Loan Commitments or other Term Loans), unless the
requirements of Section 2.15(c) are satisfied), (viii) if to be incurred as a
new Tranche of Incremental Term Loans, such Incremental Term Loans shall have
the same terms as each other Tranche of Term Loans as in effect immediately
prior to the effectiveness of the relevant Incremental Term Loan Agreement,
except as to purpose (which is subject to the requirements of preceding
clause (vi)) and optional prepayment provisions and mandatory prepayment
provisions (which are governed by Section 5.02; provided that each new Tranche
of Incremental Term Loans shall be entitled to share in mandatory prepayments on
a ratable basis with the other Tranches of Term Loans (unless the holders of the
Incremental Term Loans of any Tranche agree to take a lesser share of any such
prepayments)); provided, however, that (I) the maturity and amortization of such
Tranche of Incremental Term Loans may differ, so long as such Tranche of
Incremental Term Loans shall have (a) a Maturity Date of no earlier than the
Latest Maturity Date as of the date such Indebtedness was incurred and (b) a
Weighted Average Life to Maturity of no less than the Weighted Average Life to
Maturity as then in effect for the Tranche of then outstanding Term Loans with
the then longest Weighted Average Life to Maturity, (II) the Effective Yield
applicable to such Tranche of Incremental Term Loans may differ from that
applicable to the then outstanding Tranches of Term Loans, with the Effective
Yield applicable thereto to be specified in the respective Incremental Term Loan
Commitment Agreement; provided, however, that if the Effective Yield for any
such Incremental Term Loans exceeds the Effective Yield then applicable to any
then outstanding Initial Term B Loans by more than 0.50% per annum, the
Applicable Margins for all then outstanding Initial Term B Loans shall be
increased as of such date in accordance with the requirements of the definition
of “Applicable Margin” and (III) such Tranche of Incremental Term Loans may have
other terms (other than those described in preceding clauses (I) and (II)) that
may differ from those of other Tranches of Term Loans, including, without
limitation, as to the application of optional or voluntary prepayments among the
Incremental Term Loans and the existing Term Loans and such other differences as
may be reasonably satisfactory to the Administrative Agent, (ix) all Incremental
Term Loans (and all interest, fees and other amounts payable thereon) incurred
by the Borrower shall be Obligations of the Borrower under this Agreement and
the other applicable Credit Documents and shall be secured by the Security
Agreements, and guaranteed under each relevant Guaranty, on a pari passu basis

 

-52-



--------------------------------------------------------------------------------

with all other Term Loans secured by the Security Agreement and guaranteed under
each such Guaranty, (x) each Lender (including any Eligible Transferee who will
become a Lender) agreeing to provide an Incremental Term Loan Commitment
pursuant to an Incremental Term Loan Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Term Loans under the Tranche specified in such Incremental Term Loan
Commitment Agreement as provided in Section 2.01(b) and such Term Loans shall
thereafter be deemed to be Incremental Term Loans under such Tranche for all
purposes of this Agreement and the other applicable Credit Documents and
(xi) all Incremental Term Loan Commitment Requirements are satisfied.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.15, the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement substantially in the form of Exhibit L (appropriately completed), with
the effectiveness of the Incremental Term Loan Commitment provided therein to
occur on the date on which (w) a fully executed copy of such Incremental Term
Loan Commitment Agreement shall have been delivered to the Administrative Agent,
(x) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including, without limitation, any agreed
upon upfront or arrangement fees owing to the Administrative Agent to the extent
it served as the arranger for the Incremental Term Loan Commitments), (y) all
Incremental Term Loan Commitment Requirements are satisfied, and (z) all other
conditions set forth in this Section 2.15 shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time,
(i) Schedule 2.01 shall be deemed modified to reflect the revised Incremental
Term Loan Commitments of the affected Lenders and (ii) to the extent requested
by any Incremental Term Loan Lender, Term Notes will be issued at the Borrower’s
expense to such Incremental Term Loan Lender, to be in conformity with the
requirements of Section 2.05 (with appropriate modification) to the extent
needed to reflect the new Incremental Term Loans made by such Incremental Term
Loan Lender.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement; provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the Incremental Term Loans made pursuant
thereto shall constitute part of, and be added to, an existing Tranche of Term
Loans, in any case so long as the following requirements are satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Borrower, the same Maturity Date and
the same Applicable Margins as the Tranche of Term Loans to which the new
Incremental Term Loans are being added;

(ii) the new Incremental Term Loans shall have the same Scheduled Repayment
dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added (with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis) as is theretofore applicable to the Tranche to which such new Incremental
Term Loans are being added, thereby increasing the amount of each then remaining
Scheduled Repayment of the respective Tranche proportionately;

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the applicable Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Term Loans under the respective Tranche of Term Loans participates in
each outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to
Section 2.01(b)) on a pro rata basis; and

(iv) the Effective Yield of such Incremental Term Loans would not result in an
increase in the Applicable Margins for the InitialTranche to which such new
Incremental Term Loans are being added (assuming for this purpose, that such
Incremental Term Loans had been incurred as a new Tranche of Incremental Term
Loans).

 

-53-



--------------------------------------------------------------------------------

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of LIBO Rate Term Loans of such Tranche, it is
acknowledged that the effect thereof may result in such new Incremental Term
Loans having short Interest Periods i.e., an Interest Period that began during
an Interest Period then applicable to outstanding LIBO Rate Term Loans of such
Tranche and which will end on the last day of such Interest Period). All
determinations by any Lender pursuant to the immediately preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

2.16 [Reserved].

2.17 [Reserved].

2.18 Refinancing Term Loans.

(a) The Borrower may from time to time by written notice to the Administrative
Agent elect to request the establishment of one or more additional Tranches of
Term Loans under this Agreement (“Refinancing Term Loans”), which refinance,
renew, replace, defease or refund all or any portion of one or more Tranches of
Term Loans under this Agreement selected by the Borrower; provided, that such
Refinancing Term Loans may not be in an amount greater than the aggregate
principal amount of the Term Loans being refinanced, renewed, replaced, defeased
or refunded plus unpaid accrued interest and premium (if any) thereon and
upfront fees, original issue discount, underwriting discounts, fees, commissions
and expenses incurred in connection with the Refinancing Term Loans; provided
that such aggregate principal amount may also be increased to the extent such
additional amount is capable of being incurred at such time pursuant to
Section 2.15 and such excess incurrence shall for all purposes hereof be an
incurrence under the relevant subclauses of Section 2.15. Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which the Borrower
proposes that the Refinancing Term Loans shall be made, which shall be a date
not less than three (3) Business Days after the date on which such notice is
delivered to the Administrative Agent; provided that:

(i) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
not be shorter than the remaining Weighted Average Life to Maturity of the Term
Loans being refinanced and the Refinancing Term Loans shall not have a final
maturity before the Maturity Date applicable to the Term Loans being refinanced;

(ii) such Refinancing Term Loans shall have pricing (including interest rates,
fees and premiums), amortization, optional prepayment, mandatory prepayment (so
long as such Refinancing Term Loans are not entitled to participate on a greater
than pro rata basis in any mandatory prepayment than the then outstanding Term
Loans) and redemption terms as may be agreed to by the Borrower and the relevant
Refinancing Term Loan Lenders (as defined below);

(iii) such Refinancing Term Loans shall not be guaranteed by any Person other
than Holdings, the Borrower or a Subsidiary Guarantor;

(iv) in the case of any such Refinancing Term Loans that are secured, such
Refinancing Term Loans are secured only by assets comprising Collateral, and not
secured by any property or assets of the Borrower or any of its Subsidiaries
other than the Collateral;

(v) all other terms applicable to such Refinancing Term Loans (except as set
forth above) shall (I) be substantially identical to, or (II) (taken as a whole)
be otherwise not materially more favorable to the Refinancing Term Loan Lenders
than those applicable to the then outstanding Term Loans, except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date as of the date such Indebtedness was incurred (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of

 

-54-



--------------------------------------------------------------------------------

such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set out in this
clause (v), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of an objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)).

(b) The Borrower may approach any Lender or any other Person that would be an
Eligible Transferee of Term Loans to provide all or a portion of the Refinancing
Term Loans (a “Refinancing Term Loan Lender”); provided that any Lender offered
or approached to provide all or a portion of the Refinancing Term Loans may
elect or decline, in its sole discretion, to provide a Refinancing Term Loan.
Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Refinancing Term Loan Series”) of Refinancing Term Loans
for all purposes of this Agreement; provided that any Refinancing Term Loans
may, to the extent provided in the applicable Refinancing Term Loan Amendment
and subject to the restrictions set forth in clause (a) above, be designated as
an increase in any previously established Tranche of Term Loans.

(c) The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by Section 2.18(a) (including, for the avoidance of doubt, the
payment of interest, fees, amortization or premium in respect of the Refinancing
Term Loans on the terms specified by the Borrower) and hereby waive the
requirements of this Agreement or any other Credit Document that may otherwise
prohibit any transaction contemplated by Section 2.18(a). The Refinancing Term
Loans shall be established pursuant to an amendment to this Agreement among
Holdings, the Borrower and the Refinancing Term Loan Lenders providing such
Refinancing Term Loans (a “Refinancing Term Loan Amendment”) which shall be
consistent with the provisions set forth in Section 2.18(a). Each Refinancing
Term Loan Amendment shall be binding on the Lenders, the Administrative Agent,
the Credit Parties party thereto and the other parties hereto without the
consent of any other Lender and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of
Section 2.18 including such technical amendments as may be necessary or
appropriate in connection therewith and to adjust the amortization schedule in
Section 5.02(a) (insofar as such schedule relates to payments due to Lenders the
Term Loans of which are refinanced with the proceeds of Refinancing Term Loans;
provided that no such amendment shall reduce the pro rata share of any such
payment that would have otherwise been payable to the Lenders, the Term Loans of
which are not refinanced with the proceeds of Refinancing Term Loans). The
Administrative Agent shall be permitted, and each is hereby authorized, to enter
into such amendments with the Borrower to effect the foregoing.

2.19 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, the Borrower or any Restricted Subsidiary may,
at any time and from time to time, conduct reverse Dutch auctions in order to
purchase Term Loans of a particular Tranche (each, an “Auction”) (each such
Auction to be managed exclusively by the Administrative Agent or any other bank
or investment bank of recognized standing selected by the Borrower (with the
consent of the Administrative Agent or such other bank or investment bank)
following consultation with the Administrative Agent (in such capacity, the
“Auction Manager”)), so long as the following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.19(a) and Schedule 2.19(a);

(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each auction notice and at the time of purchase of Term Loans in
connection with any Auction;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that Holdings, the Borrower or such Restricted Subsidiary offers
to purchase in any such Auction shall be no less than $2,500,000 (unless another
amount is agreed to by the Administrative Agent); and

 

-55-



--------------------------------------------------------------------------------

(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by Holdings, the Borrower or such Restricted
Subsidiary shall automatically be cancelled and retired on the settlement date
of the relevant purchase (and may not be resold).

(b) Holdings, the Borrower or such Restricted Subsidiary must terminate an
Auction if it fails to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of purchase of Term Loans pursuant to such Auction. Holdings, the Borrower
or such Restricted Subsidiary may withdraw any Auction if the reply amounts are
insufficient to complete the purchase of a minimum principal amount of the Term
Loans designated in writing to the applicable Auction Manager by Holdings, the
Borrower or such Restricted Subsidiary (the “Minimum Purchase Condition”). No
Credit Party or any Restricted Subsidiary shall have any liability to any Lender
for any termination of such Auction as a result of its failure to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
the such Auction, or for any termination of such Auction as a result of the
failure to satisfy the Minimum Purchase Condition, and any such failure shall
not result in any Default or Event of Default hereunder. With respect to all
purchases of Term Loans made pursuant to this Section 2.19, (x) Holdings, the
Borrower or such Restricted Subsidiary shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loans up to the settlement date of such purchase and (y) such purchases (and the
payments made therefor and the cancellation of the purchased Term Loans, in each
case in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 5.01, 5.02 or 13.06. At the
time of purchases of Term Loans pursuant to an Auction, the then remaining
Scheduled Repayments shall be reduced by the aggregate principal amount (taking
the face amount thereof) of Term Loans repurchased pursuant to such Auction,
with such reduction to be applied to such Scheduled Repayments on a pro rata
basis (based on the then remaining principal amount of each such Scheduled
Repayments).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by Holdings, the Borrower or any Restricted
Subsidiary contemplated by this Section 2.19 shall not constitute Investments by
such Person)) or any other Credit Document that may otherwise prohibit any
Auction or any other transaction contemplated by this Section 2.19. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 12 and Section 13.01 mutatis mutandis as
if each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent and the Auction Manager shall
cooperate in a reasonable manner in connection therewith.

2.20 Open Market Purchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, the Borrower or any of its Restricted
Subsidiaries may, at any time and from time to time, make open market purchases
of Term Loans (each, an “Open Market Purchase”), so long as the following
conditions are satisfied:

(i) no Event of Default shall have occurred and be continuing on the date of
such Open Market Purchase; and

(ii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by Holdings, the Borrower or any of its Restricted
Subsidiaries shall automatically be cancelled and retired on the settlement date
of the relevant purchase (and may not be resold).

(b) With respect to all purchases of Term Loans made pursuant to this
Section 2.20, (x) Holdings, the Borrower or such Restricted Subsidiary shall pay
on the settlement date of each such purchase all accrued and unpaid interest, if
any, on the purchased Term Loans up to the settlement date of such purchase
(except to the extent otherwise set forth in the relevant purchase documents as
agreed by the respective selling Lender) and (y) such purchases (and the
payments made therefor and the cancellation of the purchased Term Loans, in each
case in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section

 

-56-



--------------------------------------------------------------------------------

5.01, 5.02 or 13.06. At the time of purchases of Term Loans pursuant to any Open
Market Purchase, the then remaining Scheduled Repayments shall be reduced by the
aggregate principal amount (taking the face amount thereof) of Term Loans
repurchased pursuant to such Open Market Purchase, with such reduction to be
applied to such Scheduled Repayments on a pro rata basis (based on the then
remaining principal amount of each such Scheduled Repayments).

(c) The Administrative Agent and the Lenders hereby consent to the Open Market
Purchases contemplated by this Section 2.20 and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 5.01,
5.02 and 13.06 (it being understood and acknowledged that purchases of the Term
Loans by Holdings, the Borrower or any Restricted Subsidiary contemplated by
this Section 2.20 shall not constitute Investments by such Person)) or any other
Credit Document that may otherwise prohibit any Open Market Purchase by this
Section 2.20.

2.21 Sponsor and Affiliate Term Loan Purchases. Notwithstanding anything to the
contrary in this Agreement, the Sponsor and any Affiliate of the Sponsor (other
than Holdings, the Borrower or any Subsidiary) may be an assignee in respect of
Term Loans (and to such extent shall constitute an “Eligible Transferee”);
provided that:

(a) at the time of acquisition thereof, the aggregate principal amount of Term
Loans held by the Sponsor and Affiliates (other than Debt Fund Affiliates),
together with the aggregate principal amount of the Term Loans so acquired,
shall not exceed 25% of the aggregate outstanding principal amount of the Term
Loans at such time;

(b) notwithstanding anything to the contrary in the definition of “Required
Lenders,” or in Section 13.12, the holder of any Term Loans acquired pursuant to
this Section 2.21(b) (other than Debt Fund Affiliates) shall not be entitled to
vote such Term Loans in any “Required Lender” vote or direction pursuant to the
terms of this Agreement or any other Credit Document, and for purposes of any
such vote or direction such Term Loans shall be deemed not to be outstanding (it
being understood that the holder of such Term Loans shall have the right to
consent to votes requiring the consent of “all Lenders” or “all Lenders directly
and adversely affected thereby” pursuant to Section 13.12 or otherwise, or any
other amendment which treats such Lenders differently from other Lenders);

(c) by acquiring a Term Loan hereunder, the Sponsor or such applicable Affiliate
(other than Debt Fund Affiliates) shall be deemed to have (I) waived its right
to receive information prepared by the Administrative Agent or any Lender (or
any advisor, agent or counsel thereof) under or in connection with the Credit
Documents (in each case to the extent not provided to the Credit Parties) and
attend any meeting or conference call with the Administrative Agent or any
Lender (unless any Credit Party has been invited to attend such meeting or
conference call), (II) agreed that it is prohibited from making or bringing any
claim (but not from joining any claim initiated by any other Lender and acting
as a passive participant with respect thereto), in its capacity as a Lender,
against Administrative Agent or any Lender with respect to the duties and
obligations of such Persons under the Credit Documents, and (III) agreed,
without limiting its rights as a Lender described in Section 2.21(b), that it
will have no right whatsoever, in its capacity as a Lender, to require the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Credit Document;

(d) the Sponsor or such Affiliate (other than Debt Fund Affiliates) identifies
itself as an Affiliate of the Credit Parties prior to the assignment of Term
Loans to it pursuant to the applicable Assignment and Assumption; provided that
this clause (d) shall not apply in the case of an acquisition of Term Loans
through an un-Affiliated intermediary to the extent the Sponsor or such
Affiliate has made any representations and warranties to such intermediary as
are required by such intermediary in connection with its engagement as such
(which may include, to the extent required by such intermediary, a
representation and warranty that it does not possess any material non-public
information about the Credit Parties and their respective securities);

(e) Term Loans acquired by the Sponsor and Affiliates thereof shall be subject
to the voting limitations set forth in Section 13.04(g); and

 

-57-



--------------------------------------------------------------------------------

(f) notwithstanding anything in Section 13.12 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, (ii) otherwise acted on
any matter related to any Credit Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Credit Document, all Term Loans
held by Debt Fund Affiliates may not account for more than 49.9% of the Term
Loans of consenting Lenders included in determining whether the Required Lenders
have consented to any action pursuant to Section 13.12.

Section 3. [Reserved].

Section 4. Fees; Reductions of Commitment.

4.01 Fees.

(a) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Borrower and the Administrative
Agent.

(b) At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the date that is twelvesix months after the
ClosingAmendment No. 1 Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with outstanding
Initial Term B Loans that are repaid or prepaid (and/or converted) pursuant to
such Repricing Transaction (including, if applicable, each Lender that withholds
its consent to a Repricing Transaction of the type described in clause (2) of
the definition thereof and is replaced as a non-consenting Lender under
Section 2.13), a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Transaction of the type described in clause (1) of the definition
thereof, the aggregate principal amount of all Initial Term B Loans prepaid (or
converted) by Borrower in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction of the type described in clause (2) of the
definition thereof, the aggregate principal amount of all Initial Term B Loans
outstanding with respect to the Borrower on such date that are subject to an
effective reduction of the Applicable Margin pursuant to such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.

(c) On the Amendment No. 1 Effective Date, in full satisfaction of the
Borrower’s obligations under Section 4.01(b) of this Agreement as in effect
immediately prior to the Amendment No. 1 Effective Date, the Borrower will pay
to the Administrative Agent, for the account of each Lender with an Initial Term
Loan, a fee equal to 1.00% of the aggregate principal amount of such Lender’s
Initial Term Loan immediately prior to the repayment or conversion of such
Initial Term Loan on the Amendment No. 1 Effective Date.

4.02 Mandatory Reduction of Commitments.

(a) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Initial Term Loan Commitment shall terminate in its
entirety on the Closing Date after the funding of all Initial Term Loans on such
date. In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Additional Term B Loan Commitment shall terminate in its
entirety on the Amendment No. 1 Effective Date after the funding of all Term B
Loans to be funded pursuant thereto on such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement (and the Incremental Term Loan
Commitment of each Lender with such a Commitment) shall terminate in its
entirety on the Incremental Term Loan Borrowing Date for such Total Incremental
Term Loan Commitment after the funding of all relevant Incremental Term Loans on
such date.

(c) Each reduction to the Total Initial Term Loan Commitment and the Total
Incremental Term Loan Commitment under a given Tranche pursuant to this
Section 4.02 as provided above (or pursuant to Section 5.02) shall be applied
proportionately to reduce the Initial Term Loan Commitment or the Incremental
Term Loan Commitment under such Tranche, as the case may be, of each Lender with
such a Commitment.

 

-58-



--------------------------------------------------------------------------------

Section 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments.

(a) The Borrower shall have the right to prepay the Term Loans of any Tranche,
without premium or penalty (other than as provided in Section 4.01(b)), in whole
or in part at any time and from time to time on the following terms and
conditions: (i) the Borrower shall give the Administrative Agent at its Notice
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to prepay all of the Term Loans, or in the case of any partial
prepayment, the Tranche of Term Loans to be prepaid, the amount of the Term
Loans to be prepaid, the Types of Term Loans to be repaid, the manner in which
such prepayment shall apply to reduce the Scheduled Repayments and, in the case
of LIBO Rate Term Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice shall be given by the Borrower (x) prior to 12:00 Noon (New
York City time) at least one Business Day prior to the date of such prepayment
in the case of Term Loans maintained as Base Rate Term Loans and (y) prior to
12:00 Noon (New York City time) at least three Business Days prior to the date
of such prepayment in the case of LIBO Rate Term Loans (or, in the case of
clause (x) and (y), such shorter period as the Administrative Agent shall agree
in its sole and absolute discretion), and be promptly transmitted by the
Administrative Agent to each of the Lenders; (ii) each partial prepayment of
Term Loans pursuant to this Section 5.01(a) shall be in an aggregate principal
amount of at least $1,000,000 or such lesser amount as is acceptable to the
Administrative Agent; provided that if any partial prepayment of LIBO Rate Term
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of LIBO Rate Term Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount, then if such Borrowing is a Borrowing of LIBO
Rate Term Loans, such Borrowing shall automatically be converted into a
Borrowing of Base Rate Term Loans and any election of an Interest Period with
respect thereto given by the Borrower shall have no force or effect; (iii) each
prepayment pursuant to this Section 5.01(a) in respect of any Term Loans made
pursuant to a Borrowing shall be applied pro rata among such Term Loans;
provided that it is understood and agreed that this clause (iii) may be modified
as expressly provided in Section 2.14 in connection with an Extension Amendment;
and (iv) each prepayment of principal of Term Loans of a given Tranche pursuant
to this Section 5.01(a) shall be applied as directed by the Borrower in the
applicable notice of prepayment delivered pursuant to Section 5.01(a) or, if no
such direction is given, in direct order of maturity. Notwithstanding anything
to the contrary contained in this Agreement, any such notice of prepayment
pursuant to this Section 5.01(a) may state that it is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities, the occurrence of a Change of Control
or any similar event), in which case such notice may be revoked by the Borrower
(by written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(b) In the event (i) a Lender is a non-consenting Lender, or (ii) any Lender
becomes a Defaulting Lender, the Borrower may, upon five Business Days’ prior
written notice to the Administrative Agent at the Notice Office (or such shorter
notice as may be agreed by the Administrative Agent) repay all Term Loans of
such Lender, together with accrued and unpaid interest, Fees and other amounts
owing to such Lender in accordance with, and subject to the requirements of,
Section 13.12(b), so long as, in the case of any repayment pursuant to clause
(i) hereof, the consents, if any, required under Section 13.12(b) in connection
with the repayment pursuant to such clause (i) have been obtained. Each
prepayment of any Term Loan pursuant to this Section 5.01(b) shall reduce the
then remaining Scheduled Repayments of the applicable Tranche of Term Loans on a
pro rata basis (based upon the then remaining unpaid principal amounts of
Scheduled Repayments of the respective Tranche after giving effect to all prior
reductions thereto).

5.02 Mandatory Repayments.

(a) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date set forth below (each, a “Scheduled Repayment Date”), thethe
Borrower shall be required to repay to the Administrative Agent for the ratable
account of the Lenders (i) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of the first full
fiscal quarter after the ClosingJune 30, 2020 (a “Scheduled Repayment Date”), an
aggregate principal amount of Initial Term B Loans

 

-59-



--------------------------------------------------------------------------------

equal to 0.25% of the aggregate principal amount of all Initial Term B Loans
outstanding on the ClosingAmendment No. 1 Effective Date and (ii) on the Initial
Term B Maturity Date for Initial Term Loans, the aggregate principal amount of
all Initial Term B Loans outstanding on such date (each such repayment described
in clauses (i) and (ii), as the same may be reduced as provided in this
Agreement, including in Section 2.19, 2.20, 5.01 or or in connection with
voluntary prepayments as provided in Section 5.01 or mandatory prepayments as
provided in Section 5.02(g), or as a result of the application of prepayments in
connection with any Extension as provided in Section 2.14, a “Scheduled
Repayment”).

(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
the Borrower shall be required to make, with respect to each new Tranche (i.e.,
other than Initial Term Loans and Term B Loans, which are addressed in the
preceding clause (a)) of Term Loans to the extent then outstanding, scheduled
amortization payments of such Tranche of Term Loans to the extent, and on the
dates and in the principal amounts, set forth in the Incremental Term Loan
Commitment Agreement, Refinancing Term Loan Amendment or Extension Amendment
applicable thereto.

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Closing Date upon
which the Borrower or any of its Restricted Subsidiaries receives any cash
proceeds from any issuance or incurrence of Indebtedness (other than
Indebtedness permitted to be incurred pursuant to Section 10.04 (other than
Refinancing Term Loans and Refinancing Notes, an amount equal to 100% of the Net
Debt Proceeds therefrom shall be applied as a mandatory repayment in accordance
with the requirements of Sections 5.02(g) and (h).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
within five Business Days following each date on or after the Closing Date upon
which the Borrower or any of its Restricted Subsidiaries receives any Net Sale
Proceeds from any Asset Sale (other than ABL Collateral), an amount equal to
100% of the Net Sale Proceeds therefrom shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(g) and (h);
provided, however, with respect to no more than $50,000,000 in the aggregate of
such Net Sale Proceeds received by the Borrower and its Restricted Subsidiaries
in any fiscal year of the Borrower, such Net Sale Proceeds shall not be required
to be so applied or used to make mandatory repayments of Term Loans if no Event
of Default then exists. Notwithstanding the foregoing, the Borrower may apply
all or a portion of such Net Sale Proceeds to reinvest in the purchase of assets
useful in the business of the Borrower and its Restricted Subsidiaries within 12
months following the date of receipt of such Net Sale Proceeds (or, if within
such 12-month period, the Borrower or any of its Restricted Subsidiaries enters
into a binding commitment to so reinvest such Net Sale Proceeds, within 180 days
following such 12-month period during which the Borrower so committed to such
plan of reinvestment); provided, further, that if within 12 months (or, to the
extent applicable, 18 months) after the date of receipt by the Borrower or its
Restricted Subsidiaries of such Net Sale Proceeds, the Borrower or its
Restricted Subsidiaries have not so used all or a portion of such Net Sale
Proceeds otherwise required to be applied as a mandatory repayment pursuant to
this sentence, the remaining portion of such Net Sale Proceeds shall be applied
as a mandatory repayment in accordance with the requirements of Sections 5.02(g)
and (h) on the last day of such 12-month (or, to the extent applicable,
18-month) period.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of
(i) the Applicable Prepayment Percentage of the Excess Cash Flow for the related
Excess Cash Flow Payment Period less (ii) the aggregate amount of all
(x) voluntary prepayments of Term Loans, Refinancing Notes and Indebtedness
incurred pursuant to Section 10.04(xxvii) that rank pari passu with the Term
Loans (limited, in the case of any voluntary prepayment in accordance with the
provisions of Section 2.19 or Section 2.20 or similar provisions in the
definitive documentation with respect to such Refinancing Notes or other
Indebtedness, to the cash payment made by any Credit Party or Restricted
Subsidiary therefor) and (y) prepayments of revolving loans under the ABL Credit
Agreement or any other revolving credit facility secured by a Lien on the
Collateral ranking pari passu with the Lien on the Collateral securing the ABL
Credit Agreement or senior or pari passu with the Lien on the Collateral
securing the Indebtedness hereunder, in each case, to the extent accompanied by
a permanent reduction in commitments therefor and not financed with the
incurrence of other long-term Indebtedness (other than Indebtedness under the
ABL Credit Agreement), during such Excess Cash Flow Payment Period shall be
applied as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h).

 

-60-



--------------------------------------------------------------------------------

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Closing Date upon which the
Borrower or any of its Restricted Subsidiaries receives any Net Insurance
Proceeds from any Recovery Event (other than in respect of ABL Collateral), an
amount equal to 100% of the Net Insurance Proceeds from such Recovery Event
shall be applied as a mandatory repayment in accordance with the requirements of
Section 5.02(g) and (h); provided, however, with respect to no more than
$50,000,000 in the aggregate of such Net Insurance Proceeds received by the
Borrower and its Restricted Subsidiaries in any fiscal year of the Borrower,
such Net Insurance Proceeds shall not give rise to a mandatory repayment if no
Event of Default then exists. Notwithstanding the foregoing, the Borrower may
apply such Net Insurance Proceeds to reinvest in the purchase of assets useful
in the business of the Borrower and its Restricted Subsidiaries within 12 months
following the date of receipt of such proceeds (or, if within such 12-month
period, the Borrower or any of its Restricted Subsidiaries enters into a binding
commitment to so reinvest in such Net Sale Proceeds, within 18 months following
the date of receipt of such proceeds); provided, further, that if within 12
months (or, to the extent applicable, 18 months) after the date of receipt by
the Borrower or any of its Restricted Subsidiaries of such Net Insurance
Proceeds, the Borrower or any of its Restricted Subsidiaries have not so used
all or a portion of such Net Insurance Proceeds otherwise required to be applied
as a mandatory repayment pursuant to this sentence, the remaining portion of
such Net Insurance Proceeds shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h) on the last day of
such 12-month (or, to the extent applicable, 18-month) period, as the case may
be.

(g) Each amount required to be applied pursuant to Sections 5.02(d), (e) and
(f) in accordance with this Section 5.02(g) shall be applied to repay the
outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated its Term Loan Percentage of each amount
so required to be applied; provided that to the extent any Permitted Pari Passu
Notes (or any Permitted Refinancing Indebtedness in respect thereof that is
secured on a pari passu basis with the Obligations) requires any mandatory
prepayment or repurchase from any Net Sale Proceeds or Net Insurance Proceeds
that would otherwise be required to be applied to prepay Term Loans in
accordance with clause (d) or (f) above, up to a pro rata portion (based on the
aggregate principal amount of Term Loans and such pari passu secured
Indebtedness then outstanding) of such Net Sale Proceeds or Net Insurance
Proceeds may be applied to prepay or repurchase such pari passu secured
Indebtedness in lieu of prepaying Term Loans as provided above. Prepayments
pursuant to Section 5.02(c) shall be applied to the Tranche or Tranches of Term
Loans selected by the Borrower. Except as otherwise provided below, all
repayments of outstanding Term Loans of a given Tranche pursuant to Sections
5.02(c), (d), (e) and (f) (and applied pursuant to this clause (g)) shall be
applied to reduce the Scheduled Repayments of the applicable Tranche in direct
order of maturity of such Scheduled Repayments.

(h) With respect to each repayment of Term Loans required by this Section 5.02,
the Borrower may (subject to the priority payment requirements of
Section 5.02(g)) designate the Types of Term Loans of the applicable Tranche
which are to be repaid and, in the case of LIBO Rate Term Loans, the specific
Borrowing or Borrowings of the applicable Tranche pursuant to which such LIBO
Rate Term Loans were made; provided that: (i) repayments of LIBO Rate Term Loans
pursuant to this Section 5.02 may only be made on the last day of an Interest
Period applicable thereto unless all such LIBO Rate Term Loans of the applicable
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Term Loans of the applicable Tranche have been paid in full; and
(ii) each repayment of any Term Loans made pursuant to a Borrowing shall be
applied pro rata among such Term Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion.

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Term Loans of any Tranche of Term Loans shall be repaid in
full on the Maturity Date for such Tranche of Term Loans.

(j) Notwithstanding any other provisions of this Section 5.02, (i) to the extent
that any or all of the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”), the Net Insurance Proceeds of any Recovery
Event incurred by a Foreign Subsidiary (a “Foreign Recovery Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local law, rule or regulation or applicable organizational documents
of such Foreign Subsidiary from being repatriated to the United States, the
portion of such Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 5.02 but may be retained by the applicable Foreign

 

-61-



--------------------------------------------------------------------------------

Subsidiary so long, but only so long, as the applicable local law, rule or
regulation or applicable organizational documents of such Foreign Subsidiary
will not permit repatriation to the United States (the Borrower hereby agreeing
to use all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation and/or minimize any such costs of prepayment and/or
use the other cash sources of the Borrower and its Restricted Subsidiaries to
make the relevant prepayment), and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Net Sale Proceeds, Net Insurance Proceeds
or Excess Cash Flow is permitted under the applicable local law, rule or
regulation or applicable organizational documents of such Foreign Subsidiary,
such repatriation will be immediately effected and such repatriated Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow will be promptly (and in
any event not later than two Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof and
additional costs relating to such repatriation) to the repayment of the Term
Loans pursuant to this Section 5.02 or (ii) to the extent that the Borrower has
reasonably determined in good faith that repatriation of any of or all the Net
Sale Proceeds of any Foreign Asset Sale, Net Insurance Proceeds of any Foreign
Asset Sale or Foreign Recovery Event or Foreign Subsidiary Excess Cash Flow
would have material adverse tax cost consequences with respect to such Net Sale
Proceeds, Net Insurance Proceeds or Excess Cash Flow, such Net Sale Proceeds,
Net Insurance Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary.

(k) The Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to
Section 5.02(d), (e) or (f) at least three Business Days prior to the date of
such repayment. Each such notice shall specify the date of such repayment and
provide the amount of such repayment. The Administrative Agent will promptly
notify the Lenders of the contents of the Borrower’s repayment notice and of
such Lender’s pro rata share of any repayment. Each Lender may reject all or a
portion of its pro rata share of any mandatory repayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to
Section 5.02(d), (e) or (f) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 P.M.
(New York City time) on the Business Day after the date of such Lender’s receipt
of notice from the Administrative Agent regarding such repayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver such Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans to which such
Lender is otherwise entitled. Any Declined Proceeds may be retained by the
Borrower in accordance with this Agreement.

5.03 Method and Place of Payment. All payments under this Agreement and under
any Note shall be made (i) to the Administrative Agent at its Payment Office for
the account of the Lender or Lenders entitled thereto, or, except as otherwise
specifically provided herein, directly to such Lender or Lenders, in each case
not later than 2:00 p.m. (New York City time) on the date when due, (ii) in U.S.
Dollars in immediately available funds and (iii) free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff. Any
payment received after such time on such date referred to in the first sentence
of this Section 5.03 shall, at the option of the Administrative Agent, be deemed
to have been received on the next Business Day. Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.

5.04 Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.04), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely

 

-62-



--------------------------------------------------------------------------------

pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law. The Credit Parties will furnish to the Administrative Agent
within 45 days after the date the payment by any of them of any Taxes is due
pursuant to applicable law certified copies of tax receipts evidencing such
payment by the applicable Credit Party. The Credit Parties jointly and severally
agree to indemnify and hold harmless the Administrative Agent and each Lender,
and reimburse the Administrative Agent and each Lender, within 10 Business Days
of written request therefor, for the amount of any Indemnified Taxes (including
any Indemnified Taxes imposed on amounts payable under this Section 5.04)
payable or paid by the Administrative Agent or such Lender or required to be
withheld or deducted from a payment to the Administrative Agent or such Lender,
and any Other Taxes, and any reasonable out-of-pocket expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduced rate of, withholding Tax. In addition, each Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each Lender shall, whenever a
lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 5.04(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.

(c) Without limiting the generality of the foregoing: (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 2.13 or
13.04(b) (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) or Form W-8BEN-E (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party or Form W-8ECI (or successor form), or
(ii) in the case of a Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a certificate substantially in the form of Exhibit C (any
such certificate, a “U.S. Tax Compliance Certificate”) and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) or W-8BEN-E (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from U.S. withholding tax
with respect to payments of interest to be made under this Agreement and under
any Note; or (iii) to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership or a participating Lender), two
accurate and complete original signed copies of Internal Revenue Service Form
W-8IMY (or successor form) of the Lender, accompanied by Form W-8ECI, Form
W-8BEN, Form W-8BEN-E, U.S. Tax Compliance Certificate, Form W-8IMY, and/or any
other required information (or successor or other applicable form) from each
beneficial owner that would be required under this Section 5.04(c) if such
beneficial owner were a Lender (provided that, if the Lender is a partnership
for U.S. federal income Tax purposes (and not a participating Lender), and one
or more beneficial owners are claiming the portfolio interest exemption, the
U.S. Tax Compliance Certificate may be provided by such Lender on behalf of such
beneficial owners); (y) Each Lender that is a United States person, as defined
in Section 7701(a)(30) of the Code, shall deliver to the Borrower and the
Administrative Agent, at the times specified in Section 5.04(b), two accurate
and complete original signed copies of Internal Revenue Service Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States back-up withholding requirements;
and (z) if any payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by applicable law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by

 

-63-



--------------------------------------------------------------------------------

applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine,
if necessary, the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.04(c)(z), “FATCA” shall include any amendment made to
FATCA after the Closing Date.

Notwithstanding any other provision of this Section 5.04, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.04(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under Section 5.04(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses, including any Taxes, of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.04(d), in no event will the Administrative Agent or any Lender
be required to pay any amount to any Credit Party pursuant to this
Section 5.04(d) to the extent such payment would place the Administrative Agent
or such Lender in a less favorable position (on a net after-Tax basis) than such
party would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. Nothing in this Section 5.04(d)
shall be construed to obligate the Administrative Agent or any Lender to
disclose its Tax returns or any other information regarding its Tax affairs or
computations to any Person or otherwise to arrange its Tax affairs in any manner
other than as it determines in its sole discretion.

Section 6. Conditions Precedent to Credit Events on the Closing Date. The
obligation of each Lender to make Term Loans on the Closing Date, is subject at
the time of the making of such Term Loans to the satisfaction or waiver of the
following conditions:

6.01 Term Loan Credit Agreement. On or prior to the Closing Date, Holdings and
the Borrower shall have executed and delivered to the Administrative Agent a
counterpart of this Agreement.

6.02 [Reserved].

6.03 Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date in form and substance reasonably satisfactory
to the Administrative Agent from each of (i) Willkie Farr & Gallagher LLP,
special counsel to the Credit Parties, (ii) Waller Lansden Dortch & Davis, LLP,
Alabama counsel to the Credit Parties, (iii) Morgan, Lewis & Bockius LLP,
California, Florida and New Jersey counsel to the Credit Parties, (iv) Stoel
Rives LLP, Idaho and Washington counsel to the Credit Parties and (v) Taft
Stettinius & Hollister LLP, Ohio counsel to the Credit Parties.

6.04 Corporate Documents; Proceedings, etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

-64-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received good standing certificates and
bring-down telegrams or facsimiles, if any, for the Credit Parties which the
Administrative Agent reasonably may have requested.

6.05 Acquisition; Equity Financing; Refinancing.

(a) The Acquisition (other than, to the extent the Deferred Closing Actions (as
defined in the Acquisition Agreement) have not been completed by the Closing
Date, any Deferred Closing (as defined in the Acquisition Agreement)) shall be
consummated substantially concurrently with the initial funding of the Initial
Term Loans in accordance in all material respects with the Acquisition Agreement
without waiver or amendment thereof materially adverse to the interests of the
Agents and their Affiliates that are Lenders on the Closing Date (including any
reduction in the purchase price that does not meet the criteria of this clause
(a)) unless consented to by the Agents (such consent not to be unreasonably
withheld, delayed or conditioned); it being understood that (w) no reduction in
the purchase price shall be deemed to be materially adverse to the interests of
the Agents and their Affiliates that are Lenders on the Closing Date if such
reduction is applied first to reduce the Equity Financing to no less than the
Minimum Equity Percentage and second pro rata to reduce the Equity Financing to
no less than the Minimum Equity Percentage, the Term Loan Commitment and/or the
Senior Notes, (x) no increase in the purchase price shall be deemed to be
materially adverse to the interests of the Agents and their Affiliates that are
Lenders on the Closing Date if such increase is funded solely by an increase in
the Equity Financing, (y) no modification to the purchase price as a result of
any purchase price adjustment or working capital adjustment expressly
contemplated by the Acquisition Agreement as of July 29, 2016 shall constitute a
reduction or increase in the purchase price and (z) the Agents shall be deemed
to have consented to any waiver or amendment of the Acquisition Agreement if it
shall have not affirmatively objected to any such waiver or amendment within
three Business Days of receipt of written notice of such waiver or amendment.

(b) Holdings shall have received, or substantially concurrently with the funding
of the Initial Term Loans will receive, from the Sponsor and its controlled
affiliates or investment funds advised by the Sponsor or its controlled
affiliates, together with the Seller (to the extent of any rollover investment
by the Seller) and one or more other co-investors, directly or indirectly, cash
or rollover equity investments (in the form of (x) common equity, (y) equity on
the terms disclosed to the Administrative Agent prior to July 29, 2016 (as such
terms may be amended or modified in a manner that is not materially adverse to
the interests of the Agents and their Affiliates that are Lenders on the Closing
Date) or (z) other equity on terms reasonably satisfactory to the Lenders) in
the aggregate amount of not less 30% (the “Minimum Equity Percentage”) of the
sum of (i) the Equity Financing and (ii) the aggregate principal amount borrowed
under this Agreement, the ABL Credit Agreement and/or the Senior Notes
(exclusive of any portion of the Equity Financing or amounts borrowed under this
Agreement, the ABL Credit Agreement and/or the Senior Notes applied to pay any
transaction fees and expenses, including any transaction or advisory fees paid
or payable to the Sponsor) on the Closing Date (the “Equity Financing”), the
cash proceeds of which shall have been contributed to the common equity of the
Borrower.

(c) The Acquired Business shall have satisfied and discharged, or substantially
concurrently with the funding of the Initial Term Loans will satisfy and
discharge all Indebtedness contemplated under the definition of “Acquisition
Agreement Refinancing Indebtedness.”

6.06 [Reserved].

6.07 Intercreditor Agreement. On the Closing Date, each Credit Party shall have
executed and delivered an acknowledgment to the Intercreditor Agreement.

6.08 [Reserved].

6.09 Security Agreements. On the Closing Date, each Credit Party shall have
executed and delivered the Security Agreement substantially in the form of
Exhibit G (as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Security Agreement”) covering all of
such Credit Party’s present and future Collateral referred to therein, and shall
have delivered to the Collateral Agent:

 

-65-



--------------------------------------------------------------------------------

(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary to perfect the security interests purported to be created by
the Security Agreement;

(ii) all of the Pledged Collateral, if any, referred to in the Security
Agreement and then owned by such Credit Party together with executed and undated
endorsements for transfer in the case of Pledged Collateral constituting
certificated securities, along with evidence that all other actions necessary to
perfect (to the extent required by the Security Agreement) the security
interests in Pledged Collateral purported to be created by the Security
Agreement have been taken;

(iii) certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrower or any other Credit Party as debtor
and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name the Borrower
or any other Credit Party as debtor (none of which shall cover any of the
Collateral except to the extent evidencing Permitted Liens; and

(iv) an executed Perfection Certificate;

provided that to the extent any Collateral is not able to be provided and/or
perfected on the Closing Date after the use by Holdings, the Borrower and the
Subsidiary Guarantors of commercially reasonable efforts without undue burden or
expense, the provisions of this Section 6.09 shall be deemed to have been
satisfied and the Credit Parties shall be required to provide such Collateral in
accordance with the provisions set forth in Section 9.13 if, and only if, each
Credit Party shall have executed and delivered the Security Agreement and the
Agent shall have a perfected security interest in all Collateral of the type for
which perfection may be accomplished by filing a UCC financing statement or
possession of certificated securities of Wholly-Owned Domestic Subsidiaries (to
the extent required by the Security Agreement) that have been received from the
Seller after the use by the Credit Parties of commercially reasonable efforts.

6.10 Subsidiaries Guaranty. On the Closing Date, each Subsidiary Guarantor shall
have executed and delivered the Subsidiaries Guaranty substantially in the form
of Exhibit H (as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Subsidiaries Guaranty”).

6.11 Financial Statements; Pro Forma Balance Sheets; Projections. On or prior to
the Closing Date, the Agents and their Affiliates that are Lenders on the
Closing Date shall have received (i) the audited combined balance sheets of the
Acquired Business for the three most recent years ending at least 90 days prior
to the Closing Date, and the related audited statements of operations and
comprehensive income and statements of cash flows of the Acquired Business for
the fiscal years then ended (collectively, the “Audited Financial Statements”),
(ii) the unaudited combined balance sheets of the Acquired Business as of each
fiscal quarter ending after the date of the most recent balance sheet delivered
pursuant to clause (i) and at least 45 days prior to the Closing Date (the date
of the last such applicable fiscal quarter, the “Financial Statements Date”),
and the related unaudited statements of operations and comprehensive income and
statements of cash flows of the Acquired Business for the portion of the fiscal
year then ended (the “Unaudited Financial Statements”), (iii) a pro forma
consolidated balance sheet for the Borrower prepared as of the Financial
Statements Date and a pro forma statement of comprehensive income for the most
recent fiscal year covered by the Audited Financial Statements and the year to
date and the four quarter period ending on the Financial Statements Date, and
(iv) forecasts of the financial performance of Holdings and its restricted
subsidiaries on a quarterly basis for the 2017 fiscal year and an annual basis
thereafter through the fiscal year ending September 30, 2023. The financial
statements referred to in clauses (i) and (ii) shall be prepared in accordance
with U.S. GAAP subject in the case of the Unaudited Financial Statements to
changes resulting from audit and normal year-end audit adjustments and to the
absence of certain footnotes.

6.12 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer or
treasurer (or officer with equivalent duties) of the Borrower substantially in
the form of Exhibit I.

 

-66-



--------------------------------------------------------------------------------

6.13 Fees, etc. On the Closing Date, the Borrower shall have paid to the Agents
and their Affiliates that are Lenders on the Closing Date all costs, fees and
expenses (including, without limitation, legal fees and expenses) to the extent
invoiced at least three Business Days prior the Closing Date and other
compensation payable to the Agents or such Lender that have been separately
agreed and are payable in respect of the Transaction to the extent then due.

6.14 Representation and Warranties. The Acquisition Agreement Representations
shall be true and correct to the extent required by the definition thereof and
the Specified Representations shall be true and correct in all material respects
on the Closing Date (in each case, any representation or warranty that is
qualified as to “materiality or similar language” shall be true and correct in
all respects on the Closing Date); provided that any “Material Adverse Effect”
or similar qualifier in any such Specified Representation shall, for purposes of
this Section 6.14, be deemed to refer to “Closing Date Material Adverse Effect”.

6.15 Patriot Act. The Agents shall have received from the Credit Parties, at
least three Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing at least 10 Business Days
prior to the Closing Date.

6.16 Borrowing Notice. Prior to the making of the Initial Term Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03.

6.17 Officer’s Certificate. On the Closing Date, the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower certifying as to the satisfaction of the conditions in
Section 6.05, Section 6.14 and Section 6.19.

6.18 [Reserved].

6.19 Material Adverse Effect. Since the Balance Sheet Date (as defined in the
Acquisition Agreement), there has not been any event, occurrence, development or
state of circumstances or facts that has had or would reasonably be expected to
have, individually or in the aggregate, a Closing Date Material Adverse Effect.

6.20 Flood Documentation. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property (together with, to
the extent applicable, a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Credit Party relating
thereto).

Section 7. Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender to make Term Loans after the Closing Date shall be
subject to the satisfaction or waiver of the conditions set forth in
Section 2.15 or Section 2.18, as applicable.

Section 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Term Loans, the Borrower
(and, solely with respect to Sections 8.01, 8.02, 8.03, 8.04, and 8.16 with
respect to itself, Holdings), makes the following representations and warranties
(limited, on the Closing Date, to the Specified Representations), in each case
after giving effect to the Transaction.

8.01 Organizational Status. Each of Holdings, the Borrower and each of its
Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in good standing (to the extent such concept is
applicable) under the laws of the jurisdiction of its organization, (ii) has the
corporate, partnership, limited liability company or unlimited holding company
power and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except
for failures to be so qualified which, individually and in the aggregate would
not reasonably be expected to have a Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

8.02 Power and Authority; Enforceability. Each Credit Party thereof has the
corporate, partnership, limited liability company or unlimited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of each of the Credit Documents to which it is party and
has taken all necessary corporate, partnership, limited liability company or
unlimited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party thereof has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party is a party or by which it or any of its property or
assets is bound or to which it may be subject (except, in the case of preceding
clauses (i) and (ii), other than in the case of any contravention, breach,
default and/or conflict, that would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect) or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party.

8.04 Approvals. Except to the extent the failure to obtain or make the same
would not reasonably be expected to have a Material Adverse Effect, no order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

8.05 Financial Statements; Financial Condition; Projections.

(a) (i) The consolidated balance sheets of the Acquired Business for the fiscal
period ended September 30, 2015 and the related consolidated statements of
income, cash flows and retained earnings of the Acquired Business for each such
fiscal year present fairly in all material respects the consolidated financial
position of the Acquired Business at the dates of such balance sheets and the
consolidated results of the operations of the Acquired Business for the periods
covered thereby. All of the foregoing historical financial statements have been
audited by KPMG LLP and prepared in accordance with U.S. GAAP consistently
applied.

(ii) [Reserved]

(iii) The pro forma consolidated balance sheet of the Borrower furnished to the
Lenders pursuant to clause (iii) of Section 6.11 has been prepared as of
June 30, 2016 as if the Transaction and the financing therefor had occurred on
such date. The pro forma consolidated income statement of the Borrower furnished
to the Lenders pursuant to clause (iii) of Section 6.11 has been prepared for
the four fiscal quarters ended June 30, 2016, as if the Transaction and the
financing therefor had occurred on the first day of such four-quarter period.

(b) On the Closing Date, the Borrower and its Subsidiaries, on a consolidated
basis, are Solvent after giving effect to the consummation of the Transaction.

 

-68-



--------------------------------------------------------------------------------

(c) The Projections have been prepared in good faith and are based on
assumptions that were believed by the Borrower to be reasonable at the time
delivered to the Administrative Agent (it being understood and agreed that the
Projections are not to be viewed as facts, the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Credit Parties and their Restricted Subsidiaries, no assurance
can be given that any particular Projections will be realized and that actual
results during the period or periods covered by the Projections may differ from
projected results, and such differences may be material).

(d) Since the Closing Date there has been no change, event or occurrence that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (i) with respect to the Transaction or any
Credit Document or (ii) that either individually or in the aggregate, have had,
or would reasonably be expected to have, a Material Adverse Effect.

8.07 True and Complete Disclosure. All written information (other than
information consisting of statements, estimates, forecasts and Projections, as
to which no representation, warranty or covenant is made (except with respect to
Projections to the extent set forth in Section 8.05(c) above) that has been or
will be made available to the Administrative Agent or any Lender by any Credit
Party or any representative of a Credit Party at its direction and on its behalf
in connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein, when taken as a whole and after giving effect to
all supplements thereto, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in each case in light of the circumstances under which such statements
are made, not materially misleading.

8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Term Loans incurred on the Closing Date will be used by
the Borrower to finance, in part, the Transaction and pay Transaction Costs and,
to the extent of any excess, for working capital or for any purpose not
prohibited under this Agreement. All proceeds of Additional Term B Loans
incurred on the Amendment No. 1 Effective Date will be used by the Borrower to
prepay Initial Term Loans that are not Converted Initial Term Loans on the
Amendment No. 1 Effective Date.

(b) All proceeds of Incremental Term Loans will be used for the purpose set
forth in Section 2.15(a).

(c) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Term Loan nor
the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

(d) The Borrower will not request any Borrowing, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to the Borrower and its
Subsidiaries or, to the knowledge of the Borrower, any other party hereto.

8.09 Tax Returns and Payments. Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) the Borrower and each of its Restricted
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all Tax returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Borrower and/or any of its Restricted Subsidiaries, (ii) the
Returns accurately reflect in all material respects all liability for Taxes of
the Borrower and its Restricted Subsidiaries for the periods covered thereby,
and (iii) the Borrower and each of its Restricted Subsidiaries have paid all
Taxes payable by them, other than those that are being contested in good faith
by appropriate proceedings and fully provided for as a reserve on the financial
statements of the Borrower and its Restricted Subsidiaries in accordance with
U.S. GAAP. There is no action, suit, proceeding, investigation, audit or claim
now pending or, to the knowledge of the Borrower, threatened in writing by any
authority regarding any Taxes relating to the Borrower or any of its Restricted
Subsidiaries which is reasonably likely to be adversely determined, and, if
adversely determined, would be reasonably be expected to result in a Material
Adverse Effect.

 

-69-



--------------------------------------------------------------------------------

8.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c) If each of the Borrower, each Restricted Subsidiary of the Borrower and each
ERISA Affiliate were to withdraw from all Multiemployer Plans in a complete
withdrawal as of the date this assurance is given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Restricted Subsidiary of the Borrower or any ERISA Affiliate, threatened,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(e) The Borrower, any Restricted Subsidiary of the Borrower and any ERISA
Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

8.11 The Security Documents.

(a) The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Security Agreement), and upon (i) the timely and proper
filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured creditor, in the secretary of
state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) the receipt by the Collateral Agent of
all Instruments, Chattel Paper and certificated pledged Equity Interests that
constitute “securities” governed by Article 8 of the New York UCC, in each case
constituting Collateral in suitable form for transfer by delivery or accompanied
by instruments of transfer or assignment duly executed in blank,
(iii) sufficient identification of commercial tort claims (as applicable),
(iv) execution of a control agreement establishing the Collateral Agent’s
“control” (within the meaning of the New York UCC) with respect to any deposit
account, (v) the recordation of the

 

-70-



--------------------------------------------------------------------------------

Patent Security Agreement, if applicable, and the Trademark Security Agreement,
if applicable, in the respective form attached to the Security Agreement, in
each case in the United States Patent and Trademark Office and (vi) the
recordation of the Copyright Security Agreement, if applicable, in the form
attached to the Security Agreement with the United States Copyright Office, the
Collateral Agent, for the benefit of the Secured Creditors, has (to the extent
provided in the Security Agreement) a fully perfected security interest in all
right, title and interest in all of the Collateral (as described in the Security
Agreement), subject to no other Liens other than Permitted Liens, in each case,
to the extent perfection can be accomplished under applicable law through these
actions.

(b) Upon delivery in accordance with Section 9.12 or 9.13 as applicable, each
Mortgage will create, as security for the obligations purported to be secured
thereby, a valid and enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and, upon recordation in the appropriate recording office, perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except as may exist pursuant to the
Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Liens related thereto).

8.12 Properties. All Real Property owned by any Credit Party as of the Closing
Date, and the nature of the interest therein, is correctly set forth in Schedule
8.12, which Schedule 8.12 also indicates each property that constitutes a
Material Real Property as of the Closing Date. Each of the Borrower and each of
its Restricted Subsidiaries has good and marketable title or valid leasehold
interest in the case of Real Property, and good and valid title in the case of
tangible personal property, to all material tangible properties owned by it,
including all material property reflected in the most recent historical balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Liens.

8.13 Capitalization. All outstanding shares of capital stock of the Borrower
have been duly and validly issued and are fully paid and non-assessable (other
than any assessment on the shareholders of the Borrower that may be imposed as a
matter of law) and are owned by Holdings. The Borrower does not have outstanding
any capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock.

8.14 Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, the Borrower has no Subsidiaries other than
those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly sets forth,
as of the Closing Date and after giving effect to the Transaction, the
percentage ownership (direct and indirect) of the Borrower in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.

8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA.

(a) Each of the Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of (including any laws relating to
terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect. The
Borrower will not directly (or knowingly indirectly) use the proceeds of the
Initial Term Loans or Term B Loans to violate or result in a violation of any
such applicable statutes, regulations, orders or restrictions referred to in the
immediately preceding sentence.

(b) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption

 

-71-



--------------------------------------------------------------------------------

Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or the Transaction will violate any Anti-Corruption Law or
applicable Sanctions.

8.16 Investment Company Act. None of Holdings, the Borrower or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17 [Reserved].

8.18 Environmental Matters.

(a) The Borrower and each of its Restricted Subsidiaries are in compliance with
all applicable Environmental Laws and the requirements of any permits issued
under such Environmental Laws. To the knowledge of any Credit Party, there are
no pending or threatened Environmental Claims against the Borrower or any of its
Restricted Subsidiaries or any Real Property currently or formerly owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries. There are no
facts, circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Restricted Subsidiaries, or to the
knowledge of any Credit Party, any Real Property currently or formerly owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries that
would be reasonably expected (i) to form the basis of an Environmental Claim
against the Borrower or any of its Restricted Subsidiaries or (ii) to cause any
Real Property owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by the Borrower or any of its
Restricted Subsidiaries under any applicable Environmental Law.

(b) To the knowledge of any Credit Party, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by the Borrower
or any of its Restricted Subsidiaries where such generation, use, treatment,
storage, transportation or Release has (i) violated or would be reasonably
expected to violate any applicable Environmental Law, (ii) give rise to an
Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.19 Labor Relations. Except as set forth in Schedule 8.19 or except to the
extent the same has not, either individually or in the aggregate, had and would
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other labor disputes pending against the
Borrower or any of its Restricted Subsidiaries or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Restricted Subsidiaries,
(b) to the knowledge of the Borrower, there are no questions concerning union
representation with respect to the Borrower or any of its Restricted
Subsidiaries, (c) the hours worked by and payments made to employees of the
Borrower or any of its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local, or
foreign law dealing with such matters and (d) to the knowledge of the Borrower,
no wage and hour department investigation has been made of the Borrower or any
of its Restricted Subsidiaries.

8.20 Intellectual Property. Each of the Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
formulas, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) (collectively, “Intellectual Property”), necessary for the present
conduct of its business, without any known conflict with the Intellectual
Property rights of others, except for such failures to own or have the right to
use and/or conflicts as have not had, and would not reasonably be expected to
have, a Material Adverse Effect.

 

-72-



--------------------------------------------------------------------------------

Section 9. Affirmative Covenants. The Borrower and each of its Restricted
Subsidiaries hereby covenants and agrees that on and after the Closing Date and
until the Term Loans (in each case together with interest thereon), Fees and all
other Obligations (other than any indemnification obligations arising hereunder
which are not then due and payable and obligations in respect of Interest Rate
Protection Agreements, Other Hedging Agreements and Treasury Services
Agreements) incurred hereunder and thereunder, are paid in full:

9.01 Information Covenants. The Borrower will furnish to the Administrative
Agent for distribution to each Lender, including each Lender’s Public-Siders:

(a) Quarterly Financial Statements. Within 45 days (or 60 days in the case of
the first three fiscal quarters ending after the Closing Date for which delivery
is required hereunder) after the close of each of the first three quarterly
accounting periods in each fiscal year of the Borrower, (i) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such
quarterly accounting period and the related consolidated statements of income
and retained earnings and statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
for the corresponding quarterly accounting period in the prior fiscal year and
comparable forecasted figures for such quarterly accounting period based on the
corresponding forecasts delivered pursuant to Section 9.01(d), all of which
shall be certified by the chief financial officer of the Borrower that they
fairly present in all material respects in accordance with U.S. GAAP the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period.

(b) Annual Financial Statements. Within 90 days (or 120 days for the first
fiscal year ending after the Closing Date) after the close of each fiscal year
of the Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
comparable forecasted figures for such fiscal year based on the corresponding
forecasts delivered pursuant to Section 9.01(d) and certified, in the case of
consolidated financial statements, by KPMG LLP or other independent certified
public accountants of recognized national standing, together with an opinion of
such accounting firm (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than as a result of, or with respect to, an upcoming
maturity date under this Agreement or the ABL Credit Agreement occurring within
one year from the time such opinion is delivered or any potential inability to
satisfy any financial maintenance covenant in the ABL Credit Agreement on a
future date or in a future period)) to the effect such statements fairly present
in all material respects in accordance with U.S. GAAP the financial condition of
the Borrower and its Subsidiaries as of the date indicated and the results of
their operations for the periods indicated, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
fiscal year.

(c) Notwithstanding the foregoing, the obligations referred to in Sections
6.01(a) and 6.01(b) above may be satisfied with respect to financial information
of the Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) the Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of
such report with the SEC shall constitute delivery under this Section 6.01);
provided that with respect to each of the preceding clauses (A) and (B), (1) to
the extent such information relates to a parent of the Borrower, if and so long
as such Parent Company will have Independent Assets or Operations, such
information is accompanied by, or the Borrower shall separately deliver within
the applicable time periods set forth in Sections 6.01(a) and 6.01(b) above,
consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to such
Parent Company and its Independent Assets or Operations, on the one hand, and
the information relating to the Borrower and the consolidated Restricted
Subsidiaries on a stand-alone basis, on the other hand and (2) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a) (it being understood that such information may be audited at the
option of the Borrower), such materials are accompanied by a report and opinion
of independent certified public accountants of recognized national standing or
another

 

-73-



--------------------------------------------------------------------------------

accounting firm reasonably acceptable to the Administrative Agent, which report
and opinion (a) will be prepared in accordance with generally accepted auditing
standards and (b) will be without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than as a result of, or with respect to, an upcoming maturity date
under this Agreement or the ABL Credit Agreement occurring within one year from
the time such opinion is delivered or any potential inability to satisfy any
financial maintenance covenant in the ABL Credit Agreement on a future date or
in a future period).

(d) Forecasts. Within 90 days (or 120 days for the first fiscal year ending
after the Closing Date) after the close of each fiscal year of the Borrower, a
reasonably detailed annual forecast (including projected statements of income,
sources and uses of cash and balance sheets for the Borrower and its
Subsidiaries on a consolidated basis), prepared on a quarter-by-quarter basis
for such fiscal year and including a discussion of the principal assumptions
upon which such forecast is based (it being agreed that such annual forecasts
shall not be provided to Public-Siders).

(e) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Borrower
substantially in the form of Exhibit J, certifying on behalf of the Borrower
that, to such Responsible Officer’s knowledge, no Default or Event of Default
has occurred and is continuing or, if any Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (i) if delivered with the financial statements required by
Section 9.01(b), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
applicable Excess Cash Flow Payment Period, and (ii) certify that there have
been no changes to Schedules 1(a), 2(b), 9, 11(a), 11(b), 11(c), 12 and 13 of
the Perfection Certificate, in each case since the Closing Date or, if later,
since the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent such changes are required to be reported to the Collateral Agent
pursuant to the terms of such Security Documents).

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any Responsible Officer of the Borrower obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or an Event of
Default or any default or event of default under the ABL Credit Agreement, the
Senior Notes Indenture or any refinancing thereof, any Permitted Pari Passu
Notes Documents or any Permitted Junior Debt or other debt instrument in excess
of the Threshold Amount, (ii) any litigation, or governmental investigation or
proceeding pending against Holdings or any of its Subsidiaries (x) which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document, or
(iii) any other event, change or circumstance that has had, or would reasonably
be expected to have, a Material Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
(or any trustee, agent or other representative therefor) of the Senior Notes
pursuant to the terms of the Senior Notes Documents.

(h) Environmental Matters. Promptly after any Responsible Officer of the
Borrower obtains knowledge thereof, notice of any of the following environmental
matters to the extent such environmental matters, either individually or when
aggregated with all other such environmental matters, would reasonably be
expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries;

 

-74-



--------------------------------------------------------------------------------

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries that
(a) results in noncompliance by the Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Restricted Subsidiaries or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency and all
notices received by the Borrower or any of its Restricted Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Borrower or any of its Restricted Subsidiaries as potentially responsible
parties for remediation costs or which otherwise notify the Borrower or any of
its Restricted Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

The Borrower represents and warrants that it, Holdings or any other direct or
indirect Parent Company and any Subsidiary, in each case, if any, either (i) has
no registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrower hereby (i) authorizes the Administrative Agent to make financial
statements and other information provided pursuant to clauses (a) and (b) above,
along with the Credit Documents and the list of Disqualified Lenders, available
to Public-Siders and (ii) agrees that at the time the Section 9.01 Financials
are provided hereunder, they shall already have been, or shall substantially
concurrently be, made available to holders of its securities. The Borrower will
not request that any other material be posted to Public-Siders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do not constitute material non-public information within the meaning
of the federal securities laws or that the Borrower has no outstanding publicly
traded securities, including 144A securities (it being understood that the
Borrower shall have no obligation to request that any material be posted to
Public-Siders). Notwithstanding anything herein to the contrary, in no event
shall the Borrower request that the Administrative Agent make available to
Public-Siders budgets or any certificates, reports or calculations with respect
to the Borrower’s compliance with the covenants contained herein.

(i) Notices to Holders. Promptly after the sending, filing or receipt thereof,
the Borrower will provide to the Administrative Agent any material notices
provided to, or received from, holders of (I) Senior Notes or any refinancing
thereof, (II) Refinancing Notes, Permitted Pari Passu Notes, Permitted Junior
Debt or other Indebtedness, in each case of this clause (II), with a principal
amount in excess of the Threshold Amount or (III) the ABL Credit Agreement
(including, for the avoidance of doubt, any notices relating to an actual or
purported default or event of default thereunder and any notices to the extent
the action or occurrence described therein would reasonably be expected to be
materially adverse to the interests of the Lenders, but excluding any
administrative notices or regular reporting requirements thereunder).

(j) Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(k) Insurance. Evidence of insurance renewals as required under Section 9.03
hereunder.

 

-75-



--------------------------------------------------------------------------------

(l) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

9.02 Books, Records and Inspections; Conference Calls.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries
in conformity in all material respects with U.S. GAAP shall be made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Restricted Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any
Lender to visit and inspect, under guidance of officers of the Borrower or such
Restricted Subsidiary, any of the properties of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants (provided that neither the
Borrower nor any of its Restricted Subsidiaries will be required to provide any
information to the extent that the provision thereof would violate any law, rule
or regulation or result in the breach of any binding contractual obligation or
the loss of any professional privilege; provided that in the event that the
Borrower or any of its Restricted Subsidiaries does not provide information that
otherwise would be required to be provided hereunder in reliance on such
exception, the Borrower shall use commercially reasonable efforts to provide
notice to the Administrative Agent promptly upon obtaining knowledge that such
information is being withheld (but solely if providing such notice would not
violate such law, rule or regulation or result in the breach of such binding
contractual obligation or the loss of such professional privilege), all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any such Lender may reasonably
request; provided that the Administrative Agent shall give the Borrower an
opportunity to participate in any discussions with its accountants; provided,
further, that in the absence of the existence of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 9.02 and (ii) the
Administrative Agent shall not exercise its inspection rights under this
Section 9.02 more often than two times during any fiscal year and only one such
time shall be at the Borrower’s expense; provided, further, however, that when
an Event of Default exists, the Administrative Agent or any Lender and their
respective designees may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and upon reasonable advance notice.

(b) The Borrower will, within 30 days after the date of the delivery (or, if
later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(a) and (b), hold a conference call or teleconference,
at a time selected by the Borrower and reasonably acceptable to the
Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal quarter or fiscal year, as
the case may be, of the Borrower (it being understood that any such call may be
combined with any similar call held for any of the Borrower’s other lenders or
security holders).

9.03 Maintenance of Property; Insurance.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
(i) keep all tangible property necessary to the business of the Borrower and its
Restricted Subsidiaries in reasonably good working order and condition, ordinary
wear and tear, casualty and condemnation excepted, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is, in the good faith determination of
the Borrower, consistent and in accordance with industry practice for companies
similarly situated owning similar properties and engaged in similar businesses
as the Borrower and its Restricted Subsidiaries, and (iii) furnish to the
Administrative Agent, upon its request therefor, all information reasonably
requested as to the insurance carried. The provisions of this Section 9.03 shall
be deemed supplemental to, but not duplicative of, the provisions of any
Security Documents that require the maintenance of insurance.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Credit Party to (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence reasonably requested by the Administrative Agent as to such
compliance, including, without limitation, evidence of annual renewals of such
insurance.

 

 

-76-



--------------------------------------------------------------------------------

(c) The Borrower will, and will cause each of its Restricted Subsidiaries to, at
all times keep its property constituting Collateral insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (i) shall be endorsed in a customary manner to
the Collateral Agent for the benefit of the Secured Parties (including, without
limitation, by naming the Collateral Agent as loss payee and/or additional
insured) and (ii) if agreed by the insurer (which agreement the Borrower shall
use commercially reasonable efforts to obtain), shall state that such insurance
policies shall not be canceled without at least 30 days’ prior written notice
thereof (or, with respect to non-payment of premiums, 10 days’ prior written
notice) by the respective insurer to the Collateral Agent; provided, that the
requirements of this Section 9.03(c) shall not apply to (x) insurance policies
covering (1) directors and officers, fiduciary or other professional liability,
(2) employment practices liability, (3) workers compensation liability,
(4) automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as to which a
secured lender is not customarily granted an insurable interest therein as the
Collateral Agent may approve; and (y) self-insurance programs.

(d) If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or the Borrower or any of its
Restricted Subsidiaries shall fail to so endorse all policies with respect
thereto, after any applicable grace period, the Administrative Agent shall have
the right (but shall be under no obligation) to procure such insurance, and the
Credit Parties jointly and severally agree to reimburse the Administrative Agent
for all reasonable costs and expenses of procuring such insurance.

9.04 Existence; Franchises. The Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, franchises, licenses
and permits in each case to the extent material; provided, however, that nothing
in this Section 9.04 shall prevent (i) sales of assets and other transactions by
the Borrower or any of its Restricted Subsidiaries in accordance with
Section 10.02, (ii) the abandonment by the Borrower or any of its Restricted
Subsidiaries of any franchises, licenses or permits that the Borrower reasonably
determines are no longer material to the operations of the Borrower and its
Restricted Subsidiaries taken as a whole or (iii) the withdrawal by the Borrower
or any of its Restricted Subsidiaries of its qualification as a foreign
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.05 Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations
(including, without limitation, FCPA, OFAC and the USA PATRIOT Act) and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

9.06 Compliance with Environmental Laws.

(a) The Borrower will comply, and will cause each of its Restricted Subsidiaries
to comply, with all Environmental Laws and permits applicable to, or required
by, the ownership, lease or use of Real Property now or hereafter owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries, except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws (other than Liens imposed on leased Real Property resulting
from the acts or omissions of the owner of such leased Real Property or of other
tenants of such leased Real Property who are not within the control of the
Borrower). Except as have not had, and would not reasonably be expected to have,
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries will generate, use, treat, store,

 

-77-



--------------------------------------------------------------------------------

Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties or transported to or
from such Real Properties in compliance with all applicable Environmental Laws.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h) or (ii) at any time that the
Borrower or any of its Restricted Subsidiaries are not in compliance with
Section 9.06(a), at the written request of the Administrative Agent, the
Borrower will provide or cause the applicable Credit Party to provide an
environmental site assessment report concerning any Mortgaged Property owned,
leased or operated by the Borrower or any other Credit Party that is the subject
of or could reasonably be expected to be the subject of such notice or
noncompliance, prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, indicating the presence or absence of Hazardous
Materials and the reasonable worst case cost of any removal or remedial action
in connection with such Hazardous Materials on such Mortgaged Property. If the
Credit Parties fail to provide the same within 30 days after such request was
made, the Administrative Agent may order the same, the reasonable cost of which
shall be borne (jointly and severally) by the Borrower and the other Credit
Parties.

9.07 ERISA. Promptly upon a Responsible Officer of the Borrower obtaining
knowledge thereof, the Borrower will deliver to the Administrative Agent a
certificate of a Responsible Officer of the Borrower setting forth the full
details as to such occurrence and the action, if any, that the Borrower, any
Restricted Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by the
Borrower, such Restricted Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan
participant and any notices received by the Borrower, such Restricted Subsidiary
or such ERISA Affiliate from the PBGC or any other Governmental Authority, or a
Plan participant with respect thereto: that (a) an ERISA Event has occurred that
is reasonably expected to result in a Material Adverse Effect; (b) there has
been an increase in Unfunded Pension Liabilities since the date the
representations hereunder are given, or from any prior notice, as applicable, in
either case, which is reasonably expected to result in a Material Adverse
Effect; (c) there has been an increase in the estimated withdrawal liability
under Section 4201 of ERISA, if the Borrower, any Restricted Subsidiary of the
Borrower and the ERISA Affiliates were to withdraw completely from any and all
Multiemployer Plans which is reasonably expected to result in a Material Adverse
Effect, (d) the Borrower, any Restricted Subsidiary of the Borrower or any ERISA
Affiliate adopts, or commences contributions to, any Plan subject to Section 412
of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected to result in a Material Adverse Effect,
(e) that a contribution required to be made with respect to a Foreign Pension
Plan has not been timely made which failure is reasonably likely to result in a
Material Adverse Effect; or (f) that a Foreign Pension Plan has been or is
reasonably expected to be terminated, reorganized, partitioned or declared
insolvent and such event is reasonably expected to result in a Material Adverse
Effect. The Borrower will also deliver to the Administrative Agent, upon request
by the Administrative Agent, a complete copy of the most recent annual report
(on Internal Revenue Service Form 5500-series, including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) filed with the
Internal Revenue Service or other Governmental Authority of each Plan that is
maintained or sponsored by the Borrower or a Restricted Subsidiary.

9.08 End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i) its, and
each of its Restricted Subsidiaries’ fiscal years to end on or near September 30
of each year and (ii) each of its, and each of its Restricted Subsidiaries’
fiscal quarters to end on or near December 31, March 31, June 30 and
September 30; provided, however, that the Borrower may change its fiscal
year-end to on or near December 31, in which case, the Borrower will promptly
deliver written notice thereof to the Administrative Agent, and the Borrower and
the Administrative Agent will, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary to reflect such change in
fiscal year-end.

9.09 [Reserved].

9.10 Payment of Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all Taxes imposed upon it or upon
its income or profits or upon any properties belonging to it, prior to the date
on which

 

-78-



--------------------------------------------------------------------------------

penalties attach thereto, and all lawful claims which, if unpaid, might become a
Lien or charge upon any properties of the Borrower or any of its Subsidiaries
not otherwise permitted under Section 10.01(i); provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such Tax which
is being contested in good faith and by appropriate proceedings if it has
maintained adequate reserves with respect thereto in accordance with U.S. GAAP.

9.11 Use of Proceeds. The Borrower will use the proceeds of the Term Loans only
as provided in Section 8.08.

9.12 Additional Security; Further Assurances; etc.

(a) The Borrower will, and will cause each of the Subsidiary Guarantors to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests and Mortgages in such assets and properties (in the case of Real
Property, limited to Material Real Property) of the Borrower and the Subsidiary
Guarantors as are acquired after the Closing Date (other than assets
constituting Excluded Collateral) and as may be reasonably requested from time
to time by the Administrative Agent (collectively, as may be amended, amended
and restated, modified, supplemented, extended or renewed from time to time, the
“Additional Security Documents”). All such security interests and Mortgages
shall be granted pursuant to documentation consistent with any Security
Documents entered into on the Closing Date or otherwise reasonably satisfactory
in form and substance to the Administrative Agent and (subject to exceptions as
are reasonably acceptable to the Administrative Agent) shall constitute, upon
taking all necessary perfection action (which the Credit Parties agree to take
pursuant to clause (e) below) valid and enforceable perfected security interests
and Mortgages (except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law),
subject to the Intercreditor Agreement, any Additional Intercreditor Agreement
and any Pari Passu Intercreditor Agreement, superior to and prior to the rights
of all third Persons and subject to no other Liens except for Permitted Liens.
The Additional Security Documents or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect (subject to exceptions as are
reasonably acceptable to the Administrative Agent) the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Security
Documents. Notwithstanding any other provision in this Agreement or any other
Credit Document, no Excluded Subsidiary shall be required to pledge any of its
assets to secure any obligations of the Borrower under the Credit Documents or
guarantee the obligations of the Borrower under the Credit Documents.

(b) Subject to the terms of the Intercreditor Agreement, any Additional
Intercreditor Agreement and any Pari Passu Intercreditor Agreement, with respect
to any Person that is or becomes a Restricted Subsidiary after the Closing Date,
(i) deliver to the Collateral Agent the certificates, if any, representing all
(or such lesser amount as is required) of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Credit Party together with instruments of transfer executed
and delivered in blank by a duly authorized officer of such Credit Party (to the
extent required pursuant to the Security Agreement), (ii) cause such new
Subsidiary (other than an Excluded Subsidiary) (A) to execute a joinder
agreement to the Subsidiaries Guaranty and a joinder agreement to each
applicable Security Document, substantially in the form annexed thereto, and
(B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent and (iii) solely
in the case of any Foreign Subsidiary, at the request of the Administrative
Agent, deliver or cause to be delivered to the Administrative Agent an opinion,
addressed to the Administrative Agent and the other Lenders, of counsel
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 9.12(b) as the Administrative Agent may reasonably request.

(c) The Borrower will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of the Borrower to, at the expense of the Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral
Agent, promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Borrower’s expense, any document or instrument supplemental
to or confirmatory of the Security Documents to the extent deemed by the
Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

 

-79-



--------------------------------------------------------------------------------

(d) If the Administrative Agent reasonably determines that it or the Lenders are
required by law or regulation to have appraisals prepared in respect of any
Mortgaged Property, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended.

(e) The Borrower agrees that each action required by clauses (a) through (d) of
this Section 9.12 shall be completed in no event later than 90 days after such
action is required to be taken pursuant to such clauses or requested to be taken
by the Administrative Agent or the Required Lenders (or such longer period as
the Administrative Agent shall otherwise agree, including with respect to any
Real Property acquired after the Closing Date that the Borrower has notified the
Administrative Agent that it intends to dispose of pursuant to a disposition
permitted by Section 10.04), as the case may be; provided that, in no event will
the Borrower or any of its Restricted Subsidiaries be required to take any
action to obtain consents from third parties with respect to its compliance with
this Section 9.12.

9.13 Post-Closing Actions. The Borrower agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
9.13 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.14 Permitted Acquisitions.

(a) Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, the Borrower and its
Restricted Subsidiaries may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) no Event of Default shall have occurred and
be continuing at the time of the consummation of the proposed Permitted
Acquisition or immediately after giving effect thereto and (ii) at the time of
the consummation of any Permitted Acquisition, the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, does not exceed 4.50 to 1.00; provided that the aggregate
consideration paid by the Borrower and its Restricted Subsidiaries in connection
with Permitted Acquisitions consummated from and after the Closing Date where
the Acquired Entity or Business does not become a Subsidiary Guarantor or owned
by the Borrower or a Subsidiary Guarantor, as applicable, shall not exceed the
sum of (x) the greater of $150,000,000 and 2.5% of Consolidated Total Assets
(measured at the time of such Permitted Acquisition is consummated), plus
(y) the Available Amount.

(b) With respect to any Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition (other than any such Equity Interests
constituting Excluded Collateral) shall be pledged for the benefit of the
Secured Creditors pursuant to (and to the extent required by) the Security
Agreement.

(c) Each Borrower shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition to comply with, and to execute and deliver all of the documentation
as and to the extent (and within the time periods) required by, Section 9.12, to
the reasonable satisfaction of the Administrative Agent.

9.15 Credit Ratings. The Borrower shall use commercially reasonable efforts to
maintain a corporate credit rating from S&P and a corporate family rating from
Moody’s, in each case, with respect to the Borrower, and a credit rating from
S&P and Moody’s with respect to the Indebtedness incurred pursuant to this
Agreement, in all cases, but not a specific rating.

 

-80-



--------------------------------------------------------------------------------

9.16 Designation of Subsidiaries (a) . The Borrower may at any time and from
time to time after the Closing Date designate any Restricted Subsidiary of the
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, such designation shall constitute
an Investment in such Unrestricted Subsidiary (calculated as an amount equal to
the sum of (x) the fair market value of the Subsidiary designated immediately
prior to such designation (such fair market value to be calculated without
regard to any Obligations of such Subsidiary under the Subsidiaries Guaranty)
and (y) the aggregate principal amount of any Indebtedness owed by such
Subsidiary to the Borrower or any of its Restricted Subsidiaries immediately
prior to such designation, all calculated, except as set forth in the
parenthetical to clause (x) above, on a consolidated basis in accordance with
U.S. GAAP), and such Investment shall be permitted under Section 10.05, (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of (I) the ABL Credit Agreement, (II)
the Senior Notes Indenture or (III) any Refinancing Notes Indenture, any
Permitted Pari Passu Notes Document, any Permitted Junior Notes Document or
other debt instrument, in each case of this clause (III), with a principal
amount in excess of the Threshold Amount, (iv) following the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, the Borrower shall comply
with the provisions of Section 9.12 with respect to such designated Restricted
Subsidiary, (v) no Restricted Subsidiary may be a Subsidiary of an Unrestricted
Subsidiary and (vi) in the case of the designation of any Subsidiary as an
Unrestricted Subsidiary, each of (i) the Subsidiary to be so designated and
(ii) its Subsidiaries has not, at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of the Borrower or any Restricted
Subsidiary (other than Equity Interests in an Unrestricted Subsidiary). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.

Section 10. Negative Covenants. The Borrower and each of its Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and
agree that on and after the Closing Date and until the Term Loans (together with
interest thereon), Fees and all other Obligations (other than any
indemnification obligations arising hereunder which are not then due and payable
and obligations in respect of Interest Rate Protection Agreements, Other Hedging
Agreements or Treasury Service Agreements) incurred hereunder and thereunder,
are paid in full:

10.01 Liens. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Restricted Subsidiaries, whether now owned or
hereafter acquired; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of, or any filing in
respect of, the following (Liens described below are herein referred to as
“Permitted Liens”):

(i) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with U.S. GAAP
(or, for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii) Liens (x) in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) (or to the extent not
listed on such Schedule 10.01(iii), where the principal amount of obligations
secured by such Liens is less than $30,000,000 in the aggregate) and (y) Liens
securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (x);

 

-81-



--------------------------------------------------------------------------------

(iv) (x) Liens created pursuant to the Credit Documents and (y) Liens securing
Obligations (as defined in the ABL Credit Agreement) under the ABL Credit
Agreement and the credit documents related thereto and incurred pursuant to
Section 10.04(i)(y) and, including any Interest Rate Protection Agreements,
Other Hedging Agreements and Treasury Services Agreements that are guaranteed or
secured by the guarantees and security interests thereunder; provided, in the
case of this clause (y), that the collateral agent under the ABL Credit
Agreement shall have entered into the Intercreditor Agreement;

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

(vi) Liens (x) upon assets of the Borrower or any of its Restricted Subsidiaries
securing Indebtedness permitted by Section 10.04(iii); provided that such Liens
do not encumber any asset of the Borrower or any of its Restricted Subsidiaries
other than the assets acquired with such Indebtedness and after-acquired
property that is affixed or incorporated into such assets and proceeds and
products thereof; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender on customary terms and (y) Liens securing Permitted Refinancing
Indebtedness in respect of any Indebtedness secured by the Liens referred to in
clause (x);

(vii) [reserved];

(viii) easements, rights-of-way, restrictions (including zoning and other land
use restrictions), covenants, licenses, encroachments, protrusions and other
similar charges or encumbrances and minor title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(ix) Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Restricted Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii) Permitted Encumbrances;

(xiv) (A) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary of the Borrower
in existence at the time such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition; provided that (x) any Indebtedness that is secured by
such Liens is permitted to exist under Section 10.04, and (y) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any other asset of the Borrower or
any of its Restricted Subsidiaries and (B) Liens securing Permitted Refinancing
Indebtedness in respect of Indebtedness in respect of any Indebtedness secured
by the Liens referred to in clause (A);

 

-82-



--------------------------------------------------------------------------------

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;

(xvi) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04;

(xvii) any interest or title of, and any Liens created by, a lessor, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease, sublease,
license or sublicense agreement (including software and other technology
licenses) in the ordinary course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii)(b);

(xix) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture
permitted by the terms of this Agreement arising pursuant to the agreement
evidencing such joint venture;

(xx) Liens in favor of the Borrower or any Subsidiary Guarantor securing
intercompany Indebtedness permitted by Section 10.05; provided that any Liens
securing Indebtedness that is required to be subordinated pursuant to
Section 10.05 shall be subordinated to the Liens created pursuant to the
Security Documents;

(xxi) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii) Liens that may arise on inventory or equipment of the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business as a result of
such inventory or equipment being located on premises owned by Persons other
than the Borrower and its Restricted Subsidiaries;

(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv) Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
similar provisions of other applicable laws) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

 

-83-



--------------------------------------------------------------------------------

(xxvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or any Restricted
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(xxviii) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxix) other Liens to the extent securing liabilities with a principal amount
not in excess of the greater of $210,000,000 and 3.5% of Consolidated Total
Assets (measured at the time of incurrence) in the aggregate at any time
outstanding;

(xxx) Liens on Collateral securing obligations in respect of Indebtedness
permitted by Section 10.04(xxvii);

(xxxi) cash deposits with respect to the Senior Notes, any Refinancing Notes or
any Permitted Junior Debt or any other Indebtedness, in each case to the extent
permitted by Section 10.07;

(xxxii) Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(iv);

(xxxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary;

(xxxvi) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$45,000,000 securing any Interest Rate Protection Agreement or Other Hedging
Agreement permitted hereunder;

(xxxix) [reserved];

(xl) customary Liens granted in favor of a trustee (including the trustee for
the Senior Notes) to secure fees and other amounts owing to such trustee under
an indenture or other agreement pursuant to which Indebtedness not prohibited by
the indenture is issued (including the indenture under which the notes are to be
issued);

 

-84-



--------------------------------------------------------------------------------

(xli) leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries; and

(xlii) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Pari Passu Notes or any Permitted Junior Debt.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

10.02 Consolidation, Merger, or Sale of Assets, etc. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
Sale-Leaseback Transaction, except that:

(i) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(ii) the Borrower and its Restricted Subsidiaries may sell assets (including
Equity Interests), so long as (x) the Borrower or the respective Restricted
Subsidiary receives at least fair market value (as determined in good faith by
the Borrower or such Restricted Subsidiary, as the case may be) and (y) in the
case of any single transaction that involves assets or Equity Interests having a
fair market value of more than $30,000,000, at least 75% of the consideration
received by the Borrower or such Restricted Subsidiary shall be in the form of
cash, Cash Equivalents or, subject to the proviso below, Designated Non-cash
Consideration (taking into account the amount of cash and Cash Equivalents, the
principal amount of any promissory notes and the fair market value, as
determined by the Borrower or such Restricted Subsidiary, as the case may be, in
good faith, of any other consideration (including Designated Non-cash
Consideration)) and is paid at the time of the closing of such sale; provided,
however, that for purposes of this clause (y), the following shall be deemed to
be cash: (A) any liabilities (as shown on such Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of such Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable disposition and for which the Borrower
and the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities, notes, other obligations or
assets received by such Borrower or such Restricted Subsidiary from such
transferee that are converted by such Borrower or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received in the conversion) within 180 days following the closing of the
applicable asset sale, (C) consideration consisting of Indebtedness of the
Borrower or such Restricted Subsidiary that is not Subordinated Indebtedness
received from such transferee, (D) accounts receivable of a business retained by
the Borrower or any of its Restricted Subsidiaries, as the case may be,
following the sale of such business; provided that such accounts receivable
(1) are not past due more than 90 days and (2) do not have a payment date
greater than 120 days from the date of the invoices creating such accounts
receivable and (E) any Designated Non-cash Consideration received by the
Borrower or any of its Restricted Subsidiaries in such asset sale having an
aggregate fair market value, taken together with all other Designated Non-cash
Consideration received pursuant to this clause (y) that is at that time
outstanding, not to exceed the greater of (1) $150,000,000 and (2) 2.5% of
Consolidated Total Assets (measured at the time of the receipt of such
Designated Non-cash Consideration) (with the fair market value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);

(iii) each of the Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii));

 

-85-



--------------------------------------------------------------------------------

(iv) each of the Borrower and its Restricted Subsidiaries may sell or discount,
in each case in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

(v) each of the Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Restricted
Subsidiaries, including of Intellectual Property;

(vi) (w) any Domestic Subsidiary of the Borrower may be merged, consolidated,
dissolved, amalgamated or liquidated with or into the Borrower (so long as the
surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a corporation, limited liability company or limited partnership
organized or existing under the laws of the United States of America, any state
thereof or the District of Columbia and, if such surviving Person is not the
Borrower, such Person expressly assumes, in writing, all the obligations of the
Borrower under the Credit Documents pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent) or any
Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, dissolution, amalgamation or liquidation is a Wholly-Owned
Domestic Subsidiary of the Borrower, is a corporation, limited liability company
or limited partnership and is or becomes a Subsidiary Guarantor concurrently
with such merger, consolidation or liquidation), (x) any Excluded Subsidiary
(other than an Unrestricted Subsidiary) of the Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into any other
Excluded Subsidiary (other than an Unrestricted Subsidiary) of the Borrower and
(y) any Excluded Subsidiary (other than an Unrestricted Subsidiary) of the
Borrower may be merged, consolidated, dissolved, amalgamated or liquidated with
or into any Credit Party (so long as such Credit Party is the surviving
corporation of such merger, consolidation, dissolution, amalgamation or
liquidation); provided that any such merger, consolidation, dissolution,
amalgamation or liquidation shall only be permitted pursuant to this clause
(vi), so long as (I) no Event of Default then exists or would exist immediately
after giving effect thereto and (II) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall not
be impaired in any material respect as a result of such merger, consolidation,
amalgamation or liquidation;

(vii) [reserved];

(viii) each of the Borrower and its Restricted Subsidiaries may make sales or
leases of (A) inventory in the ordinary course of business, (B) goods held for
sale in the ordinary course of business and (C) immaterial assets with a fair
market value, in the case of this clause (C), of less than $25,000,000;

(ix) each of the Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of (i) outdated, obsolete, surplus or worn out property, in each case,
in the ordinary course of business and (ii) property no longer used or useful in
the conduct of the business of the Borrower and its Restricted Subsidiaries;

(x) each of the Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of assets acquired pursuant to a Permitted Acquisition so long as
(x) such assets are not used or useful to the core or principal business of the
Borrower and its Restricted Subsidiaries, (y) such assets have a fair market
value not in excess of the greater of (A) $50,000,000 and (B) 0.75% of
Consolidated Total Assets (measured at the time of disposition thereof), and
(z) such assets are sold, transferred or disposed of on or prior to the first
anniversary of the relevant Permitted Acquisition;

(xi) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xii) each of the Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions (a) involving real property acquired after the
Closing Date and not more than 180 days prior to such Sale-Leaseback Transaction
for cash and fair market value (as determined by the Borrower) or (b) with
respect to any other Sale-Leaseback Transactions not described in subclause
(xii)(a), having an aggregate fair market value not in excess of $25,000,000;

 

-86-



--------------------------------------------------------------------------------

(xiii) [reserved];

(xiv) each of the Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xv) each of the Borrower and its Restricted Subsidiaries may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;

(xvi) each of the Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;

(xvii) each of the Borrower and its Restricted Subsidiaries may make voluntary
terminations of or unwind Interest Rate Protection Agreements, Other Hedging
Agreements and Treasury Services Agreements;

(xviii) each of the Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Borrower or any of its Restricted Subsidiaries and acquisitions by the Borrower
or any of its Restricted Subsidiaries resulting from foreclosures by such
Persons or properties of third parties;

(xix) each of the Borrower and its Restricted Subsidiaries may terminate leases
and subleases;

(xx) each of the Borrower and its Restricted Subsidiaries may use cash and Cash
Equivalents (or other assets that were Cash Equivalents when the relevant
Investment was made) to make payments that are not otherwise prohibited by this
Agreement;

(xxi) each of the Borrower or its Restricted Subsidiaries may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;

(xxii) sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party; provided with respect to
clause (D) that (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary subject to Section 10.05.

(xxiii) dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
provided that the proceeds of such dispositions are applied in accordance with
Section 5.02(f);

(xxv) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

 

-87-



--------------------------------------------------------------------------------

(xxvi) dispositions permitted by Section 10.03.

To the extent the Required Lenders (or such other percentage of the Lenders as
may be required by Section 10.02) waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Borrower or a Subsidiary
Guarantor), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate by them in order to
effect the foregoing.

10.03 Dividends. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Borrower or any of its Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary of the Borrower may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to the Borrower or to other Restricted Subsidiaries of the
Borrower which directly or indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of the Borrower may declare and pay cash
Dividends to its shareholders generally so long as the Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Borrower may pay cash Dividends to Holdings to allow
Holdings to pay cash dividends or make cash distributions to any other Parent
Company to redeem or repurchase, contemporaneously with such Dividend, Equity
Interests of such Holdings or such other Parent Company from management,
employees, officers and directors (and their successors and assigns) of the
Borrower and its Restricted Subsidiaries; provided that (A) the aggregate amount
of Dividends made by the Borrower to Holdings pursuant to this clause (iii), and
the aggregate amount paid by Holdings or such other Parent Company in respect of
all such Equity Interests so redeemed or repurchased shall not (net of any cash
proceeds received by Holdings (but in no event from any Initial Public Offering)
from issuances of its Equity Interests (other than to the extent included in the
Available Amount) and contributed to the Borrower in connection with such
redemption or repurchase), in either case, exceed during any fiscal year of the
Borrower, $30,000,000 (provided that the amount of cash Dividends permitted to
be, but not, paid in any fiscal year pursuant to this clause (iii) shall
increase the amount of cash Dividends permitted to be paid in the succeeding two
fiscal years pursuant to this clause (iii)); (B) such amount in any calendar
year may be increased by an amount not to exceed: (I) the cash proceeds of key
man life insurance policies received by the Borrower or any of its Restricted
Subsidiaries after the Closing Date; plus (II) the net proceeds from the sale of
Equity Interests of Holdings, in each case to members of management, managers,
directors or consultants of any Parent Company or any of its Subsidiaries that
occurs after the Closing Date, where the net proceeds of such sale are received
by or contributed to the Borrower; provided that the amount of any such net
proceeds that are utilized for any Dividend under this clause (iii) will not be
considered to be net proceeds of Equity Interests for purposes of clause (a)(ii)
of the definition of “Available Amount”; less (III) the amount of any Dividends
previously made with the cash proceeds described in the preceding clause (I);
and (C) cancellation of Indebtedness owing to the Borrower from members of
management, officers, directors, employees of the Borrower or any of its
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any other Parent Company will not be deemed to constitute a Dividend for
purposes of this Agreement;

(iv) the Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay expenses incurred by Holdings or any other Parent Company in
connection with offerings, registrations, or exchange listings of equity or debt
securities and maintenance of same (A) where the net proceeds of such offering
are to be received by or contributed to the Borrower, (B) in a prorated amount
of such expenses in proportion to the amount of such net proceeds intended to be
so received or contributed or loaned, or (C) otherwise on an interim basis prior
to completion of such offering so long as Holdings and any other Parent Company
shall cause the amount of such expenses to be repaid to the Borrower or the
relevant Restricted Subsidiary of the Borrower out of the proceeds of such
offering promptly if such offering is completed;

 

-88-



--------------------------------------------------------------------------------

(v) the Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

(vi) the Borrower may pay cash dividends or other distributions, or make loans
or advances to, any Parent Company or the equity interest holders thereof in
amounts required for any Parent Company or the equity interest holders thereof
to pay, in each case without duplication:

(A) franchise Taxes (and other fees and expenses) required to maintain their
existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings, the Borrower and its Restricted
Subsidiaries;

(B) with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which the Borrower (a) is treated as a corporation
for U.S. federal, state, and/or local income tax purposes and (b) is a member of
a consolidated, combined or similar income tax group (a “Tax Group”) of which
any Parent Company is the common parent, federal, state and local income Taxes
(including minimum Taxes) (or franchise and similar Taxes imposed in lieu of
such minimum Taxes) that are attributable to the taxable income of the Borrower
and its Subsidiaries; provided that for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided, further, that the
permitted payment pursuant to this clause (B) with respect to the Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid by such Unrestricted Subsidiary to the Borrower or its Restricted
Subsidiaries for the purposes of paying such consolidated, combined or similar
Taxes;

(C) customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of the Borrower and its
Restricted Subsidiaries;

(E) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any Parent Company;

(F) the purchase or other acquisition by Holdings or any other Parent Company of
the Borrower of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all of the Equity Interests in a Person; provided
that if such purchase or other acquisition had been made by the Borrower, it
would have constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Borrower or any Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 10.02) into the
Borrower or any Restricted Subsidiary of the Person formed or acquired in order
to consummate such purchaser or other acquisition;

 

-89-



--------------------------------------------------------------------------------

(G) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of the Borrower
and its Restricted Subsidiaries;

provided that the aggregate amount of Dividends made pursuant to subclauses (C),
(D) and (G) of this clause (vi) shall not exceed $30,000,000 in any fiscal year;

(vii) reasonable and customary indemnities to directors, officers and employees
of Holdings or any other Parent Company in the ordinary course of business, to
the extent reasonably attributable to the ownership or operation of the Borrower
and its Restricted Subsidiaries;

(viii) the Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) for payment of (x) obligations under or in respect of director and
officer insurance policies to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries or
(y) indemnification obligations owing to the Sponsor and Sponsor Affiliates
under the Advisory Agreement;

(ix) any Dividend used (i) to fund the Transaction, including Transaction Costs,
and (ii) in order to satisfy indemnity and other similar obligations under the
Acquisition Agreement;

(x) the Borrower may pay cash Dividends to Holdings (who may subsequently pay
cash Dividends to any other Parent Company) so long as the proceeds thereof are
used to pay the Sponsor or Sponsor Affiliate fees, expenses and indemnification
payments that are then permitted to be paid pursuant to Sections 10.06(v),
10.06(vii) and 10.06(xii);

(xi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii) a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date, of up to 6% per annum of the net cash
proceeds contributed to the capital of the Borrower from any such Initial Public
Offering;

(xiii) any Dividends to the extent the same are made solely with the Available
Amount, so long as, solely to the extent clause (i)(B) of the definition of
“Available Amount” is being utilized, at the time of, and after giving effect to
such Dividend on a Pro Forma Basis, (i) no Event of Default shall have occurred
and be continuing and (ii) the Consolidated Total Net Leverage Ratio does not
exceed 4.50 to 1.00;

(xiv) purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Borrower and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Investments pursuant to Section 10.05(xvii), shall not exceed $30,000,000;

(xv) the declaration and payment of Dividends or the payment of other
distributions by the Borrower in an aggregate amount since the Closing Date,
when aggregated with the amount expended in reliance on 10.07(a)(B)(iii), not to
exceed $75,000,000;

(xvi) the Borrower and each Restricted Subsidiary may declare and make Dividend
payments or other distributions payable solely in the Equity Interests of such
Person so long as in the case of Dividend or other distribution by a Restricted
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution;

 

-90-



--------------------------------------------------------------------------------

(xvii) the Borrower may pay Dividends with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as, with respect to any such payments, no Event of Default
shall have occurred and be continuing or would result therefrom; provided that
the amount of any such cash proceeds that are utilized for any Dividend under
this clause (xvii) will not be considered to be cash proceeds of Equity
Interests for purposes of clause (a)(ii) of the definition of “Available
Amount”;

(xviii) the Borrower and any Restricted Subsidiary may pay Dividends within 60
days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with another provision of this
Section 10.03; and

(xix) any Dividends, so long as (x) at the time of, and after giving effect to
such Dividend, no Event of Default shall have occurred and be continuing and
(y) on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio does not
exceed 3.25 to 1.00.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
EBITDA and Consolidated Net Income), amounts loaned or advanced to Holdings
pursuant to Section 10.05(vi) shall, to the extent such loan or advance remains
unpaid, be deemed to be cash Dividends paid to Holdings to the extent provided
in said Section 10.05(vi).

10.04 Indebtedness. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i) (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents; and (y) Indebtedness incurred pursuant to the ABL Credit Agreement in
an aggregate principal amount not to exceed $550,000,000;

(ii) Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) in connection with the acquisition,
construction, installation, repair, replacement or improvement of fixed or
capital assets and any Permitted Refinancing Indebtedness in respect thereof;
provided that in no event shall the aggregate principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date pursuant to
this clause (iii) exceed the greater of $180,000,000 and 3.0% of Consolidated
Total Assets (measured at the time of incurrence) at any one time outstanding;

(iv) [reserved];

(v) (A) Indebtedness of a Restricted Subsidiary of the Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness); provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, shall not exceed 4.50 to 1.00 and (B) any Permitted
Refinancing Indebtedness in respect thereof;

(vi) intercompany Indebtedness and cash management pooling obligations and
arrangements among the Borrower and its Restricted Subsidiaries to the extent
permitted by Section 10.05(vi);

(vii) Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
and any Permitted Refinancing Indebtedness in respect thereof;

 

-91-



--------------------------------------------------------------------------------

(viii) Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause
(viii) shall not at any time exceed the greater of $120,000,000 and 2.0% of
Consolidated Total Assets (measured at the time of incurrence);

(ix) the Senior Notes outstanding on the Closing Date in an aggregate principal
amount not to exceed $750,000,000 and any Permitted Refinancing Indebtedness in
respect thereof;

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;

(xii) Indebtedness in respect of Other Hedging Agreements so long as the
entering into of such Other Hedging Agreements are bona fide hedging activities
and are not for speculative purposes;

(xiii) unsecured Indebtedness of the Borrower (which may be guaranteed on a
subordinated basis by Holdings (so long as it is a Guarantor) and any or all
Subsidiary Guarantors), in an aggregate outstanding principal amount (together
with any Permitted Refinancing Indebtedness in respect thereof) not to exceed
the greater of $240,000,000 and 4.0% of Consolidated Total Assets (measured at
the time of incurrence) at any time, assumed or incurred in connection with any
Permitted Acquisition permitted under Section 9.14, so long as such Indebtedness
(and any guarantees thereof) are subordinated to the Obligations upon terms and
conditions acceptable to the Administrative Agent and any Permitted Refinancing
Indebtedness in respect thereof;

(xiv) [reserved];

(xv) additional Indebtedness of the Borrower and its Restricted Subsidiaries not
to exceed the greater of $210,000,000 and 3.5% of Consolidated Total Assets
(measured at the time of incurrence) in aggregate principal amount outstanding
at any time;

(xvi) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of the Borrower or any of its Restricted Subsidiaries permitted to
be outstanding under this Section 10.04; provided that (x) such guarantees are
permitted by Section 10.05 and (y) no Restricted Subsidiary that is not a
Subsidiary Guarantor shall guarantee Indebtedness of a Credit Party pursuant to
this clause (xviii);

(xix) guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx) guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with this Section 10.04, or any refinancing thereof pursuant to this
Section 10.04; provided that such guarantees may only be made by Restricted
Subsidiaries who were guarantors of the Indebtedness originally acquired or
assumed pursuant to this Section 10.04 at the time of the consummation of the
Permitted Acquisition to which such Indebtedness relates;

 

-92-



--------------------------------------------------------------------------------

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii) guarantees of Indebtedness of directors, officers and employees of the
Borrower or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;

(xxiii) guarantees of Indebtedness of a Person in connection with a joint
venture; provided that the aggregate principal amount of any Indebtedness so
guaranteed that is then outstanding, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding (and deemed outstanding) under clause
(xix) of Section 10.05, shall not exceed the greater of $210,000,000 and 3.5% of
Consolidated Total Assets (measured at the time of incurrence);

(xxiv) [reserved];

(xxv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, to the extent such Indebtedness is
extinguished reasonably promptly after receipt of notice thereof;

(xxvi) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of the Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business,
(y) Indebtedness representing deferred compensation or stock-based compensation
to employees of the Borrower and the Restricted Subsidiaries and
(z) Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of any Parent Company permitted by Section 10.03;

(xxvii) (A) Permitted Pari Passu Notes or Permitted Junior Debt in an amount not
to exceed the then remaining aggregate principal amount of Incremental Term
Loans that could be incurred at such time pursuant to Section 2.15 so long as
(i) all such Indebtedness is incurred in accordance with the requirements of the
definition of “Permitted Pari Passu Notes,” “Permitted Junior Notes” or
“Permitted Junior Loans”, as the case may be and (ii) no Event of Default then
exists or would result therefrom (provided, that with respect to any such
Indebtedness incurred to finance a Limited Condition Acquisition, such
requirement shall be limited to the absence of an Event of Default pursuant to
Section 11.01 or Section 11.05); and (B) Permitted Refinancing Indebtedness in
respect of Indebtedness incurred pursuant to subclause (A);

(xxviii) (x) guarantees made by the Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers and
other third parties incurred in the ordinary course of business and
(y) Indebtedness of any Credit Party (other than Holdings) as an account party
in respect of trade letters of credit issued in the ordinary course of business;

(xxix) (A) Permitted Junior Debt of the Borrower and its Restricted Subsidiaries
incurred under Permitted Junior Debt Documents so long as (i) all such
Indebtedness is incurred in accordance with the requirements of the definition
of “Permitted Junior Notes” or “Permitted Junior Loans”, as the case may be,
(ii) no Event of Default then exists or would result therefrom (provided, that
with respect to any such Indebtedness incurred to finance a Limited Condition
Acquisition, such requirement shall be limited to the absence of an Event of
Default pursuant to Section 11.01 or Section 11.05), (iii) any such Indebtedness

 

-93-



--------------------------------------------------------------------------------

incurred or guaranteed by a Credit Party is not secured by any assets of the
Borrower or any Restricted Subsidiary and (iv) the aggregate principal amount of
such Permitted Junior Debt issued or incurred after the Closing Date shall not
cause the Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which Section 9.01
Financials were required to have been delivered, to exceed 4.50 to 1.00 and
(B) any Permitted Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to subclause (A); provided that the amount of Permitted Junior Debt
which may be incurred pursuant to this clause (xxix) by non-Credit Parties shall
not exceed the greater of $240,000,000 and 4.0% of Consolidated Total Assets
(measured at the time of incurrence) at any time outstanding;

(xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi) Indebtedness under Refinancing Notes, 100% of the Net Debt Proceeds of
which are applied to repay outstanding Term Loans in accordance with
Section 5.02(c); and

(xxxii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above.

10.05 Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person (each of the foregoing, an “Investment” and,
collectively, “Investments” and with the value of each Investment being measured
at the time made and without giving effect to subsequent changes in value or any
write-ups, write-downs or write-offs thereof but giving effect to any cash
return or cash distributions received by the Borrower and its Restricted
Subsidiaries with respect thereto), except that the following shall be permitted
(each of the following, a “Permitted Investment” and collectively, “Permitted
Investments”):

(i) the Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Restricted Subsidiary;

(ii) the Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;

(iii) the Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv) the Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v) the Borrower and its Restricted Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted by Section 10.04(ii), and Other
Hedging Agreements to the extent permitted by Section 10.04(xii);

(vi) (a) the Borrower and any Restricted Subsidiary may make intercompany loans
to and other investments (including cash management pooling obligations and
arrangements) in Credit Parties (other than Holdings, unless otherwise permitted
by Section 10.03), including in connection with tax planning activities, so long
as, after giving effect thereto, the security interest of the Collateral Agent
for the benefit of the Secured Creditors in the Collateral, taken as a whole, is
not materially impaired, (b) any Foreign Subsidiary may make intercompany loans
to and other investments (including cash management

 

-94-



--------------------------------------------------------------------------------

pooling obligations and arrangements) in the Borrower or any of its Restricted
Subsidiaries so long as in the case of such intercompany loans (other than cash
management pooling obligations and arrangements) to Credit Parties (other than
Holdings), all payment obligations of the respective Credit Parties are
subordinated to their obligations under the Credit Documents on terms reasonably
satisfactory to the Administrative Agent, (c) the Credit Parties may make
intercompany loans to, guarantees on behalf of, and other investments (including
cash management pooling obligations and arrangements) in, Restricted
Subsidiaries that are not Credit Parties so long as the aggregate amount of
outstanding loans, guarantees and other Indebtedness made pursuant to this
subclause (c) does not exceed the greater of $210,000,000 and 3.5% of
Consolidated Total Assets (measured at the time of such loans, guarantees or
incurrence), (d) any Restricted Subsidiary that is not a Credit Party may make
intercompany loans to, and other investments (including cash management pooling
obligations and arrangements) in, any other Restricted Subsidiary that is also
not a Credit Party and (e) Credit Parties may make intercompany loans and other
investments (including cash management pooling obligations and arrangements) in
any Restricted Subsidiary that is not a Credit Party so long as such Investment
is part of a series of simultaneous Investments by Restricted Subsidiaries in
other Restricted Subsidiaries that results in the proceeds of the initial
Investment being invested in one or more Credit Parties (other than Holdings,
unless otherwise permitted by Section 10.03);

(vii) Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii) loans and advances by the Borrower and its Restricted Subsidiaries to
officers, directors and employees of the Borrower and its Restricted
Subsidiaries in connection with (i) business-related travel, relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

(ix) advances of payroll payments to employees of the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x) non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.02(ii) or (x);

(xi) additional Restricted Subsidiaries of the Borrower may be established or
created if the Borrower and such Subsidiary comply with the requirements of
Section 9.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 10.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(xii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

 

-95-



--------------------------------------------------------------------------------

(xv) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi) Investments in the ordinary course of business consisting of UCC Article 3
(or the equivalent under other applicable law) endorsements for collection or
deposit;

(xvii) purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Borrower and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Dividends pursuant to Section 10.03(xiv), shall not exceed $30,000,000;

(xviii) Investments to the extent made with the Available Amount;

(xix) in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxi) of this Section 10.05, the Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate amount for all loans,
advances and other Investments made pursuant to this clause (xix), not to exceed
the greater of $210,000,000 and 3.5% of Consolidated Total Assets (measured at
the time such Investment is made);

(xx) the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than the Borrower and the Restricted
Subsidiaries in the ordinary course of business for fair market value, as
determined by the Borrower or such Restricted Subsidiary, as the case may be, in
good faith;

(xxi) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

(xxii) Investments to the extent that payment for such Investments is made
solely in the form of common Equity Interests or Qualified Preferred Stock of
Holdings or any Equity Interests of any other direct or indirect Parent Company
to the seller of such Investments;

(xxiii) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or in a
joint venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or joint venture;

(xxv) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

(xxvi) Investments by the Borrower and its Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;

(xxvii) guaranties made in the ordinary course of business of obligations owed
to landlords, suppliers, customers, franchisees and licensees of the Borrower or
its Subsidiaries;

 

-96-



--------------------------------------------------------------------------------

(xxviii) Investments consisting of the licensing, sublicensing or contribution
of Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(xxix) Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) not to exceed $150,000,000
at any one time outstanding;

(xxx) any Investments, so long as, on the date of such Investment, (i) no Event
of Default has occurred and is continuing and (ii) on a Pro Forma Basis, the
Consolidated Total Net Leverage Ratio does not exceed 3.25 to 1.00; and

(xxxi) Investments by the Borrower and its Restricted Subsidiaries in joint
ventures in an aggregate amount for all Investments made pursuant to this clause
(xxxi), not to exceed, when added to the aggregate amount then guaranteed under
clause (xxiii) of Section 10.04 and all unreimbursed payments theretofore made
in respect of guarantees pursuant to clause (xxiii) of Section 10.04, the
greater of $120,000,000 and 2.0% of Consolidated Total Assets (measured at the
time such Investment is made).

10.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its
Subsidiaries, other than on terms and conditions deemed in good faith by the
board of directors of the Borrower (or any committee thereof) to be not less
favorable to the Borrower or such Restricted Subsidiary as would reasonably be
obtained by the Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except:

(i) Dividends (and loans and advances in lieu thereof) may be paid to the extent
provided in Section 10.03;

(ii) loans and other transactions among the Borrower and its Restricted
Subsidiaries;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Borrower and
its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of the Borrower and the other Restricted Subsidiaries, to any other
Parent Company);

(iv) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of Holdings,
the Borrower and its Restricted Subsidiaries in the ordinary course of business;

(v) so long as no Event of Default shall exist (both before and immediately
after giving effect thereto) under Section 11.01 or 11.05, Holdings and/or the
Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend such
funds to any Parent Company to be paid to the Sponsor or the Sponsor Affiliates)
in an amount not to exceed $15,000,000 in any calendar year and perform its
other obligations pursuant to the terms of the Advisory Agreement as in effect
on the Closing Date; provided further that upon the occurrence and during the
continuance of Event of Default under Section 11.01 or 11.05, such amounts may
accrue on a subordinated basis, but not be payable in cash during such period,
but all such accrued amounts (plus accrued interest, if any, with respect
thereto) may be payable in cash upon the cure or waiver of such Event of
Default;

(vi) the Transaction (including Transaction Costs) shall be permitted;

(vii) to the extent not otherwise prohibited by this Agreement, transactions
between or among Holdings, the Borrower and any of its Restricted Subsidiaries
shall be permitted (including equity issuances); the Borrower may make payments
(or make dividends to Holdings or any other Parent

 

-97-



--------------------------------------------------------------------------------

Company to make payments) to reimburse the Sponsor or the Sponsor Affiliates for
its reasonable out-of-pocket expenses, and to indemnify it, pursuant to the
terms of the Advisory Agreement entered into in connection with the Transaction,
as in effect on the Closing Date, subject to amendments not adverse to the
Lenders in any material respect;

(viii) transactions described on Schedule 10.06(viii) or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect;

(ix) Investments in the Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 10.05;

(x) any payments required to be made pursuant to the Acquisition Agreement;

(xi) transactions between the Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Borrower or any Parent Company; provided, however, that such director abstains
from voting as a director of the Borrower or such Parent Company, as the case
may be, on any matter involving such other Person;

(xii) payments by Holdings, the Borrower or any of its Restricted Subsidiaries
to the Sponsor or any Parent Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with the acquisitions
or divestitures, which payments are approved by a majority of the board of
directors of the Borrower in good faith;

(xiii) guarantees of performance by the Borrower and its Restricted Subsidiaries
of Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money; and

(xiv) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock of the Borrower to the Sponsor or any Parent Company, or to any
director, officer, employee or consultant thereof.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Borrower or any of its Restricted Subsidiaries pay any
management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this
Section 10.06.

10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to:

(a) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Senior Notes, Permitted Junior Debt, Subordinated Indebtedness or
Refinancing Notes (other than Refinancing Notes secured by Liens ranking pari
passu with the Liens securing the Indebtedness under this Agreement), except
that (A) the Borrower may consummate the Transaction, and (B) Senior Notes,
Permitted Junior Debt, Subordinated Indebtedness and such Refinancing Notes may
be repaid, redeemed, repurchased or defeased (and any applicable deposit of
money or securities with the trustee with respect thereto or any other Person
for the purpose of paying such Senior Notes, Permitted Junior Debt or
Refinancing Notes when due may be made) (i) with the Available Amount; provided,
that solely to the extent clause (i)(B) of the definition of “Available Amount”
is being utilized, (x) no Event of

 

-98-



--------------------------------------------------------------------------------

Default shall have occurred and be continuing at the time of the consummation of
the proposed repayment or prepayment or immediately after giving effect thereto
and (y) the Consolidated Total Net Leverage Ratio, determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period for which
Section 9.01 Financials were required to have been delivered, shall not exceed
4.50 to 1.00, (ii) so long as no Event of Default has occurred or would result
therefrom and on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio
does not exceed 3.25 to 1.00 and (iii) in an aggregate amount, when aggregated
with the amount expended in reliance on 10.04(xv), not to exceed $75,000,000;
provided, that nothing herein shall otherwise prevent the Borrower and its
Restricted Subsidiaries from refinancing the Senior Notes, Permitted Junior
Debt, Subordinated Indebtedness or Refinancing Notes, in each case with
Permitted Refinancing Indebtedness;

(b) amend or modify, or permit the amendment or modification of any provision
of, any Senior Notes Indenture or Refinancing Note Document (after the entering
into thereof) other than any amendment or modification that is not materially
adverse to the interests of the Lenders;

(c) amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not materially adverse to the interests of the Lenders; or

(d) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (e) is not materially adverse to the interests of
the Lenders.

10.08 Limitation on Certain Restrictions on Subsidiaries. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
the Borrower or any of its Restricted Subsidiaries, (b) make loans or advances
to the Borrower or any of its Restricted Subsidiaries or (c) transfer any of its
properties or assets to the Borrower or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents, the ABL Credit Agreement and
the other definitive documentation entered into in connection therewith and the
Senior Notes Indenture;

(iii) any Refinancing Note Documents;

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Borrower or any of its Restricted
Subsidiaries;

(v) customary provisions restricting assignment of any licensing agreement (in
which the Borrower or any of its Restricted Subsidiaries is the licensee) or
other contract entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

 

-99-



--------------------------------------------------------------------------------

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Borrower or
any Restricted Subsidiary of the Borrower, or the properties of any such Person,
other than the Persons or the properties acquired in such Permitted Acquisition;

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Borrower or the Lenders in
any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Borrower that is
not a Subsidiary Guarantor, which Indebtedness is permitted by Section 10.04;

(xiii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv) on or after the execution and delivery thereof, (i) the Permitted Junior
Debt Documents and (ii) the Permitted Pari Passu Notes Documents; and

(xv) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.

10.09 Business.

(a) The Borrower will not permit at any time the business activities taken as a
whole conducted by the Borrower and its Restricted Subsidiaries to be materially
different from the business activities taken as a whole conducted by the
Borrower and its Restricted Subsidiaries on the Closing Date (after giving
effect to the Transaction) except that the Borrower and its Restricted
Subsidiaries may engage in Similar Business.

(b) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities,
(iii) the entering into, and performing its obligations under, this Agreement,
the other Credit Documents to which it is a party, the Acquisition Agreement,
the Advisory Agreement, the ABL Credit Agreement and the other definitive
documentation entered into in connection therewith, (iv) the issuance, sale or
repurchase of its Equity Interests and the receipt of capital contributions,
(v) the making of dividends or distributions on its Equity Interests, (vi) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (vii) the
listing of its equity securities and compliance with applicable reporting and
other

 

-100-



--------------------------------------------------------------------------------

obligations in connection therewith, (viii) the retention of (and the entry
into, and exercise of rights and performance of obligations in respect of,
contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants, (ix) the
performance of obligations under and compliance with its certificate of
incorporation and by-laws, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including, without limitation, as a result of
or in connection with the activities of its Subsidiaries, (x) the incurrence and
payment of its operating and business expenses and any taxes for which it may be
liable (including reimbursement to Affiliates for such expenses paid on its
behalf), (xi) the consummation of the Transaction, (xii) the making of loans to
or other Investments in, or incurrence of Indebtedness from, the Borrower or in
the case of incurrence of Indebtedness, from any Wholly-Owned Domestic
Subsidiary which is a Subsidiary Guarantor) as and to the extent not prohibited
by this Agreement and (xiii) any other activity expressly contemplated by this
Agreement to be engaged in by Holdings, including, without limitation,
repurchases of Indebtedness of the Borrower under this Agreement pursuant to
Section 2.19 and Section 2.20 and entry into and performance of guarantees of
Refinancing Notes, Permitted Junior Debt, Permitted Pari Passu Notes and,
subject to any applicable limitations set forth herein, other permitted
Indebtedness of the Borrower and its Restricted Subsidiaries.

10.10 Negative Pledges. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries that are not Subsidiary Guarantors to, agree or covenant
with any Person to restrict in any way its ability to grant any Lien on its
assets in favor of the Lenders, other than pursuant to the Intercreditor
Agreement, any Additional Intercreditor Agreement, any Pari Passu Intercreditor
Agreement or any other intercreditor agreement contemplated by this agreement,
and except that this Section 10.10 shall not apply to:

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) covenants existing under the ABL Credit Agreement as in effect on the
Closing Date and the other credit documents pursuant thereto;

(iii) the covenants contained in the Senior Notes Indenture, any Refinancing
Term Loans, any Refinancing Note Documents, any Permitted Pari Passu Notes
Documents or any Permitted Junior Debt (in each case so long as same do not
restrict the granting of Liens to secure Indebtedness pursuant to this
Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent

 

-101-



--------------------------------------------------------------------------------

and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi) restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower,
not materially more restrictive, taken as a whole, with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

Section 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Term Loan or (ii) default, and such default shall continue
unremedied for five or more Business Days, in the payment when due of any
interest on any Term Loan, or any Fees or any other amounts owing hereunder or
under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03 Covenants. Holdings, the Borrower or any of its Restricted Subsidiaries
shall (i) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.01(f)(i), 9.04 (as to the
Borrower), 9.08, 9.11, 9.14(a) or Section 10 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 11.01 and 11.02), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders; or

11.04 Default Under Other Agreements. (i) Holdings, the Borrower or any of its
Restricted Subsidiaries shall (x) default in any payment of any Indebtedness
(other than Indebtedness under this Agreement) beyond the period of grace, if
any, provided in an instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than Indebtedness under this
Agreement) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity or
(ii) any Indebtedness (other than Indebtedness under this Agreement) of
Holdings, the Borrower or any of its Restricted Subsidiaries shall be declared
to be (or shall become) due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that (A) it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least equal to the Threshold
Amount, (B) the preceding clause (ii) shall not apply to Indebtedness that
becomes due as a result of a voluntary sale or transfer of, or Recovery Event
with respect to, the property or assets securing such Indebtedness, if such sale
or transfer or Recovery Event is otherwise permitted hereunder and (C) an Event
of Default under clause (i)(y) of this Section 11.04 with respect to the ABL
Credit Agreement shall not be an Event of Default until the earliest of (I) in

 

-102-



--------------------------------------------------------------------------------

the case of a payment default, the first date on which such default shall
continue unremedied for a period of 30 days after the date of such default
(during which period such default is not waived or cured), (II) the date on
which the Indebtedness under the ABL Credit Agreement has been accelerated as a
result of such default and (III) the date on which the administrative agent
and/or the lenders under the ABL Credit Agreement have exercised their secured
creditor remedies as a result of such default; or

11.05 Bankruptcy, etc. Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary), and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee, monitor is appointed for, or takes charge
of, all or substantially all of the property of Holdings, the Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary), or Holdings,
the Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Holdings, the Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary), or there is
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any such proceeding which remains
undismissed for a period of 60 days, or Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or Holdings or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) suffers any appointment of any custodian,
receiver, receiver-manager, trustee, monitor or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) makes a general assignment
for the benefit of creditors; or any corporate, limited liability company or
similar action is taken by the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) for the purpose of effecting any of the
foregoing; or

11.06 ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect, (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) a Foreign Pension Plan has failed to comply with, or be
funded in accordance with, applicable law which has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (d) the Borrower or any
of its Restricted Subsidiaries has incurred any obligation in connection with
the termination of, or withdrawal from, any Foreign Pension Plan that, in each
case, has resulted or would reasonably be expected to result in a Material
Adverse Effect; or

11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation (to the extent
provided therein), a perfected security interest, to the extent required by the
Credit Documents, in, and Lien on, all of the Collateral (other than
(x) Collateral with an aggregate fair market value not in excess of $60,000,000
or (y) as a result of the failure of the Collateral Agent to file continuation
statements or the failure of the Collateral Agent or the collateral agent under
the ABL Credit Agreement to maintain possession of possessory collateral
delivered to it), in favor of the Collateral Agent, superior to and prior to the
rights of all third Persons (except as permitted by Section 10.01), and subject
to no other Liens (except as permitted by Section 10.01)); or

11.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor, or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm in writing such
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or

 

-103-



--------------------------------------------------------------------------------

11.09 Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) of the Borrower involving in the aggregate for Holdings, the
Borrower and its Restricted Subsidiaries (other than any Immaterial Subsidiary)
a liability or liabilities (not paid or fully covered by a reputable and solvent
insurance company with respect to judgments for the payment of money) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments and decrees (to
the extent not paid or fully covered by such insurance company) equals or
exceeds the Threshold Amount; or

11.10 Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Total Commitment terminated, whereupon all Commitments
of each Lender shall forthwith terminate immediately; (ii) declare the principal
of and any accrued interest in respect of all Term Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; and (iv) enforce each Guaranty.

Section 12. The Administrative Agent.

12.01 Appointment and Authorization.

(a) Each of the Lenders hereby irrevocably appoints JPMCB to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 12 (other than Sections
12.08, 12.10 and 12.11) are solely for the benefit of the Administrative Agent
and the Lenders, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “Collateral Agent” and
“security trustee” under the Credit Documents, and each of the Lenders (on
behalf of itself and its Affiliates, including in its capacity as a potential
Guaranteed Creditor under a Designated Interest Rate Protection Agreement or
Designated Treasury Services Agreement) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Credit Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “Collateral Agent” or “security trustee” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 12.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 12 and Section 13 (including Section 13.01, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“security trustee” under the Credit Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent to execute any and
all documents (including releases) with respect to the Collateral and the rights
of the Guaranteed Creditors with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
acknowledge and agree that any such action by any Agent shall bind the Lenders.

(c) The Lenders hereby authorize the Administrative Agent to enter into the
Intercreditor Agreements, any Additional Intercreditor Agreement, any Pari Passu
Intercreditor Agreement and any other intercreditor agreement or arrangement or
supplement thereto permitted under this Agreement without any further consent by
any Lender and any such intercreditor agreement shall be being binding upon the
Lenders.

 

-104-



--------------------------------------------------------------------------------

12.02 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

12.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable to any Lender for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11 and 13.12) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

12.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Term Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of

 

-105-



--------------------------------------------------------------------------------

such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable, in the absence of its own gross negligence, bad
faith or willful misconduct in selecting such counsel, accountants or other
experts, for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

12.05 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Lead Arrangers or Co-Documentation Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

12.06 Non-reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

12.07 Indemnification by the Lenders. To the extent that the Borrower for any
reason fails to pay any amount required under Section 13.01(a) to be paid by it
to the Administrative Agent or Collateral Agent (or any sub-agent of either of
them), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or Collateral Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (based on the amount of then outstanding Term Loans held by each Lender
or, if the Term Loans have been repaid in full, based on the amount of
outstanding Term Loans held by each Lender immediately prior to such repayment
in full) of (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or Collateral Agent (or any such sub-agent) in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or Collateral Agent (or any such sub-agent) in connection
with such capacity. The obligations of the Lenders under this Section 12.07 are
subject to the provisions of Section 5.04.

12.08 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

12.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.01 and 13.01) allowed in such judicial
proceeding; and

 

-106-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.04 of
this Agreement, and (iii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

12.10 Resignation of the Agents. The Administrative Agent may at any time give
notice of its resignation (including as Collateral Agent) to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Borrower’s consent (other than during the
existence of an Event of Default under Section 11.01 or 11.05), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (and consented to
by the Borrower, to the extent so required) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, with the
Borrower’s consent (other than during the existence of an Event of Default under
Section 11.01 or 11.05), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment within such period, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit

 

-107-



--------------------------------------------------------------------------------

Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security solely for purposes of maintaining the Secured Creditors’ security
interest thereon until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders (with the
consent of the Borrower, to the extent so required) appoint a successor
Administrative Agent as provided for above in this Section 12.10. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section 12 and Section 13.01 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

12.11 Collateral Matters and Guaranty Matters. Each of the Lenders (including in
its capacity as a potential Guaranteed Creditor under a Designated Interest Rate
Protection Agreement or Designated Treasury Services Agreement) irrevocably
authorizes the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Designated Interest Rate
Protection Agreements and Designated Treasury Services Agreements), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Credit Document to a Person that is not a Credit Party,
(iii) that constitutes Excluded Collateral, (iv) if the property subject to such
Lien is owned by a Subsidiary Guarantor, subject to Section 13.12, upon release
of such Subsidiary Guarantor from its obligations under the Subsidiaries
Guaranty pursuant to clause (b) below or (v) if approved, authorized or ratified
in writing in accordance with Section 13.12;

(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiaries Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction permitted hereunder;
and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Sections 10.01(iv)(y), (vi) or (xiv) or any other
Lien that is permitted by Section 10.01 to be senior to the Lien securing the
Obligations or to release any Lien securing the Obligations upon the incurrence
of any Lien permitted by Section 10.01 with respect to specified assets if the
Lien securing the Obligations is not allowed by the documentation creating such
Lien or related documentation.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 12.11. In each case as specified in this Section 12.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Credit Documents
and this Section 12.11.

12.12 Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements. No Guaranteed Creditor that obtains the benefits of
Section 11, any Guaranty or any Collateral by virtue of the provisions hereof or
of any Guaranty or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Credit Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in

 

-108-



--------------------------------------------------------------------------------

such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Section 12.12 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Designated Interest Rate Protection Agreements and Designated
Treasury Services Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Guaranteed
Creditor.

12.13 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 5.04 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this
Section 12.13. The agreements in this Section 12.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.

Section 13. Miscellaneous.

13.01 Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree, from and after the
Closing Date, to: (i) pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents (limited, in the case of legal expenses, to the
reasonable fees and disbursements of one primary counsel to all Agents and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions)) in
connection with (x) the preparation, execution and delivery of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein, (y) the administration hereof and thereof and any amendment,
waiver or consent relating hereto or thereto (whether or not effective) and
(z) their syndication efforts with respect to this Agreement; (ii) pay all
reasonable invoiced out-of-pocket costs and expenses of the Agents and each
Lender in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (limited, in the case of legal expenses, to
one primary counsel to all Agents and Lenders to be retained by the
Administrative Agent and, if reasonably necessary, one local counsel in any
relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions) and, in the case of an actual or perceived conflict of
interest where any Indemnified Person affected by such conflict informs the
Borrower of such conflict, of a single additional firm of counsel for all
similarly situated affected Indemnified Persons); (iii) pay and hold each Agent
and each Lender harmless from and against any and all Other Taxes with respect
to the foregoing matters and save each Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Agent, such Lender or
the Lead Arranger) to pay such Other Taxes; and (iv) indemnify each Agent and
each Lender and their respective Affiliates, and the officers, directors,
employees, agents, trustees, representatives and investment advisors of each of
the foregoing (each, an “Indemnified Person”) from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) (but excluding Taxes other than Taxes that
represent liabilities, obligations, losses, damages, penalties, actions, costs,
expenses and disbursements arising from a non-Tax claim) incurred by, imposed on
or assessed against any of them

 

-109-



--------------------------------------------------------------------------------

as a result of, or arising out of, or in any way related to, or by reason of,
(a) any investigation, litigation or other proceeding (whether or not any Agent
or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of any Term Loans hereunder or the consummation
of the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents, or (b) the actual or alleged presence
of Hazardous Materials in the Environment relating in any way to any Real
Property owned, leased or operated, at any time, by the Borrower or any of its
Subsidiaries; the generation, storage, transportation, handling, Release or
threat of Release of Hazardous Materials by the Borrower or any of its
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of its Subsidiaries; the non-compliance by the Borrower or any
of its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property; or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries or relating in any way to any Real
Property at any time owned, leased or operated by the Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Person (but excluding in each
case (and each Indemnified Person, by accepting the benefits hereof, agrees to
promptly refund or return any indemnity received hereunder to the extent it is
later determined by a final, non-appealable judgment of a court of competent
jurisdiction that such Indemnified Person is not entitled thereto) any losses,
liabilities, claims, damages or expenses (i) to the extent incurred by reason of
the gross negligence, bad faith or willful misconduct of the applicable
Indemnified Person, any Affiliate of such Indemnified Person or any of their
respective directors, officers, employees, representatives, agents, Affiliates,
trustees or investment advisors, (ii) to the extent incurred by reason of any
material breach of the obligations of such Indemnified Person under this
Agreement or the other Credit Documents (in the case of each of preceding
clauses (i) and (ii), as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (iii) that do not involve or arise from an
act or omission by the Borrower or Guarantors or any of their respective
affiliates and is brought by an Indemnified Person (other than claims against
any Agent solely in its capacity as such or in its fulfilling such role)). To
the extent that the undertaking to indemnify, pay or hold harmless any Agent or
any Lender or other Indemnified Person set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the Credit
Parties shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems.

(c) No party hereto (and no Indemnified Person or any Subsidiary or Affiliate of
Holdings or the Borrower) shall be responsible to any other party hereto (or any
Indemnified Person or any Subsidiary or Affiliate of Holdings or the Borrower)
for any indirect, special, exemplary, incidental, punitive or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) which may be alleged as a result of this Agreement or any
other Credit Document or the financing contemplated hereby; provided that
nothing in this Section 13.01(c) shall limit the Credit Parties’ indemnity
obligations to the extent that such indirect, special, punitive or consequential
damages are included in any claim by a third party unaffiliated with any
Indemnified Person with respect to which the applicable Indemnified Person is
entitled to indemnification under Section 13.01(a).

13.02 Right of Setoff.

(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent,
each Lender and each Guaranteed Creditor is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) (other than accounts used exclusively for payroll, payroll
taxes, fiduciary and trust purposes, and

 

-110-



--------------------------------------------------------------------------------

employee benefits) and any other Indebtedness at any time held or owing by the
Administrative Agent, such Lender or such Guaranteed Creditor (including,
without limitation, by branches and agencies of the Administrative Agent, such
Lender or such Guaranteed Creditor wherever located) to or for the credit or the
account of the Borrower or any of its Subsidiaries against and on account of the
Obligations and liabilities of the Credit Parties to the Administrative Agent,
such Lender or such Guaranteed Creditor under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender or such Guaranteed Creditor pursuant to
Section 13.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, such Lender or such Guaranteed
Creditor shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:
if to any Credit Party, c/o Cortes NP Acquisition Corporation, c/o Platinum
Equity, LLC, 360 North Crescent Drive, Beverly Hills, CA 90210, Attention: Legal
Department, Telecopier No.: (310) 712-1863; if to any Lender, at its address
specified in its Administrative Questionnaire or in writing to the
Administrative Agent; and if to the Administrative Agent, at the Notice Office;
or, as to any Credit Party or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties
hereto.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent. Each
of the Administrative Agent, the Borrower or Holdings may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

 

-111-



--------------------------------------------------------------------------------

13.04 Benefit of Agreement; Assignments; Participations, etc.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under Section 11.01 or 11.05,
any other Eligible Transferee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Term Loans of any Tranche, the amount of the Commitment or Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing under Section 11.01 or 11.05;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Term Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with the payment by
the assignee of a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

-112-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
5.04 and 13.01. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to its own positions only, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) above and any written
consent to such assignment required by clause (b) above, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this clause (v).

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Transferees (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender or each
adversely affected Lender and that directly affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the requirements and limitations therein (it
being understood that the documentation required under Section 5.04(b) and
(c) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 13.04; provided that such Participant (A) agrees to be subject
to the provisions of Section 2.12 as if it were an assignee clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.10 or 5.04, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.13 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the

 

-113-



--------------------------------------------------------------------------------

Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Term Loan or its other obligations under any
Credit Document) to any Person except to the extent such disclosure is necessary
to establish that such Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Holdings, the Borrower and its Restricted Subsidiaries shall also be
entitled to purchase (from Lenders) outstanding principal of Term Loans in
accordance with the provisions of Sections 2.19 and 2.20, which purchases shall
be evidenced by assignments (in form reasonably satisfactory to the
Administrative Agent) from the applicable Lender to the Borrower. No such
transfer or assignment shall be effective until recorded by the Administrative
Agent (which the Administrative Agent agrees to promptly record) on the Register
pursuant to clause (b) above. All Term Loans purchased pursuant to Section 2.19
and 2.20 shall be immediately and automatically cancelled and retired, and the
Borrower shall in no event become a Lender hereunder. To the extent of any
assignment to a Borrower as described in this clause (c), the assigning Lender
shall be relieved of its obligations hereunder with respect to the assigned Term
Loans.

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Notes hereunder to a Federal Reserve Bank or central banking
authority in support of borrowings made by such Lender from such Federal Reserve
Bank or central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or the
Borrower), any Lender which is a fund may pledge all or any portion of its Term
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (e) shall release the transferor Lender from any
of its obligations hereunder.

(f) Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

(g) Each Sponsor Affiliate, solely in its capacity as a Lender, hereby agrees,
and each Assignment and Assumption entered into by a Sponsor Affiliate shall
provide a confirmation, that, if any Credit Party shall be subject to any
voluntary or involuntary proceeding commenced under any Debtor Relief Law now or
hereafter in effect (“Bankruptcy Proceedings”), (i) such Sponsor Affiliate shall
not take any step or action in such Bankruptcy Proceeding to object to, impede,
or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Sponsor Affiliate’s
claim with respect to its Term Loans (a “Claim”) (including, without limitation,
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Sponsor Affiliate is treated in connection with
such exercise or action on the same or better terms as the other Lenders and
(ii) with respect to any matter requiring the vote of Lenders during the
pendency of a Bankruptcy Proceeding (including, without limitation, voting on
any plan of reorganization), the Term Loans held by such Sponsor Affiliate (and
any Claim with respect thereto) shall be deemed to be voted by such Sponsor
Affiliate in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Sponsor Affiliates, so long as such Sponsor
Affiliate is treated in connection with the exercise of such right or taking of
such action on the same or better terms as the other Lenders. For the avoidance
of doubt, the Lenders and each Sponsor Affiliate agree and acknowledge that the
provisions set forth in this Section 13.04(g) constitute a “subordination
agreement” as such term is contemplated by, and utilized in, Section 510(a) of
the Bankruptcy Code, and, as such, would be enforceable for all purposes in any
case where a Credit Party has filed for protection under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect applicable to Credit Party. Except as expressly provided in this
Section 13.04(g), the provisions of this Section 13.04(g) shall not be
applicable to any Debt Fund Affiliate.

 

-114-



--------------------------------------------------------------------------------

(h) If any Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders of such Term Loans or holdings such Commitments,
instead of prepaying the Term Loans or reducing or terminating the Commitments
to be replaced, to (i) require such Lenders to assign such Term Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12). Pursuant
to any such assignment, all Term Loans and Commitments to be replaced shall be
purchased at par (allocated among the applicable Lenders in the same manner as
would be required if such Term Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Assumption, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(i) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
the Borrower and any updates thereto. The Borrower hereby agrees that any such
requesting Lender may share the list of Disqualified Lenders with any potential
assignee, transferee or participant. Notwithstanding the foregoing, each Credit
Party and the Lenders acknowledge and agree that the Administrative Agent shall
not have any responsibility or obligation to determine whether any Lender or
potential Lender is a Disqualified Lender and the Administrative Agent shall
have no liability with respect to any assignment, transfer or participation made
to a Disqualified Lender.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06 Payments Pro Rata.

(a) The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received. Each Amendment No. 1 Consenting Lender and Additional Term
B Lender acknowledges and agrees that no proceeds of Additional Term B Loans
will be applied to prepay or repay any Converted Initial Term Loans or Term B
Loans.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Term Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

 

-115-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein.

13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any leverage
calculation or any financial definition used therein to implement the effect of
any change in U.S. GAAP or the application thereof occurring after the Closing
Date on the operation thereof (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend any leverage test or any
financial definition used therein for such purpose), then the Borrower and the
Administrative Agent shall negotiate in good faith to amend such leverage test
or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on the Borrower’s treatment
thereof in accordance with U.S. GAAP as in effect on the Closing Date and
without giving effect to any subsequent changes in U.S. GAAP (or the required
implementation of any previously promulgated changes in U.S. GAAP) relating to
the treatment of a lease as an operating lease or capitalized lease.

(b) All computations of interest (other than interest based on the Prime Rate)
and other Fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Fees are payable. All
computations of interest based determined by reference to the Prime Rate shall
be based on a 365-day or 366-day year, as the case may be.

(c) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF
ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE RELEVANT
MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION
AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR

 

-116-



--------------------------------------------------------------------------------

SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS
RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH
COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH OF THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

13.10 [Reserved].

13.11 Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc.

(a) Except as expressly contemplated hereby, neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Credit Parties party hereto or thereto, the
Administrative Agent and the Required Lenders (although additional parties may
be added to (and annexes may be modified to reflect

 

-117-



--------------------------------------------------------------------------------

such additions) the Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders) or the
Administrative Agent with the written consent of the Required Lenders; provided
that no such change, waiver, discharge or termination shall (i) without the
prior written consent of each Lender directly and adversely affected thereby,
extend the final scheduled maturity of any Term Loan, or reduce the rate or
extend the time of payment of interest or fees thereon; except in connection
with the waiver of the applicability of any post-default increase in interest
rates, (ii) except as otherwise expressly provided in the Security Documents,
release all or substantially all of the Collateral without the prior written
consent of each Lender, (iii) except as otherwise provided in the Credit
Documents, releases all or substantially all of the value of the Guaranty by the
Guarantors without the prior written consent of each Lender, (iv) amend, modify
or waive any provision of this Section 13.12(a) or Section 13.06 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Initial Term B Loans on the ClosingAmendment
No. 1 Effective Date), in each case, without the prior written consent of each
Lender directly and adversely affected thereby, (v) reduce the percentage
specified in the definition of Required Lenders without the prior written
consent of each Lender (it being understood that additional extensions of credit
pursuant to this Agreement that are permitted by the terms hereof or that have
been consented to by the Required Lenders may be included in the determination
of the Required Lenders, as applicable, on substantially the same basis as the
extensions of Initial Term B Loans are included on the ClosingAmendment No. 1
Effective Date), (vi) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement without the consent of
each Lender or (vii) amend Section 2.14 the effect of which is to extend the
maturity of any Term Loan without the prior written consent of each Lender
directly and adversely affected thereby; provided, further, that no such change,
waiver, discharge or termination shall (1) increase the Commitments of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Total Commitment shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase of the Commitment of such Lender),
(2) without the consent of each Agent adversely affected thereby, amend, modify
or waive any provision of Section 12 or any other provision of any Credit
Document as the same relates to the rights or obligations of such Agent,
(3) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(4) except in cases where additional extensions of term loans are being afforded
substantially the same treatment afforded to the Term B Loans pursuant to this
Agreement as in effect on the ClosingAmendment No. 1 Effective Date, without the
consent of the Majority Lenders of each Tranche which is being allocated a
lesser prepayment, repayment or commitment reduction, alter the required
application of any prepayments or repayments (or commitment reduction), as
between the various Tranches, pursuant to Section 5.01 or 5.02 (although (x) the
Required Lenders may waive, in whole or in part, any such prepayment, repayment
or commitment reduction, so long as the application, as amongst the various
Tranches, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered and (y) any conversion of any Tranche
of Term Loans into another Tranche of Term Loans hereunder in like principal
amount and any other conversion of any Tranche of Term Loans into Extended Term
Loans pursuant to an Extension Amendment shall not be considered a “prepayment”
or “repayment” for purposes of this clause (4)), (5) without the consent of the
Majority Lenders of the respective Tranche affected thereby, amend the
definition of Majority Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Majority Lenders on substantially
the same basis as the extensions of Term Loans and Commitments are included on
the ClosingAmendment No. 1 Effective Date) or (6) without the consent of the
Supermajority Lenders of the relevant Tranche, reduce the amount of or extend
the date of, any Scheduled Repayment (except that, if additional Term Loans are
made pursuant to a given Tranche, the scheduled repayments of such Tranche may
be increased on a proportionate basis without the consent otherwise required by
this clause (6)), or amend the definition of Supermajority Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the Initial Term B
Loans and Initial Term Loan Commitments are included on the ClosingAmendment
No. 1 Effective Date; and provided further that only the consent the
Administrative Agent shall be necessary for amendments described in clause
(x) of the first proviso contained in clause (vi) of the definition of
“Permitted Junior Loans.”

 

-118-



--------------------------------------------------------------------------------

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clauses (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Term Loans of each Tranche of such
Lender in accordance with Section 5.01(b); provided that, unless the Commitments
that are terminated, and Term Loans repaid, pursuant to the preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of outstanding Term Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto; provided,
further, that in any event the Borrower shall not have the right to replace a
Lender, terminate its Commitments or repay its Term Loans solely as a result of
the exercise of such Lender’s rights (and the withholding of any required
consent by such Lender) pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrower, the Administrative Agent and each Incremental Term
Loan Lender may, in accordance with the provisions of Section 2.15 enter into an
Incremental Term Loan Commitment Agreement; provided that after the execution
and delivery by the Borrower, the Administrative Agent and each such Incremental
Term Loan Lender of such Incremental Term Loan Commitment Agreement, such
Incremental Term Loan Commitment Agreement, may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 13.12.

(d) Notwithstanding anything to the contrary in clause (a) above of this
Section 13.12, this Agreement may be amended (or amended and restated) (i) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower, (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loan and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) with the written consent of the Administrative
Agent, the Borrower and the Refinancing Term Loan Lenders, this Agreement and
the other Credit Documents shall be amended (or amended and restated) in
connection with any refinancing facilities permitted pursuant to Section 2.18.

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Term Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Majority Lenders, the Required Lenders or all
of the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Majority Lenders” and “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

 

-119-



--------------------------------------------------------------------------------

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 [Reserved].

13.15 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.15, each Agent,
Lead Arranger and Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its affiliates and its and their
respective directors, officers, employees, auditors, advisors or counsel or to
another Lender if such Lender or such Lender’s holding or parent company in its
reasonable discretion determines that any such party should have access to such
information in connection with the transactions contemplated by this Agreement
and such Agent’s, Lead Arranger’s or Lender’s role hereunder or investment in
the Term Loans; provided such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender (or language substantially
similar to this Section 13.15(a)) any non-public information with respect to the
Borrower or any of its Subsidiaries (other than, for the avoidance of doubt,
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry) which is now or in the future furnished by or on behalf of any Credit
Party pursuant to this Agreement or any other Credit Document; provided that
each Agent, Lead Arranger and Lender may disclose any such information (i) as
has become generally available to the public other than by virtue of a breach of
this Section 13.15(a) by such Agent, Lead Arranger or Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal or supranational regulatory body having or claiming
to have jurisdiction over such Agent, Lead Arranger or Lender or to the Federal
Reserve Board or other central banking authority or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Agent, Lead Arranger or Lender, (v) in the case of any Lead Arranger or Lender,
to the Administrative Agent or the Collateral Agent, (vi) to any prospective or
actual direct or indirect contractual counterparty (other than any Disqualified
Lender except that the list of Disqualified Lenders may be furnished) in any
swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.15
(or language substantially similar to this Section 13.15(a)), (vii) in the case
of any Lender, to any prospective or actual transferee, pledgee or participant
(other than any Disqualified Lender except that the list of Disqualified Lenders
may be furnished) in connection with any contemplated transfer, pledge or
participation of any of the Notes or Commitments or any interest therein by such
Lender, (viii) has become available to any Agent, Lead Arranger, any Lender, or
any of their respective Affiliates on a non-confidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Person to be subject to a confidentiality restriction in
respect thereof in favor of the Borrower or any Affiliate of the Borrower,
(ix) for purposes of establishing a “due diligence” defense and (x) that has
been independently developed by such Agent, Lead Arranger or Lender without the
use of any other confidential information provided by the Borrower or on the
Borrower’s behalf; provided that such prospective transferee, pledge or
participant agrees to be bound by the confidentiality provisions contained in
this Section 13.15 (or language substantially similar to this Section 13.15(a));
provided, further, that, to the extent permitted pursuant to any applicable law,
order, regulation or ruling, and other than in connection with credit and other
bank examinations conducted in the ordinary course with respect to such Agent,
Lead Arranger or Lender, in the case of any disclosure pursuant to the foregoing
clauses (ii), (iii) or (iv), such Agent, Lead Arranger or Lender will use its
commercially reasonable efforts to notify the Borrower in advance of such
disclosure so as to afford the Borrower the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, the Borrower and its Subsidiaries); provided
such Persons shall be subject to the provisions of this Section 13.15 to the
same extent as such Lender.

 

-120-



--------------------------------------------------------------------------------

13.16 USA Patriot Act Notice. Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act Title III of
Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009) (the
“Patriot Act”), it is required to obtain, verify, and record information that
identifies Holdings, the Borrower and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

13.17 [Reserved].

13.18 Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that Holdings, the Borrower, their
respective Subsidiaries or any of their properties has or may hereafter acquire
any right of immunity, whether characterized as sovereign immunity or otherwise,
from any legal proceedings, whether in the United States or elsewhere, to
enforce or collect upon the Term Loans or any Credit Document or any other
liability or obligation of Holdings, the Borrower or any of their respective
Subsidiaries related to or arising from the transactions contemplated by any of
the Credit Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, Holdings and the Borrower, for themselves and on
behalf of their respective Subsidiaries, hereby expressly waive, to the fullest
extent permissible under applicable law, any such immunity, and agree not to
assert any such right or claim in any such proceeding, whether in the United
States or elsewhere. Without limiting the generality of the foregoing, Holdings
and the Borrower further agree that the waivers set forth in this Section 13.18
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

13.19 [Reserved].

13.20 INTERCREDITOR AGREEMENT.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.20 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

13.21 Absence of Fiduciary Relationship. Notwithstanding any other provision of
this Agreement or any provision of any other Credit Document, (i) none of the
Lead Arrangers or any Lender shall, solely by reason of this Agreement or any
other Credit Document, have any fiduciary, advisory or agency relationship or
duty in respect

 

-121-



--------------------------------------------------------------------------------

of any Lender or any other Person and (ii) Holdings and the Borrower hereby
waive, to the fullest extent permitted by law, any claims they may have against
the Lead Arrangers or any Lender for breach of fiduciary duty or alleged breach
of fiduciary duty. Each Agent, Lender and their Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their affiliates.

13.22 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Notice of Borrowings, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

13.23 Entire Agreement. This Agreement and the other Credit Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

13.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 14. Credit Agreement Party Guaranty.

14.01 The Guaranty. In order to induce the Agents and the Lenders (collectively,
the “Lender Creditors”) to enter into this Agreement and the Lenders to extend
credit hereunder, and to induce the other Guaranteed Creditors to enter into
Designated Interest Rate Protection Agreements and Designated Treasury Services
Agreements, in recognition of the direct benefits to be received by Holdings
from the proceeds of the Term Loans and the entering into of such Designated
Interest Rate Protection Agreements and Designated Treasury Services Agreements,
Holdings hereby agrees with the Guaranteed Creditors as follows: Holdings hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety: (i) to the Lender Creditors

 

-122-



--------------------------------------------------------------------------------

and any applicable Indemnified Person the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
Obligations described in clause (x) of the definition of “Obligations”; and
(ii) to each applicable Guaranteed Creditor, the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of all
Obligations described in clause (y) of the definition of “Obligations”
(collectively, the “Guaranteed Obligations”). If any or all of the Guaranteed
Obligations of Holdings to the Guaranteed Creditors becomes due and payable
hereunder, Holdings, unconditionally and irrevocably, promises to pay such
indebtedness to the Administrative Agent and/or the other Guaranteed Creditors,
on order, on demand, together with any and all expenses which may be incurred by
the Administrative Agent and the other Guaranteed Creditors in collecting any of
the Guaranteed Obligations. This Credit Agreement Party Guaranty is a guaranty
of payment and not of collection. This Credit Agreement Party Guaranty is a
continuing one and all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant, then and in such event Holdings agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Credit Agreement Party Guaranty
or any other instrument evidencing any liability, and Holdings shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

14.02 Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of its Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable upon the occurrence of any of
the events specified in Section 11.05, and irrevocably and unconditionally
promises to pay such Guaranteed Obligations to the Guaranteed Creditors, on
order, on demand, in lawful money of the United States.

14.03 Nature of Liability. The liability of Holdings hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Guaranteed Obligations, whether executed by any other
guarantor or by any other party, and Holdings understands and agrees, to the
fullest extent permitted under law, that the liability of Holdings hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking (other than payment in cash of the Guaranteed
Obligations), or (d) any dissolution, termination or increase, decrease or
change in personnel, or (e) any payment made to any Guaranteed Creditor on the
Guaranteed Obligations which any such Guaranteed Creditor repays pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and Holdings waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction by the Guaranteed Creditors as contemplated in
Section 14.05, or (g) any invalidity, irregularity or unenforceability of all or
any part of the Guaranteed Obligations or of any security therefor.

14.04 Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor or any other party, and a
separate action or actions may be brought and prosecuted against Holdings
whether or not action is brought against any other guarantor or any other party
and whether or not any other guarantor or any other party be joined in any such
action or actions. Holdings waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment or other circumstance which operates to toll
any statute of limitations shall operate to toll the statute of limitations as
to Holdings.

14.05 Authorization. To the fullest extent permitted under law, Holdings
authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Credit
Agreement Party Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or altered;

 

-123-



--------------------------------------------------------------------------------

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against any Credit Party or
others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, other Credit
Parties or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) to
its creditors other than the Guaranteed Creditors;

(f) except as otherwise expressly required by the Security Documents, apply any
sums by whomsoever paid or howsoever realized to any liability or liabilities to
the Guaranteed Creditors regardless of what liability or liabilities remain
unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Designated Interest Rate
Protection Agreement, any Designated Treasury Services Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Credit Document, any Designated
Interest Rate Protection Agreement, any Designated Treasury Services Agreement
or any of such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Credit Agreement Party Guaranty.

14.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any officers, directors, partners or agents acting or
purporting to act on behalf of any Credit Party, and any Guaranteed Obligations
made or created in reliance upon the professed exercise of such powers on behalf
of such Credit Party shall be guaranteed hereunder.

14.07 Subordination. Any indebtedness now or hereafter owing to Holdings is
hereby subordinated to the Guaranteed Obligations owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists and is continuing, all such indebtedness to Holdings shall be
collected, enforced and received by Holdings for the benefit of the Guaranteed
Creditors and be paid over to the Administrative Agent on behalf of the
Guaranteed Creditors on account of the Guaranteed Obligations to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of
Holdings under the other provisions of this Credit Agreement Party Guaranty.
Without limiting the generality of the foregoing, Holdings hereby agrees with
the Guaranteed Creditors that it will not exercise any right of subrogation
which it may at any time otherwise have as a result of this Credit Agreement
Party Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.

 

-124-



--------------------------------------------------------------------------------

14.08 Waiver.

(a) Holdings waives (except as shall be required by applicable law and cannot be
waived) any right to require any Guaranteed Creditor to (i) proceed against any
guarantor or any other party, (ii) proceed against or exhaust any security held
from any guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. Holdings waives any defense (except as
shall be required by applicable statute and cannot be waived) based on or
arising out of any defense of any guarantor or any other party, other than
payment of the Guaranteed Obligations to the extent of such payment, based on or
arising out of the disability of any guarantor or any other party, or the
invalidity, illegality or unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability
other than payment of the Guaranteed Obligations to the extent of such payment.
The Guaranteed Creditors may, at their election, foreclose on any security held
by the Administrative Agent, the Collateral Agent or any other Guaranteed
Creditor by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any party, or any security, without
affecting or impairing in any way the liability of Holdings hereunder except to
the extent the Guaranteed Obligations have been paid. Holdings waives, to the
fullest extent permitted under law, any defense arising out of any such election
by the Guaranteed Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
Holdings against any party or any security.

(b) Holdings waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Credit Agreement Party Guaranty, and notices of
the existence, creation or incurring of new or additional Guaranteed
Obligations. Holdings assumes all responsibility for being and keeping itself
informed of the Borrower’s and each other Guarantor’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
Holdings assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any of the other Guaranteed Creditors shall have any
duty to advise Holdings of information known to them regarding such
circumstances or risks.

14.09 Maximum Liability. It is the desire and intent of Holdings and the
Guaranteed Creditors that this Credit Agreement Party Guaranty shall be enforced
against Holdings to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of Holdings under this Credit
Agreement Party Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers), then the amount of
Holdings’ obligations under this Credit Agreement Party Guaranty shall be deemed
to be reduced and Holdings shall pay the maximum amount of the Guaranteed
Obligations which would be permissible under applicable law.

14.10 Payments. All payments made by Holdings pursuant to this Section 14 will
be made without setoff, counterclaim or other defense (other than payment of the
Guaranteed Obligations in cash to the extent of such payment), and shall be
subject to the provisions of Sections 5.03 and 5.04.

14.11 Keepwell. If Holdings is a Qualified ECP Guarantor (as defined below) at
the time the Subsidiaries Guaranty or the grant of the security interest under
the Credit Documents, in each case, by any Specified Credit Party, becomes
effective with respect to any Swap Obligation, it hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Credit Party with respect to such Swap
Obligation as may be needed by such Specified Credit Party from time to time to
honor all of its obligations under the Subsidiaries Guaranty and the other
Credit Documents in respect of such Swap Obligation (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred without
rendering Holdings’ obligations and undertakings under this Section 14.11
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
Holdings under this Section 14.11 shall remain in full force and effect until
the Guaranteed Obligations have been paid and performed in full. Holdings
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Credit Party for all
purposes of the Commodity Exchange Act. “Qualified ECP Guarantor” shall mean, in
respect of any Swap Obligation, that such Person guaranteeing such Swap
Obligation has total assets exceeding $10,000,000 at the time the guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

* * *

 

-125-